Exhibit 10.1

 

 

 

FIFTH AMENDED AND RESTATED LOAN AGREEMENT

Dated as of July 27, 2011

among

HEALTH CARE REIT, INC.,

as the Borrower

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, LC Issuer and a Swing Line Lender

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

DEUTSCHE BANK SECURITIES INC.,

as Documentation Agent

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC, KEYBANC CAPITAL MARKETS INC. and

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arrangers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

J.P. MORGAN SECURITIES LLC,

as Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            PAGE   Article 1. Definitions      1   

Section 1.1

     Defined Terms      1   

Section 1.2

     GAAP      21   

Section 1.3

     Letter of Credit Amounts      21    Article 2. Revolving Credit
Commitments; Revolving Credit Loans; Bid Loans      22   

Section 2.1

     Loans      22   

Section 2.2

     Notices Relating to Revolving Credit Loans      24   

Section 2.3

     Disbursement of Loan Proceeds      25   

Section 2.4

     Notes, etc.      25   

Section 2.5

     Payment of Loans; Termination of and Voluntary      26         Changes in
Commitments; Mandatory Repayments      26   

Section 2.6

     Interest      27   

Section 2.7

     Fees      28   

Section 2.8

     Use of Proceeds of Loans      30   

Section 2.9

     Computations      30   

Section 2.10

     Minimum Amounts of Borrowings, Conversions and Repayments      30   

Section 2.11

     Time and Method of Payments      30   

Section 2.12

     Lending Offices      31   

Section 2.13

     Several Obligations      31   

Section 2.14

     Pro Rata Treatment Among Lenders      31   

Section 2.15

     Non-Receipt of Funds by the Administrative Agent      31   

Section 2.16

     Sharing of Payments and Set-Off Among Lenders      32   

Section 2.17

     Conversion of Loans      33   

Section 2.18

     Additional Costs; Capital Requirements      33   

Section 2.19

     Limitation on Types of Loans      35   

Section 2.20

     Illegality      35   

Section 2.21

     Certain Conversions pursuant to Sections 2.18 and 2.20      36   

Section 2.22

     Indemnification      36   

Section 2.23

     Swing Line Loans      37   

Section 2.24

     Letters of Credit      38   

Section 2.25

     Extension of Revolving Credit Commitment Termination Date      45   

Section 2.26

     Increase in Total Revolving Credit Commitment      45   

Section 2.27

     Defaulting Lenders      47   

Section 2.28

     Cash Collateral      49    Article 3. Representations and Warranties     
50   

Section 3.1

     Organization      50   

Section 3.2

     Power, Authority, Consents      50   

Section 3.3

     No Violation of Law or Agreements      51   

Section 3.4

     Due Execution, Validity, Enforceability      51   

Section 3.5

     Title to Properties      51   

Section 3.6

     Judgments, Actions, Proceedings      51   



--------------------------------------------------------------------------------

Section 3.7

     No Defaults, Compliance With Laws      52   

Section 3.8

     Burdensome Documents      52   

Section 3.9

     Financial Statements; Projections      52   

Section 3.10

     Tax Returns      53   

Section 3.11

     Intangible Assets      53   

Section 3.12

     Regulation U      53   

Section 3.13

     Name Changes, Mergers, Acquisitions      53   

Section 3.14

     Full Disclosure      53   

Section 3.15

     Licenses and Approvals      54   

Section 3.16

     ERISA      54   

Section 3.17

     REIT Status      54   

Section 3.18

     OFAC      54   

Article 4. Conditions to Extensions of Credit

     55   

Section 4.1

     Conditions to Initial Loan(s) and Initial Letters of Credit      55   

Section 4.2

     Conditions to Subsequent Loans and Letters of Credit      56    Article 5.
Delivery of Financial Reports, Documents and Other Information      57   

Section 5.1

     Annual Financial Statements      57   

Section 5.2

     Quarterly Financial Statements      57   

Section 5.3

     Compliance Information      58   

Section 5.4

     Compliance Certificate      58   

Section 5.5

     Business Plan and Projections      58   

Section 5.6

     Portfolio Information      58   

Section 5.7

     Accountants’ Reports      59   

Section 5.8

     Copies of Documents      59   

Section 5.9

     Notices of Defaults      59   

Section 5.10

     ERISA Notices and Requests      59   

Section 5.11

     Additional Information      60   

Article 6. Affirmative Covenants

     60   

Section 6.1

     Books and Records      60   

Section 6.2

     Inspections and Audits      60   

Section 6.3

     Maintenance and Repairs      60   

Section 6.4

     Continuance of Business      61   

Section 6.5

     Copies of Corporate Documents      61   

Section 6.6

     Perform Obligations      61   

Section 6.7

     Notice of Litigation      61   

Section 6.8

     Insurance      61   

Section 6.9

     Financial Covenants      62   

Section 6.10

     Notice of Certain Events      62   

Section 6.11

     Comply with ERISA      63   

Section 6.12

     Environmental Compliance      63   

Section 6.13

     Maintenance of REIT Status;      63         Listing on National Securities
Exchange      63   

 

- ii -



--------------------------------------------------------------------------------

Article 7. Negative Covenants

     63   

Section 7.1

     Indebtedness      63   

Section 7.2

     Liens      64   

Section 7.3

     Intentionally Omitted      64   

Section 7.4

     Mergers, Acquisitions      64   

Section 7.5

     Distributions      64   

Section 7.6

     Changes in Structure      65   

Section 7.7

     Disposition of Assets      65   

Section 7.8

     Investments      65   

Section 7.9

     Fiscal Year      66   

Section 7.10

     ERISA Obligations      66   

Section 7.11

     Intentionally Omitted      66   

Section 7.12

     Transactions with Affiliates      67   

Section 7.13

     Hazardous Material      67   

Section 7.14

     Construction Investments      67   

Article 8. Events of Default

     68   

Section 8.1

     Payments      68   

Section 8.2

     Certain Covenants      68   

Section 8.3

     Other Covenants      68   

Section 8.4

     Other Defaults      68   

Section 8.5

     Representations and Warranties      69   

Section 8.6

     Bankruptcy      69   

Section 8.7

     Judgments      69   

Section 8.8

     ERISA      69   

Section 8.9

     Material Adverse Effect      70   

Section 8.10

     Ownership      70   

Section 8.11

     REIT Status, Etc.      70   

Section 8.12

     Environmental      70   

Section 8.13

     Default by Operator      70   

Article 9. The Administrative Agent

     71   

Section 9.1

     Appointment, Powers and Immunities      71   

Section 9.2

     Reliance by Agent      71   

Section 9.3

     Events of Default      71   

Section 9.4

     Rights as a Lender      72   

Section 9.5

     Indemnification      72   

Section 9.6

     Non-Reliance on Agent and other Lenders      72   

Section 9.7

     Failure to Act      73   

Section 9.8

     Resignation or Removal of Agent      73   

Section 9.9

     Sharing of Payments      74   

Section 9.10

     No Other Duties, Etc.      75   

Article 10. Miscellaneous Provisions

     75   

Section 10.1

     Fees and Expenses; Indemnity      75   

Section 10.2

     Taxes      76   

Section 10.3

     Payments      77   

Section 10.4

     Survival of Agreements and Representations; Construction      77   

 

- iii -



--------------------------------------------------------------------------------

Section 10.5

     Lien on and Set-off of Deposits      77   

Section 10.6

     Modifications, Consents and Waivers; Entire Agreement      78   

Section 10.7

     Remedies Cumulative; Counterclaims      79   

Section 10.8

     Further Assurances      79   

Section 10.9

     Notices      79   

Section 10.10

     Counterparts      81   

Section 10.11

     Severability      81   

Section 10.12

     Binding Effect; No Assignment or Delegation by Borrower      81   

Section 10.13

     Assignments and Participations by Lenders      81   

Section 10.14

     Delivery of Tax Forms      85   

Section 10.15

     GOVERNING LAW; CONSENT TO      86         JURISDICTION; WAIVER OF TRIAL BY
JURY      86   

Section 10.16

     Confidentiality      87   

Section 10.17

     USA Patriot Act Notice; Anti-Money Laundering      88   

Section 10.18

     No Advisory or Fiduciary Responsibility      88   

Section 10.19

     Amendment and Restatement      89   

 

EXHIBITS:

    

A-1

  Form of Revolving Credit Note   

A-2

  Form of Swing Line Note   

A-3

  Form of Bid Loan Note   

B

  Form of Assignment and Assumption   

C

  Form of Compliance Certificate   

D

  Form of Bid Loan Quote Request   

E

  Form of Bid Loan Quote   

F

  Form of Letter of Credit Report   

SCHEDULES:

    

1.1

  Revolving Credit Commitments and Revolving Percentages   

3.2

  Consents, Waivers, Approvals; Violation of Agreements   

3.6

  Judgments, Actions, Proceedings   

3.7

  Defaults; Compliance with Laws, Regulations, Agreements   

3.8

  Burdensome Documents   

3.13

  Name Changes, Mergers, Acquisitions   

3.16

  Employee Benefit Plans   

7.1

  Permitted Indebtedness and Guarantees   

7.2

  Permitted Security Interests, Liens and Encumbrances   

 

- iv -



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED LOAN AGREEMENT

AGREEMENT, made this 27th day of July, 2011, by and among:

HEALTH CARE REIT, INC., a Delaware corporation (the “Borrower”);

Each Lender from time to time party hereto (individually, a “Lender” and
collectively, the “Lenders”); and

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”);

W I T N E S S E T H:

WHEREAS, the Borrower and certain related entities, the Administrative Agent,
Deutsche Bank Securities Inc., as Syndication Agent, and UBS Securities LLC,
Bank of America, N.A., JPMorgan Chase Bank, N.A., Calyon New York Branch,
Barclays Bank PLC, and Fifth Third Bank, as Documentation Agents, entered into a
certain Fourth Amended and Restated Loan Agreement dated as of August 6, 2007
(as amended through the date hereof, the “Existing Loan Agreement”) with the
financial institutions from time to time party thereto (collectively, the
“Existing Lenders”) pursuant to which the Existing Lenders made certain loans to
the Borrower and such related entities; and

WHEREAS, the Borrower desires to amend and restate the Existing Loan Agreement,
in the form hereof, and the Lenders party hereto are willing to so amend and
restate the Existing Loan Agreement, in order to, among other things, provide
for a revolving credit facility from the Lenders to the Borrower in the
aggregate principal amount of up to Two Billion ($2,000,000,000) Dollars on the
terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree to amend and restate the Existing
Loan Agreement in its entirety as follows:

Article 1. Definitions.

Section 1.1 Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

“Absolute Rate” has the meaning assigned to such term in Section 2.1(b)(ii)(C).

“Additional Costs” has the meaning assigned to such term in Section 2.18(b).

“Adjusted One-Month LIBOR Rate” means an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the quotient of (i) the
interest rate



--------------------------------------------------------------------------------

determined by the Administrative Agent by reference to the Reuters screen
LIBOR01 Page (or on any successor or substitute page) to be the rate at
approximately 11:00 a.m., London time, on such date or, if such date is not a
LIBOR Business Day, on the immediately preceding LIBOR Business Day, for Dollar
deposits with a maturity equal to one (1) month divided by (ii) one (1) minus
the Reserve Requirement for such Loan (expressed as a decimal) applicable to
Dollar deposits in the London interbank market with a maturity equal to one
(1) month.

“Affected Loans” has the meaning assigned to such term in Section 2.21.

“Affected Type” has the meaning assigned to such term in Section 2.21.

“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event: (a) any Person that owns directly or indirectly 15% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 15% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
(b) each 15% or more shareholder, each director and each executive officer of
the Borrower shall be deemed to be an Affiliate of the Borrower.

“Aggregate Exposure” means, with respect to any Lender as of any date, the sum
as of such date of (i) the outstanding principal balance of such Lender’s
Revolving Credit Loans, plus (ii) the outstanding principal balance of such
Lender’s Bid Loans, plus (iii) such Lender’s Swing Line Exposure, plus (iv) such
Lender’s LC Exposure.

“Agency Fee” has the meaning assigned to such term in Section 2.7(d).

“Alternate Base Rate” means for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16th of 1%) equal to the greatest of (a) the Base Rate
in effect on such day, (b) the Federal Funds Rate in effect on such day plus
0.5%, and (c) the Adjusted One-Month LIBOR Rate on such day plus 1%. Any change
in the Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Rate or the Adjusted One-Month LIBOR Rate shall be effective from and including
the effective date of such change in the Base Rate, the Federal Funds Rate or
the Adjusted One-Month LIBOR Rate, respectively. Notwithstanding the reference
to the Adjusted One-Month LIBOR Rate in this definition, such rate is for
reference only, and the Alternate Base Rate shall in no event include
“match-funding” of Revolving Credit Loans bearing interest based on the
Alternate Base Rate or cause such Revolving Credit Loans to be subject to an
interest period or adjustment of the rate due to taxes or the like; the
unavailability of the Adjusted One-Month LIBOR Rate at any time shall result
solely in the Alternate Base Rate being the higher of the other two rates.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, as at any date of determination, with respect to
LIBOR Loans, Swing Line Loans, Base Rate Loans, and Letters of Credit, the
applicable percentage per annum set forth below based upon the Ratings in effect
on such date:

 

Rating Level

   Applicable Margin for
LIBOR Loans, Swing Line Loans,
and Letters of Credit   Applicable Margin for
Base Rate Loans  

Level 1

A-/A3 or above

   1.075%     0.075 % 

Level 2

BBB+/Baa1

   1.150%     0.150 % 

Level 3

BBB/Baa2

   1.350%     0.350 % 

Level 4

BBB-/Baa3

   1.600%     0.600 % 

Level 5

Lower than Level 4 or No Rating

   1.950%     0.950 % 

For purposes of the foregoing: (a)(i) at any time when the Borrower has Ratings
from only two (2) Ratings Agencies, if the Ratings established by such Ratings
Agencies shall fall within different levels and (A) the difference between such
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch)
the Applicable Margin shall be based upon the higher of the two Ratings, or
(B) the difference between such Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the median of the applicable Ratings
shall apply, and (ii) at any time when the Borrower has Ratings from all three
(3) Ratings Agencies, if the Ratings established by such Ratings Agencies shall
fall within different levels and (A) the difference between the highest and the
lowest such Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by
S&P or Fitch), the highest of such Ratings shall apply, or (B) the difference
between such Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by
S&P or Fitch) or more, the average of the two (2) highest Ratings shall apply,
provided that if such average is not a recognized rating category, then the
second highest Rating of the three shall apply; and (b) if any Rating shall be
changed (other than as a result of a change in the rating system of the
applicable Ratings Agency), such change shall be effective as of the date on
which it is first announced by the Ratings Agency making such change. Each such
change in the Applicable Margin shall apply to all outstanding LIBOR Loans,
Swing Line Loans, Base Rate Loans and Letters of Credit during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any Ratings Agency shall change, the parties hereto shall negotiate in
good faith to amend the references to specific ratings in this definition to
reflect such changed rating system.

“Assignment and Assumption” means an agreement in the form of Exhibit B hereto.

“Base Rate” means the interest rate established from time to time by the Person
serving as the Administrative Agent as its prime rate at the Principal Office.
Notwithstanding the foregoing, the Borrower acknowledges that the Person serving
as the Administrative Agent

 

3



--------------------------------------------------------------------------------

may regularly make domestic commercial loans at rates of interest less than the
rate of interest referred to in the preceding sentence. Each change in any
interest rate provided for herein based upon the Base Rate resulting from a
change in the Base Rate shall take effect at the time of such change in the Base
Rate.

“Base Rate Loans” means Revolving Credit Loans that bear interest at a rate
based upon the Alternate Base Rate.

“Basel III” means the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the Effective Date.

“Bid Loan” has the meaning assigned to such term in Section 2.1(b)(i).

“Bid Loan Borrowing” has the meaning assigned to such term in Section 2.1(b)(i).

“Bid Loan Note” means a Bid Loan Note made by the Borrower, in substantially the
form of Exhibit A-3, payable to the order of a Lender, evidencing the obligation
of the Borrower to repay the Bid Loans made by such Lender, and includes any Bid
Loan Note issued in exchange or substitution therefor.

“Bid Loan Quote” has the meaning assigned to such term in Section 2.1(b)(ii).

“Bid Loan Quote Request” has the meaning assigned to such term in
Section 2.1(b)(ii).

“Borrowing Notice” means, as applicable, (i) a written notice with respect to
each termination or reduction of the Revolving Credit Commitments, each
borrowing, conversion, repayment and prepayment of each Revolving Credit Loan
and of the duration of each Interest Period applicable to each LIBOR Loan, and
(ii) a written notice with respect to each borrowing and repayment of each Swing
Line Loan.

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the States of Ohio or New York are authorized or
required to close under the laws of such States.

“Capital Expenditures” means, for any period, the aggregate amount of all
payments made or to be made during such period by any Person directly or
indirectly for the purpose of acquiring, constructing or maintaining fixed
assets, real property or equipment that, in accordance with GAAP, would be added
as a debit to the fixed asset account of such Person, including, without
limitation, all amounts paid or payable during such period with respect to
Capitalized Lease Obligations and interest that are required to be capitalized
in accordance with GAAP.

“Capitalized Lease” means any lease, the obligations to pay rent or other
amounts under which constitute Capitalized Lease Obligations.

 

4



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Cash” means, as to any Person, such Person’s cash and cash equivalents, as
defined in accordance with GAAP consistently applied.

“Cash Collateralize” means to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of the Administrative Agent, the LC Issuer
or the Swing Line Lenders (as applicable) and the Lenders, as collateral for LC
Exposure, Obligations in respect of Swing Line Loans, or obligations of the
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the LC Issuer or the Swing
Line Lenders benefiting from such collateral shall agree in its or their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the LC Issuer
or the Swing Line Lenders (as applicable), and as provided in Section 2.28(c).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 U.S.C. §9601, et seq.

“Change in Law” means (i) the adoption of any Law, after the Effective Date,
(ii) any change in any Law or in the interpretation or application thereof after
the Effective Date or (iii) compliance by any Lender (or, for purposes of
Section 2.18, by any lending office of such Lender or by any Person controlling
such Lender, if any) with any request, guideline or directive (whether or not
having the force of Law) of any Governmental Authority made or issued after the
Effective Date; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203 (signed into law July 21, 2010)) and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.

“Commitment Increase” has the meaning assigned to such term in Section 2.26(a).

“Compliance Certificate” means a certificate in the form of Exhibit C annexed
hereto, executed by the chief executive officer or chief financial officer of
the Borrower to the

 

5



--------------------------------------------------------------------------------

effect that: (a) as of the effective date of such certificate, no Default or
Event of Default exists or would exist after giving effect to the action
intended to be taken by the Borrower as described in such certificate,
including, without limitation, that the covenants set forth in Section 6.9 would
not be breached after giving effect to such action, together with a calculation
in reasonable detail, and in form and substance satisfactory to the
Administrative Agent, of such compliance, and (b) the representations and
warranties contained in Article 3 are true and with the same effect as though
such representations and warranties were made on the date of such certificate,
except for changes in the ordinary course of business none of which, either
singly or in the aggregate, has had a Material Adverse Effect.

“Consolidated Total Assets” means, on any date, the consolidated total assets of
the Borrower and its Subsidiaries, as such amount would appear on a consolidated
balance sheet of the Borrower prepared as of such date in accordance with GAAP.

“Construction Investments” means financing extended by the Borrower with respect
to a Facility which is under construction i.e., has not received a certificate
of occupancy and the conditions for conversion to permanent financing for such
Facility have not been satisfied.

“Continuing Directors” means, during any twenty-four (24) month period,
individuals who, as of the beginning of such period, constitute the Board of
Directors of the Borrower. For this purpose, any person who is nominated for
election as a member of such Board of Directors after January 29, 2009 shall
also be considered a “Continuing Director” if, and only if, his or her
nomination for election to such Board of Directors is approved or recommended by
a majority of the members of such Board of Directors (or of the relevant
nominating committee) and at least five (5) members of such Board of Directors
are themselves Continuing Directors at the time of such nomination.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b), 414(c) or 414(m) of the Code and Section 4001(a)(2) of ERISA.

“Credit Period” means the period commencing on the Effective Date and ending on
the Revolving Credit Commitment Termination Date.

“Default” means an event which with notice or lapse of time, or both, would
constitute an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Revolving Credit Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements generally in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the

 

6



--------------------------------------------------------------------------------

Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender upon receipt of such
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a bankruptcy or
insolvency proceeding or any similar proceeding under any applicable Laws, or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; it being understood that if a Lender has been turned
over to the Federal Deposit Insurance Corporation (or a similar regulatory
entity) for the purpose of sale or liquidation it shall be a Defaulting Lender.

“Disposition” means the sale, lease, conveyance, transfer or other disposition
of any Facility (whether in one or a series of transactions), including accounts
and notes receivable (with or without recourse) and sale-leaseback transactions.

“Dollars” and “$” mean lawful money of the United States of America.

“EBITDA” means, for any period, with respect to the Borrower on a consolidated
basis, determined in accordance with GAAP, the sum of net income (or net loss)
for such period plus the sum of all amounts treated as expenses for:
(a) interest, (b) depreciation, (c) amortization, including, but not limited to,
amortization of loan expenses and stock-based compensation, (d) all accrued
taxes on or measured by income to the extent included in the determination of
such net income (or net loss), (e) provision for loan losses, and (f) losses on
extinguishment of debt, minus gains on extinguishment of debt, provided,
however, that net income (or net loss) shall be computed without giving effect
to extraordinary losses or gains.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.6).

“Eligible Assignee” means a commercial bank or other financial institution
having a combined capital and surplus of at least $100,000,000.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which is subject to ERISA and (a) is maintained for
employees of the Borrower or (b) with respect to which any Loan Party has any
liability.

“Environmental Laws and Regulations” means all federal, state and local
environmental laws, regulations, ordinances, orders, judgments and decrees
applicable to the Borrower or any other Loan Party, or any of their respective
assets or properties.

“Environmental Liability” means any liability under any applicable Environmental
Laws and Regulations for any disposal, release or threatened release of a
hazardous substance, pollutant or contaminant, as those terms are defined under
CERCLA, and any liability which would require a removal, remedial or response
action, as those terms are defined under CERCLA, by any Person or by any
environmental regulatory body having

 

7



--------------------------------------------------------------------------------

jurisdiction over the Borrower and its Subsidiaries and/or any liability arising
under any Environmental Laws and Regulations for the Borrower’s or any
Subsidiary’s failure to comply with such laws and regulations, including without
limitation, the failure to comply with or obtain any applicable environmental
permit.

“Environmental Proceeding” means any judgment, action, proceeding or
investigation pending before any court or Governmental Authority, with respect
to the Borrower or any Subsidiary and arising under or relating to any
Environmental Laws and Regulations.

“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means as applied to any Loan Party, any corporation, person or
trade or business which is a member of a group which is under common control
with any Loan Party, who together with any Loan Party, is treated as a single
employer within the meaning of Section 414(b) – (o) of the Code and, if
applicable, Section 4001(a)(14) and (b) of ERISA.

“Event of Default” has the meaning assigned to such term in Article 8.

“Executive Orders” has the meaning assigned to such term in Section 10.17(b).

“Facility” means (a) a health care facility offering health care-related
products and services, including but not limited to any acute care hospital,
rehabilitation hospital, nursing facility, assisted living facility, retirement
center, long-term care facility, out-patient diagnostic facility or medical
office building, and related or ancillary facilities, services and products, and
(b) housing intended to be occupied primarily by persons over the age of 55 and
related or ancillary facilities, services and products.

“Facility Fee” has the meaning assigned to such term in Section 2.7(a).

“Facility Fee Percentage” means, as at any date of determination, the applicable
percentage per annum set forth below based upon the Ratings in effect on such
date:

 

Rating Level

   Facility Fee Percentage  

Level 1

A-/A3 or above

     0.175 % 

Level 2

BBB+/Baa1

     0.200 % 

Level 3

BBB/Baa2

     0.250 % 

Level 4

BBB-/Baa3

     0.350 % 

Level 5

Lower than Level 4 or No Rating

     0.450 % 

For purposes of the foregoing: (a)(i) at any time when the Borrower has Ratings
from only two (2) Ratings Agencies, if the Ratings established by such Ratings
Agencies shall fall within

 

8



--------------------------------------------------------------------------------

different levels and (A) the difference between such Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch) the Facility Fee
Percentage shall be based upon the higher of the two Ratings, or (B) the
difference between such Ratings is two ratings categories (e.g. Baa1 by Moody’s
and BBB- by S&P or Fitch) or more, the median of the applicable Ratings shall
apply, and (ii) at any time when the Borrower has Ratings from all three
(3) Ratings Agencies, if the Ratings established by such Ratings Agencies shall
fall within different levels and (A) the difference between the highest and the
lowest such Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by
S&P or Fitch), the highest of such Ratings shall apply, or (B) the difference
between such Ratings is two ratings categories (e.g. Baa1 by Moody’s and BBB- by
S&P or Fitch) or more, the average of the two (2) highest Ratings shall apply,
provided that if such average is not a recognized rating category, then the
second highest Rating of the three shall apply; and (b) if any Rating shall be
changed (other than as a result of a change in the rating system of the
applicable Ratings Agency), such change shall be effective as of the date on
which it is first announced by the Ratings Agency making such change. Each such
change in the Facility Fee Percentage shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change. If the rating system of
any Ratings Agency shall change, the parties hereto shall negotiate in good
faith to amend the references to specific ratings in this definition to reflect
such changed rating system.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof. Solely for purposes of Section 10.14(a), FATCA shall include any
amendments made to FATCA after the date hereof.

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with member banks of the Federal Reserve
System arranged by federal funds brokers as published by the Federal Reserve
Bank of New York for such day, or if such day is not a Business Day, for the
next preceding Business Day (or, if such rate is not so published for any such
day, the average rate charged to the Person serving as the Administrative Agent
on such day on such transactions as reasonably determined by the Administrative
Agent).

“Fee(s)” has the meaning assigned to such term in Section 2.7(e).

“Financial Statements” means, with respect to the Borrower, its audited
Consolidated Balance Sheet as at December 31, 2010, together with the related
audited Consolidated Income Statement and Statement of Changes in Cash Flow for
the fiscal year then ended.

“Fitch” means Fitch Ratings Ltd.

“Fixed Charge Coverage” means, as at the last day of any fiscal quarter, the
quotient, expressed as a percentage (which may be in excess of 100%), determined
by dividing EBITDA by Fixed Charges; all of the foregoing calculated by
reference to the immediately preceding four (4) fiscal quarters of the Borrower
ending on such date of determination.

 

9



--------------------------------------------------------------------------------

“Fixed Charges” means, for any period, with respect to the Borrower on a
consolidated basis, the sum of, without duplication, (a) Interest Expense, plus
(b) scheduled principal payments on Funded Indebtedness (excluding any balloon
or final payment other than the final payment with respect to a loan that is
fully amortized over its term) which are required to be made during such period,
plus (c) dividends and distributions in respect of preferred stock (but
excluding redemption payments or charges in connection with the redemption of
preferred stock) declared (either prior to or during such period) and required
to be paid during such period, in each case determined in accordance with GAAP.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s Revolving Percentage of the
outstanding LC Exposure other than that portion of the LC Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lenders, such Defaulting Lender’s Revolving Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Funded Indebtedness” means, as of any date of determination thereof, (i) all
Indebtedness of any Person, determined in accordance with GAAP, which by its
terms matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date which is renewable or
extendable at the option of the obligor to a date more than one year from such
date, including, in any event, the Loans and the Obligations in respect of
Letters of Credit, and (ii) the current portion of all such Indebtedness.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Approval” means an authorization, consent, approval, permit or
license issued by, or a registration, qualification or filing with, any
Governmental Authority.

“Governmental Authority” means any nation and any state or political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government and any tribunal or
arbitrator of competent jurisdiction.

“Hazardous Materials” means any toxic chemical, hazardous substances,
contaminants or pollutants, medical wastes, infectious wastes, or hazardous
wastes which have not been remediated in accordance with applicable
Environmental Laws and Regulations.

“Honor Date” has the meaning assigned to such term in Section 2.24(c).

“Increase Request” has the meaning assigned to such term in Section 2.26(a).

“Incremental Lender” has the meaning assigned to such term in Section 2.26(b).

“Indebtedness” means, with respect to any Person, all: (a) liabilities or
obligations, direct and contingent, which in accordance with GAAP would be
included in determining total liabilities as shown on the liability side of a
balance sheet of such Person at the

 

10



--------------------------------------------------------------------------------

date as of which Indebtedness is to be determined, including, without
limitation, contingent liabilities that in accordance with such principles,
would be set forth in a specific Dollar amount on the liability side of such
balance sheet, and Capitalized Lease Obligations of such Person; (b) liabilities
or obligations of others for which such Person is directly or indirectly liable,
by way of guaranty (whether by direct guaranty, suretyship, discount,
endorsement, take-or-pay agreement, agreement to purchase or advance or keep in
funds or other agreement having the effect of a guaranty) or otherwise;
(c) liabilities or obligations secured by Liens on any assets of such Person,
whether or not such liabilities or obligations shall have been assumed by it;
(d) liabilities or obligations of such Person, direct or contingent, with
respect to letters of credit issued for the account or upon the application of
such Person and bankers acceptances created for such Person, and (e) monetary
obligations of such Person under a so-called synthetic lease, off-balance sheet
or tax retention lease or under an agreement for the use or possession of
property creating obligations that do not appear on the balance sheet of such
Person but which, upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Initial LC Issuer” means KeyBank National Association in its capacity as LC
Issuer.

“Interest Expense” means, for any period, on a consolidated basis, the sum of
all interest paid or payable (excluding unamortized debt issuance costs) on all
items of Indebtedness of the Borrower outstanding at any time during such
period.

“Interest Period” means, with respect to (i) any LIBOR Loan, each period
commencing on the date such Loan is made or converted from a Loan or Loans of
another Type into a LIBOR Loan, or the last day of the next preceding Interest
Period with respect to such Loan, and ending on the same day 1, 2, 3 or 6 months
thereafter, as the Borrower may select as provided in Section 2.2, except that
each such Interest Period which commences on the last LIBOR Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last LIBOR
Business Day of the appropriate subsequent calendar month; and (ii) any Bid
Loan, the period commencing on the date of such Bid Loan and ending on the date
specified in the Bid Loan Quote Request in which the offer to make such Bid Loan
was extended.

Notwithstanding the foregoing: (a) each Interest Period with respect to a LIBOR
Loan that would otherwise end on a day which is not a LIBOR Business Day shall
end on the next succeeding LIBOR Business Day (or, if such next succeeding LIBOR
Business Day falls in the next succeeding calendar month, on the next preceding
LIBOR Business Day); (b) no more than 10 Interest Periods for LIBOR Loans and
Bid Loans shall be in effect at the same time (it being understood that Interest
Periods applicable to Loans of different Types shall constitute different
Interest Periods even if they are coterminous); (c) each Interest Period shall
end no later than the Revolving Credit Commitment Termination Date;
(d) notwithstanding clause (c) above, no Interest Period with respect to a LIBOR
Loan shall have a duration of less than one month; and (e) no Interest Period
with respect to a Bid Loan shall have a duration of more than 180 days. In the
event that the Borrower fails to select the duration of any Interest Period for
any LIBOR Loan within the time period and otherwise as provided in Section 2.2,
such LIBOR Loan will be automatically converted into a Base Rate Loan on the
last day of the preceding Interest Period for such LIBOR Loan.

 

11



--------------------------------------------------------------------------------

“Interest Rate Contracts” means interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, interest rate insurance and other
agreements or arrangements designed to provide protection against fluctuation in
interest rates, in each case, in form and substance satisfactory to the
Administrative Agent and, in each case, with counter-parties satisfactory to the
Administrative Agent.

“Investment” means a Facility or a Mortgage, individually or collectively, as
the case may be.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and the Borrower (or any Subsidiary) or in favor of the LC
Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, J.P. Morgan Securities LLC, KeyBanc Capital Markets Inc. and
Deutsche Bank Securities Inc.

“Latest Balance Sheet” has the meaning assigned to such term in Section 3.9(a).

“Laws” means all applicable provisions of all (i) constitutions, treaties,
statutes, laws, rules, regulations and ordinances of any Governmental Authority,
(ii) Governmental Approvals and (iii) orders, decisions, judgments, awards and
decrees of any Governmental Authority.

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Revolving Percentage.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Credit Loans.

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
of such Letter of Credit or the extension of the expiry date thereof, or the
increase of the amount thereof.

“LC Exposure” means, at any time, (without duplication) (i) with respect to all
Lenders at such time, the sum of (A) the aggregate undrawn and uncancelled
portions of all outstanding Letters of Credit, plus (B) the aggregate
Unreimbursed Amounts, including LC Borrowings to fund such reimbursement
obligations, and (ii) with respect to each Lender, such Lenders’ Revolving
Percentage at such time, the sum of (A) the aggregate undrawn and

 

12



--------------------------------------------------------------------------------

uncancelled portions of all outstanding Letters of Credit, plus (B) the
aggregate Unreimbursed Amounts, including LC Borrowings to fund such
reimbursement obligations. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

“LC Issuer” means, with respect to a particular Letter of Credit, (a) the
Initial LC Issuer in its capacity as issuer of such Letter of Credit, (b) such
other Lender selected by the Borrower (upon notice to the Administrative Agent)
from time to time to issue such Letter of Credit (provided that no Lender shall
be required to become the LC Issuer pursuant to this subclause (b) without such
Lender’s consent), or any successor issuer of Letters of Credit hereunder, or
(c) any Lender selected by the Borrower (with the consent of the Administrative
Agent) to replace a Lender who is a Defaulting Lender at the time of such
Lender’s appointment as the LC Issuer (provided that no Lender shall be required
to become the LC Issuer pursuant to this subclause (c) without such Lender’s
consent), or any successor issuer of Letters of Credit hereunder.

“Lease Rental Expense” means, for any period and with respect to any Facility,
the total amount payable during such period by the lessee of such Facility to
the Borrower, including, without limitation, (a) base rent (as adjusted from
time to time), plus (b) all incremental charges to which the Facility is subject
under the lease relating thereto.

“Lender(s)” has the meaning specified in the introductory paragraph hereto and,
as the context requires, includes each Swing Line Lender and each LC Issuer.

“Lending Office” means, with respect to each Lender, with respect to each Type
of Loan, the Lending Office as designated for such Type of Loan below its name
on the signature pages hereof or such other office of such Lender or of an
affiliate of such Lender as it may from time to time specify to the
Administrative Agent and the Borrower as the office at which its Loans of such
Type are to be made and maintained.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that any commercial letter of credit issued hereunder shall
provide solely for cash payment upon presentation of a sight draft and any other
required documents.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the LC Issuer.

“Letter of Credit Commitment” means an amount equal to the lesser of (a) the
Total Revolving Credit Commitment and (b) $150,000,000. The Letter of Credit
Commitment is a sublimit of, and not in addition to, the Total Revolving Credit
Commitment.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Commitment Termination Date then in effect (or, if
such day is not a

 

13



--------------------------------------------------------------------------------

Business Day, the next preceding Business Day); provided that the Letter of
Credit Expiration Date may, subject to the Borrower providing Cash Collateral as
provided in Section 2.28, be extended for up to one year after the Revolving
Credit Commitment Termination Date.

“Letter of Credit Fee” has the meaning specified in Section 2.7(b).

“Leverage Ratio” has the meaning assigned to such term in Section 6.9(a).

“LIBOR Base Rate” means, with respect to any LIBOR Loan, for any Interest Period
therefor, the interest rate determined by the Administrative Agent by reference
to Reuters screen LIBOR01, formerly known as Page 3750 of the Moneyline Telerate
Service (together with any successor or substitute, the “Service”) or any
successor or substitute page of the Service providing rate quotations comparable
to those currently provided on such page of the Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market, to
be the rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period for Dollar deposits with a maturity
equal to such Interest Period. In the case of any borrowing of a LIBOR Loan
where such rate is not available at such time in accordance with the preceding
sentence, then the LIBOR Base Rate with respect to any such borrowing for such
Interest Period shall instead be the rate that the principal office of a leading
bank in the London interbank market, as selected by the Administrative Agent,
offers to place Dollar deposits having a maturity equal to such Interest Period
with first-class banks in the London interbank market at approximately 11:00
a.m., London time, two LIBOR Business Days prior to the first day of such
Interest Period.

“LIBOR Business Day” means a Business Day on which dealings in Dollar deposits
are carried out in the London interbank market.

“LIBOR Loan(s)” means any Revolving Credit Loan the interest on which is
determined on the basis of rates referred to in the definition of “LIBOR Rate”
in this Article 1. The term LIBOR Loan excludes any Base Rate Loan on which the
Alternate Base Rate is determined based on the Adjusted One-Month LIBOR Rate
under the definition of Alternate Base Rate and any Bid Loan.

“LIBOR Rate” means, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
determined by the Administrative Agent to be equal to: (a) the LIBOR Base Rate
for such LIBOR Loan for such Interest Period; divided by (b) one (1) minus the
Reserve Requirement for such LIBOR Loan for such Interest Period. The
Administrative Agent shall use its best efforts to advise the Borrower of the
LIBOR Rate as soon as practicable after each change in the LIBOR Rate; provided,
however, that the failure of the Administrative Agent to so advise the Borrower
on any one or more occasions shall not affect the rights of the Lenders or the
Administrative Agent or the obligations of the Borrower hereunder.

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien, claim or charge of any kind (including any agreement to give
any of the foregoing), any conditional sale or other title retention agreement,
any lease in the nature of any of the foregoing, and the filing of or agreement
to give any financing statement under the Uniform Commercial Code of any
jurisdiction.

 

14



--------------------------------------------------------------------------------

“Loan(s)” means Revolving Credit Loans, Swing Line Loans, or Bid Loans, as
applicable. Loans of different Types made or converted from Loans of other Types
on the same day (or of the same Type but having different Interest Periods)
shall be deemed to be separate Loans for all purposes of this Agreement.

“Loan Documents” means this Agreement, the Notes, and all other documents
executed and delivered in connection herewith or therewith, including all
amendments, modifications and supplements of or to all such documents.

“Loan Party” means the Borrower and any other Person (other than the Lenders and
the Administrative Agent) which now or hereafter executes and delivers to any
Lender or the Administrative Agent any Loan Document.

“Material Adverse Effect” means any fact or circumstance which (a) materially
and adversely affects the business, operation, property or financial condition
of the Borrower and the Subsidiaries taken as a whole or (b) has a material
adverse effect on the ability of the Borrower to perform its obligations under
this Agreement, the Notes or the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and LC
Exposure), or obligations in respect of one or more Interest Rate Contracts, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding (x) with respect to Nonrecourse Indebtedness, $150,000,000, and
with respect to Recourse Indebtedness, $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Interest Rate Contract at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Interest Rate
Contract were terminated at such time.

“Merger with No Actual Change in Control” means (i) the stockholders of the
Borrower, immediately before such merger or consolidation, own, directly or
indirectly, immediately following such merger or consolidation, more than fifty
percent (50%) of the then outstanding shares of common stock (or the equivalent
in voting power of any class or classes of securities of the corporation
entitled to vote in elections of directors) of the corporation resulting from
such merger or consolidation (the “Surviving Company”) in substantially the same
proportion as their ownership of the Borrower’s outstanding common stock (or the
equivalent in voting power of any class or classes of securities of the Borrower
entitled to vote in elections of directors) immediately before such merger or
consolidation, and (ii) the persons who were Continuing Directors immediately
prior to the execution of the agreement providing for such merger or
consolidation constitute more than fifty percent (50%) of the members of the
Board of Directors of the Surviving Company.

“Moody’s” means Moody’s Investors Service, Inc.

 

15



--------------------------------------------------------------------------------

“Mortgage(s)” means mortgages of real property constituting a Facility for which
the Borrower is the sole mortgagee.

“Mortgage Expense” means, for any period and with respect to any Facility, the
total amount payable during such period by the mortgagor of such Facility to the
Borrower, including, without limitation, (a) interest and principal (as adjusted
from time to time) plus (b) all incremental charges to which the Facility is
subject under the mortgage.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.

“Net Issuance Proceeds” means, in respect of any issuance of Indebtedness or
equity, the proceeds in Cash received by the Borrower or any of its Subsidiaries
upon or simultaneously with such issuance, net of direct costs of such issuance
and any taxes paid or payable by the recipient of such proceeds.

“New Lender” has the meaning assigned to such term in Section 2.26(a).

“New Type Loans” has the meaning assigned to such term in Section 2.21.

“Note(s)” means a Revolving Credit Note, a Swing Line Note, or a Bid Loan Note,
as the case may be.

“Nonrecourse Indebtedness” means, with respect to the Borrower or any
Subsidiary, Indebtedness of the Borrower or such Subsidiary that is secured by a
Lien on Property of the Borrower or such Subsidiary, as applicable, the sole
recourse for the repayment of which is such Property and where the Borrower or
such Subsidiary, as applicable, would not be liable for any deficiency after the
application of the proceeds of such Property to such Indebtedness, other than in
respect of environmental liabilities, fraud, misrepresentation and other similar
matters.

“Non-U.S. Lender” has the meaning assigned to such term in Section 10.14(a).

“Obligations” means, collectively, all of the indebtedness, liabilities and
obligations of the Borrower to the Lenders and the Administrative Agent, whether
now existing or hereafter arising, whether or not currently contemplated,
including, without limitation, those arising under the Loan Documents and under
any Interest Rate Contract to which a Lender or any Affiliate of a Lender is a
party.

“OFAC” has the meaning assigned to such term in Section 10.17(b).

“Operator” means (a) the lessee of any Facility owned or leased by the Borrower
and (b) the mortgagor of a Facility which is subject to a Mortgage to the extent
that such entity controls the operation of such Facility.

“Participant” has the meaning assigned to such term Section 10.13(d)(i).

 

16



--------------------------------------------------------------------------------

“Payor” has the meaning assigned to such term in Section 2.15.

“PBGC” means Pension Benefit Guaranty Corporation.

“Permitted Liens” means, as to any Person: (a) pledges or deposits by such
Person under workers’ compensation laws, unemployment insurance laws, social
security laws, or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of Indebtedness of such
Person), or leases to which such Person is a party, or deposits to secure public
or statutory obligations of such Person or deposits of Cash or United States
Government Bonds to secure surety, appeal, performance or other similar bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent; (b) Liens imposed by law, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens, or Liens arising
out of judgments or awards against such Person with respect to which such Person
at the time shall currently be prosecuting an appeal or proceedings for review;
(c) Liens for taxes not yet subject to penalties for non-payment and Liens for
taxes the payment of which is being contested as permitted by Section 6.6;
(d) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of, others for rights of way, highways and railroad crossings, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties; and (e) Liens
incidental to the conduct of the business of such Person or to the ownership of
such Person’s property that were not incurred in connection with Indebtedness of
such Person, all of which Liens referred to in this clause (e) do not in the
aggregate materially impair the value of the properties to which they relate or
materially impair their use in the operation of the business taken as a whole of
such Person, and as to all the foregoing only to the extent arising and
continuing in the ordinary course of business.

“Person” means an individual, a corporation, a limited liability company, a
partnership, a joint venture, a trust or unincorporated organization, a joint
stock company or other similar organization, a government or any political
subdivision thereof, a court, or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Plan” means at any time an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either: (a) maintained by the Borrower or any member of the
Controlled Group for employees of the Borrower, or by the Borrower for any other
member of the Controlled Group, or (b) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

“Post-Default Rate” means (a) in respect of any Loans, a rate per annum equal
to: (i) if such Loans are Base Rate Loans, 2% plus the rate in effect from time
to time for Base Rate Loans, or (ii) if such Loans are LIBOR Loans or Bid Loans,
2% plus the rate of interest in effect thereon at the time of the Event of
Default that resulted in the Post-Default Rate being instituted until the end of
the then current Interest Period therefor and, thereafter, 2% plus the rate in
effect from time to time for Base Rate Loans; and (b) in respect of other
amounts payable by the Borrower hereunder (other than interest), equal to 2%
plus the rate in effect from time to time for Base Rate Loans.

 

17



--------------------------------------------------------------------------------

“Principal Office” means the principal office of the Administrative Agent
presently located at 127 Public Square, Cleveland, Ohio 44114-1306.

“Projections” means the projections relating to the Borrower and its
Subsidiaries for the 4 year period 2012-2015, including balance sheets,
statements of operations and cash flows (together with related assumptions) as
furnished by the Borrower to the Administrative Agent.

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Proposed Lender” has the meaning assigned to such term in Section 2.26(a).

“Quarterly Dates” means the first day of each March, June, September and
December, the first of which shall be the first such day after the date of this
Agreement, provided that, if any such date is not a LIBOR Business Day, the
relevant Quarterly Date shall be the next succeeding LIBOR Business Day.

“Ratings” means the ratings from time to time established by the Ratings
Agencies for senior, unsecured, non-credit enhanced long-term debt of the
Borrower.

“Ratings Agencies” means Moody’s, S&P, and Fitch, or any successor or assignee
of any of them in the business of rating debt.

“Recourse Indebtedness” means, with respect to the Borrower or any Subsidiary,
all Indebtedness of the Borrower or such Subsidiary other than Nonrecourse
Indebtedness.

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, and (b) the applicability to such Person and its shareholders of the
method of taxation provided for in Sections 857 et seq. of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Required Lenders” means, at any time, any combination of Lenders having more
than 50% of the Total Revolving Credit Commitment hereunder, or if the Total
Revolving Credit Commitment has been terminated at such time, any combination of
Lenders having more than 50% of the Total Revolving Exposure then outstanding.
The Revolving Credit Commitment of, and the Aggregate Exposure held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders as provided in Section 2.27(b).

“Required Payment” has the meaning assigned to such term in Section 2.15.

“Reserve Requirement” means, with respect to any LIBOR Loans, for the relevant
Interest Period, the maximum aggregate reserve requirements (including all
basic, supplemental, emergency, special, marginal and other reserves required by
applicable Law) applicable to a member bank of the Federal Reserve System for
eurocurrency fundings or eurocurrency liabilities.

 

18



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Lender, the obligation of such
Lender to make Revolving Credit Loans pursuant to Section 2.1(a), to make or
purchase participations in Swing Line Loans pursuant to Section 2.23, and to
issue or purchase participations in Letters of Credit pursuant to Section 2.24.
The initial amount of each Lender’s Revolving Credit Commitment is set forth
opposite such Lender’s name on Schedule 1.1 hereto under the caption “Revolving
Credit Commitment”, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Credit Commitment, as applicable. Such
commitments may be (i) reduced from time to time pursuant to Section 2.5,
(ii) increased from time to time pursuant to Section 2.26, and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.13.

“Revolving Credit Commitment Termination Date” means July 27, 2015, or any later
date established in accordance with Section 2.25.

“Revolving Credit Loan(s)” has the meaning assigned to such term in
Section 2.1(a).

“Revolving Credit Note” means a Revolving Credit Note made by the Borrower, in
substantially the form of Exhibit A-1, payable to the order of a Lender,
evidencing the obligation of the Borrower to repay the Revolving Credit Loans
made by such Lender, and includes any Revolving Credit Note issued in exchange
or substitution therefor.

“Revolving Exposure” means, with respect to any Lender as of any date, the sum
as of such date of (i) the outstanding principal balance of such Lender’s
Revolving Credit Loans, plus (ii) such Lender’s Swing Line Exposure, plus
(iii) such Lender’s LC Exposure.

“Revolving Percentage” means, as of any date and with respect to each Lender,
the percentage equal to a fraction (i) the numerator of which is the Revolving
Credit Commitment of such Lender on such date and (ii) the denominator of which
is Total Revolving Credit Commitment on such date. If the Revolving Credit
Commitments have terminated or expired, the Revolving Percentage shall be
determined based upon the Revolving Credit Commitments most-recently in effect,
giving effect to any assignments of Revolving Credit Loans and LC Exposures that
occur after such termination or expiration and to any Lender’s status as a
Defaulting Lender at the time of determination. The initial Revolving Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 1.1
hereto or in the Assignment and Assumption pursuant to which such Lender becomes
a party hereto, as applicable.

“S&P” means Standard and Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

“Service” has the meaning assigned to such term in the definition of “LIBOR Base
Rate” contained in this Section 1.1.

 

19



--------------------------------------------------------------------------------

“Significant Acquisition” means an acquisition permitted under Section 7.4 or
7.8, provided that the aggregate consideration (whether in the form of cash,
securities, goodwill, or otherwise) with respect to such acquisition is not less
than $750,000,000.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other entity, whether now existing or hereafter organized or
acquired: (a) in the case of a corporation, of which a majority of the
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person, (b) in the case of a partnership or other entity,
in which such Person is a general partner or of which a majority of the
partnership or other equity interests are at the time owned by such Person
and/or one or more of its Subsidiaries, or (c) in the case of a joint venture,
in which such Person is a joint venturer and of which a majority of the
ownership interests are at the time owned by such Person and/or one or more of
its Subsidiaries. Unless the context otherwise requires, references in this
Agreement to “Subsidiary” or “Subsidiaries” shall be deemed to be references to
a Subsidiary or Subsidiaries of the Borrower.

“Surviving Company” has the meaning assigned to such term in the definition of
Merger with No Actual Change in Control contained in this Section 1.1.

“Swing Line Commitment” means the Swing Line Lenders’ undertaking pursuant
hereto to make Swing Line Loans in an aggregate amount up to $100,000,000. The
Swing Line Commitment is a sublimit of, and not in addition to, the Total
Revolving Credit Commitment.

“Swing Line Exposure” means, in respect of any Lender at any time, an amount
equal to the aggregate outstanding principal amount of the Swing Line Loans at
such time multiplied by such Lender’s Revolving Percentage at such time.

“Swing Line Lender(s)” means KeyBank National Association and Bank of America,
N.A., or any successor lender of Swing Line Loans hereunder.

“Swing Line Loan(s)” has the meaning assigned to such term in Section 2.23(a).

“Swing Line Note” means a Swing Line Note made by the Borrower, in substantially
the form of Exhibit A-2, payable to the order of a Swing Line Lender, evidencing
the obligation of the Borrower to repay the Swing Line Loans made by such Swing
Line Lender, and includes any Swing Line Note issued in exchange or substitution
therefor.

“Swing Line Participation Amount” has the meaning assigned to such term in
Section 2.23(d).

“Swing Line Percentage” means, with respect to each Swing Line Lender, 50%.

“Tangible Net Worth” means the sum of capital surplus, earned surplus and
capital stock, minus deferred charges, intangibles and treasury stock, all as
determined in accordance with GAAP consistently applied.

 

20



--------------------------------------------------------------------------------

“Total Aggregate Exposure” means, at any time, the sum at such time of (i) the
outstanding principal balance of the Revolving Credit Loans of all Lenders, plus
(ii) the outstanding principal balance of the Bid Loans of all Lenders, plus
(iii) the outstanding principal balance of the Swing Line Loans, plus (iv) the
LC Exposure of all Lenders.

“Total Revolving Credit Commitment” means the aggregate obligation of the
Lenders to make Revolving Credit Loans hereunder which initially shall be up to
the aggregate amount of Two Billion ($2,000,000,000) Dollars.

“Total Revolving Exposure” means at any time, the sum at such time of (i) the
outstanding principal balance of the Revolving Credit Loans of all Lenders, plus
(ii) the outstanding principal balance of the Swing Line Loans, plus (iii) the
LC Exposure of all Lenders.

“Type” refers to the characteristics of a Loan as a Base Rate Loan or a LIBOR
Loan for a particular Interest Period. All Base Rate Loans are of the same Type.
All LIBOR Loans with identical interest rates and Interest Periods are of the
same Type. All other Loans are of different Types. Interest Periods are
identical if they begin and end on the same days.

“Unencumbered Assets” means, on any date, net real estate investments (valued on
a book basis) of the Borrower that are not subject to any Lien which secures
indebtedness for borrowed money of the Borrower plus, without duplication, loan
loss reserves relating thereto, accumulated depreciation thereon plus Cash, as
all such amounts would appear on a consolidated balance sheet of the Borrower
prepared as of such date in accordance with GAAP.

“Unreimbursed Amount” means the aggregate amount of unpaid reimbursement
obligations of the Borrower resulting from drawings or drafts under any Letter
of Credit.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

Section 1.2 GAAP.

Any accounting terms used in this Agreement that are not specifically defined
herein shall have the meanings customarily given to them in accordance with GAAP
as in effect on the date of this Agreement, except that references in Article 5
to such principles shall be deemed to refer to such principles as in effect on
the date of the financial statements delivered pursuant thereto.

Section 1.3 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

21



--------------------------------------------------------------------------------

Article 2. Revolving Credit Commitments; Revolving Credit Loans; Bid Loans.

Section 2.1 Loans.

(a) Revolving Credit Loans. Each Lender hereby severally agrees, on the terms
and subject to the conditions of this Agreement, to make loans (individually a
“Revolving Credit Loan” and, collectively, the “Revolving Credit Loans”) to the
Borrower during the Credit Period in an aggregate principal amount at any one
time outstanding up to, but not exceeding, an amount that will not result in
such Lender’s Revolving Exposure exceeding the Revolving Credit Commitment of
such Lender as then in effect; provided that the Total Aggregate Exposure shall
not exceed the Total Revolving Credit Commitment as then in effect. Subject to
the terms of this Agreement, during the Credit Period the Borrower may borrow,
repay and reborrow Revolving Credit Loans.

(b) Bid Loans.

(i) General Terms. At any time commencing on the Effective Date and prior to the
Business Day immediately preceding the Revolving Credit Commitment Termination
Date, the Borrower may request the Lenders to make offers to make bid loans to
the Borrower (each a “Bid Loan”); provided that (i) the sum of all Bid Loans
outstanding shall not exceed 50% of the Total Revolving Credit Commitment as
then in effect, (ii) the Total Aggregate Exposure shall not exceed the Total
Revolving Credit Commitment as then in effect; (iii) the aggregate amount of Bid
Loans requested for any date and with the same Interest Period (each a “Bid Loan
Borrowing”) shall be at least $2,000,000 and in integral multiples of $1,000,000
in excess thereof; and (iv) all Interest Periods applicable to Bid Loans shall
be subject to and shall comply with the definition of “Interest Period”. The
Lenders may, but shall have no obligation to, make such offers, and the Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section 2.1(b). In no event shall Bid Loans be made to the
Borrower unless, at the time such Loans are made, the Borrower’s senior implied
rating by Moody’s is Baa3 or higher and the Borrower’s corporate rating by S&P
is BBB- or higher.

(ii) Bid Loan Procedures.

(A) When the Borrower wishes to request offers to make Bid Loans, it shall
provide telephonic notice to the Administrative Agent (which shall promptly
notify the Lenders) followed promptly by written notice substantially in the
form of Exhibit D (each, a “Bid Loan Quote Request”) duly completed and executed
by a duly authorized executive officer of the Borrower, so as to be received no
later than 10:00 a.m., Cleveland, Ohio time, on the second Business Day before
the proposed funding date (or such other time and date as the Borrower and the
Administrative Agent, with the consent of the Required Lenders, may agree).
Subject to the definition of “Interest Period”, the Borrower may request offers
for up to three different Bid Loan Borrowings in a single Bid Loan Quote
Request, in which case such Bid Loan Quote Request shall be deemed a separate
Bid Loan Quote Request for each such borrowing. Except as otherwise provided in
this Section 2.1(b), no Bid Loan Quote Request shall be given within five
Business Days (or such other number of days as the Borrower and the
Administrative Agent, with the consent of the Required Lenders, may agree) of
any other Bid Loan Quote Request.

 

22



--------------------------------------------------------------------------------

(B) Each Lender may, but shall not be obligated to, in response to any Bid Loan
Quote Request submit one or more written quotes substantially in the form of
Exhibit E (each a “Bid Loan Quote”), duly completed, each containing an offer to
make a Bid Loan for the Interest Period requested and setting forth the Absolute
Rate to be applicable to such Bid Loan; provided that (1) a Lender may make a
single submission containing one or more Bid Loan Quotes in response to several
Bid Loan Quote Requests given at the same time; and (2) the principal amount of
the Bid Loan for which each such offer is being made shall be at least
$2,000,000 and multiples of $1,000,000 in excess thereof; provided that the
aggregate principal amount of all Bid Loans for which a Lender submits Bid Loan
Quotes (x) may be greater or less than the Revolving Credit Commitment of such
Lender but (y) may not exceed the principal amount of the Bid Loan Borrowing for
which offers were requested. Each Bid Loan Quote by a Lender other than the
Person serving as the Administrative Agent must be submitted to the
Administrative Agent by fax not later than 8:00 a.m., Cleveland, Ohio time, on
the funding date (or such other time and date as the Borrower and the
Administrative Agent, with the consent of the Required Lenders, may agree);
provided that any Bid Loan Quote may be submitted by the Person serving as the
Administrative Agent, in its capacity as a Lender, only if the Person serving as
the Administrative Agent notifies the Borrower of the terms of the offer
contained therein not later than 7:45 a.m., Cleveland, Ohio time, on the funding
date. Subject to Articles 4 and 8, any Bid Loan Quote so made shall be
irrevocable except with the consent of the Administrative Agent given on the
instructions of the Borrower. Unless otherwise agreed by the Administrative
Agent and the Borrower, no Bid Loan Quote shall contain qualifying, conditional
or similar language or propose terms other than or in addition to those set
forth in the applicable Bid Loan Quote Request and, in particular, no Bid Loan
Quote may be conditioned upon acceptance by the Borrower of all (or some
specified minimum) of the principal amount of the Bid Loan for which such Bid
Loan Quote is being made.

(C) The Administrative Agent shall, as promptly as practicable after any Bid
Loan Quote is submitted (but in any event not later than 8:30 a.m., Cleveland,
Ohio time, on the funding date, or 7:45 a.m., Cleveland, Ohio time, on the
Funding Date with respect to any Bid Loan Quote submitted by the Person serving
as the Administrative Agent, in its capacity as a Lender), notify the Borrower
of the terms (1) of any Bid Loan Quote submitted by a Lender that is in
accordance with Section 2.1(b)(ii)(B) and (2) of any Bid Loan Quote that amends,
modifies or is otherwise inconsistent with a previous Bid Loan Quote submitted
by such Lender with respect to the same Bid Loan Quote Request. Any subsequent
Bid Loan Quote shall be disregarded by the Administrative Agent unless the
subsequent Bid Loan Quote is submitted solely to correct a manifest error in a
former Bid Loan Quote. The Administrative Agent’s notice to the Borrower shall
specify (x) the aggregate principal amount of the Bid Loan Borrowing for which
Bid Loan Quotes have been received, and (y) (I) the respective principal amounts
and (II) the rates of interest (which shall be expressed as an absolute number
and not in terms of a specified margin over the quoting Lender’s cost of funds)
(the “Absolute Rate”) so offered by each Lender (identifying the Lender that
made each such Bid Loan Quote).

 

23



--------------------------------------------------------------------------------

(D) Not later than 9:00 a.m., Cleveland, Ohio time, on the funding date (or such
other time and date as the Borrower and the Administrative Agent, with the
consent of each Lender that has submitted a Bid Loan Quote may agree), the
Borrower shall notify the Administrative Agent of its acceptance or
nonacceptance of the Bid Loan Quotes so notified to it pursuant to
Section 2.1(b)(ii)(C) (and the failure of the Borrower to give such notice by
such time shall constitute nonacceptance), and the Administrative Agent shall
promptly notify each affected Lender. In the case of acceptance, such notice
shall specify the aggregate principal amount of offers for each Interest Period
that are accepted. The Borrower may accept any Bid Loan Quote in whole or in
part; provided that (1) any Bid Loan Quote accepted in part shall be at least
$1,000,000 and multiples of $1,000,000 in excess thereof; (2) the aggregate
principal amount of each Bid Loan Borrowing may not exceed the applicable amount
set forth in the related Bid Loan Quote Request; (3) the aggregate principal
amount of each Bid Loan Borrowing shall be at least $2,000,000 and multiples of
$1,000,000 in excess thereof and shall not cause the limits specified in
Section gg) to be violated; (4) acceptance of offers may be made only in
ascending order of Absolute Rates, beginning with the lowest rate so offered;
and (5) the Borrower may not accept any offer where the Administrative Agent has
advised the Borrower that such offer fails to comply with Section g) or
otherwise fails to comply with the requirements of this Agreement (including
Section 2.1(a)). If offers are made by two or more Lenders with the same
Absolute Rates for a greater aggregate principal amount than the amount in
respect of which offers are permitted to be accepted for the related Interest
Period, the principal amount of Bid Loans in respect of which such offers are
accepted shall be allocated by the Borrower among such Lenders as nearly as
possible (in amounts of at least $1,000,000 and multiples of $500,000 in excess
thereof) in proportion to the aggregate principal amount of such offers.
Determinations by the Borrower of the amounts of Bid Loans shall be conclusive
in the absence of manifest error. Notwithstanding anything else contained
herein, the Borrower shall have no obligation to accept any Bid Loan Quote by a
Defaulting Lender.

(E) Subject to the terms set forth in this Agreement, any Lender whose offer to
make any Bid Loan has been accepted shall, prior to 10:00 a.m., Cleveland, Ohio
time, on the date specified for the making of such Loan, make the amount of such
Loan available to the Administrative Agent in immediately available funds, for
the account of the Borrower. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of this Agreement, be made available
to the Borrower on or before 11:00 a.m., Cleveland, Ohio time, on such date by
depositing the same, in immediately available funds, in an account of the
Borrower designated by the Borrower and maintained with the Administrative
Agent.

Section 2.2 Notices Relating to Revolving Credit Loans.

The Borrower shall give the Administrative Agent written notice of each
termination or reduction of the Revolving Credit Commitments, each borrowing,
continuation, conversion, repayment and prepayment of each Revolving Credit Loan
and of the duration of each Interest Period applicable to each LIBOR Loan. Each
such Borrowing Notice shall be irrevocable and shall be effective only if
received by the Administrative Agent not later than 1:00 p.m., Cleveland, Ohio
time, on the date that is:

(a) In the case of each notice of termination or reduction of the Revolving
Credit Commitments, five Business Days prior to the date of the related
termination or reduction;

 

24



--------------------------------------------------------------------------------

(b) In the case of each notice of borrowing and repayment of, or conversion
into, Base Rate Loans, one Business Day prior to the date of the related
borrowing or repayment or conversion; and

(c) In the case of each notice of borrowing or repayment of, or conversion into,
LIBOR Loans, or the duration of an Interest Period for LIBOR Loans, two LIBOR
Business Days prior to the date of the related borrowing, repayment or
conversion or the first day of such Interest Period.

Each such notice of termination or reduction shall specify the amount thereof.
Each such notice of borrowing, conversion, continuation, repayment or prepayment
shall specify the amount (subject to Section 2.1(a)) and Type of Loans to be
borrowed, converted, continued, repaid or prepaid (and, in the case of a
conversion, the Type of Loans to result from such conversion), the date of
borrowing, continuation, conversion, repayment or prepayment (which shall be:
(i) a Business Day in the case of each borrowing or repayment of Base Rate
Loans, and (ii) a LIBOR Business Day in the case of each borrowing,
continuation, prepayment, or repayment of LIBOR Loans and each conversion of or
into a LIBOR Loan). Each such notice of the duration of an Interest Period shall
specify the Loans to which such Interest Period is to relate. The Administrative
Agent shall notify the Lenders of the content of each such Borrowing Notice
promptly after its receipt thereof.

Section 2.3 Disbursement of Loan Proceeds.

The Borrower shall give the Administrative Agent notice of each borrowing
hereunder of Revolving Credit Loans as provided in Section 2.2 and the
Administrative Agent shall promptly notify the Lenders thereof. Not later than
1:00 p.m., Cleveland, Ohio time, on the date specified for each borrowing
hereunder, each Lender shall transfer to the Administrative Agent, by wire
transfer or otherwise, but in any event in immediately available funds, the
amount of the Revolving Credit Loan to be made by it on such date, and the
Administrative Agent, upon its receipt thereof, upon compliance with the
requirements of Sections 4.1 and 4.2, as applicable, shall disburse such sum to
the Borrower by depositing the amount thereof in an account of the Borrower
designated by the Borrower and maintained with the Administrative Agent.

Section 2.4 Notes, etc.

(a) Evidence of Loans. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. Upon the
request of any Lender made through the Administrative Agent, the

 

25



--------------------------------------------------------------------------------

Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a promissory note, which shall evidence such Lender’s Loans in addition
to such accounts or records. Each such promissory note shall (i) in the case of
Revolving Credit Loans, be a Revolving Credit Note, (ii) in the case of the Bid
Loans, be a Bid Loan Note, and (iii) in the case of Swing Line Loans, be a Swing
Line Note. Each Note shall, by its terms, mature in accordance with the
provisions of this Agreement applicable to the relevant Loans.

(b) Notation of Amounts and Maturities, Etc. Each Lender is hereby irrevocably
authorized to record on the schedule attached to its Notes (or a continuation
thereof) the information contemplated by such schedule. The failure to record,
or any error in recording, any such information shall not, however, affect the
obligations of the Borrower hereunder or under any Note to pay any amount owing
with respect to the Obligations. All such notations shall constitute conclusive
evidence of the accuracy of the information so recorded, in the absence of
manifest error.

(c) Participations in Letters of Credit and Swing Line Loans. In addition to the
accounts and records referred to in subsection (a) above, each Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.

Notwithstanding any provision to the contrary contained herein in this
Section 2.4, in the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

Section 2.5   Payment of Loans; Termination of and Voluntary   Changes in
Commitments; Mandatory Repayments.

(a) All outstanding Revolving Credit Loans shall be paid in full not later than
the Revolving Credit Commitment Termination Date. All outstanding Swing Line
Loans shall be paid in full as provided in Section 2.23(c) but, in any event,
not later than the fifth Business Day prior to the Revolving Credit Commitment
Termination Date. All outstanding Bid Loans shall be paid in full on the
maturity date thereof as provided in the applicable Bid Loan Quote Request but,
in any event, not later than the Revolving Credit Commitment Termination Date.

(b) Unless previously terminated, (i) the Revolving Credit Commitments shall
terminate on the Revolving Credit Commitment Termination Date, and (ii) the
Swing Line Commitment shall terminate on the sixth Business Day prior to the
Revolving Credit Commitment Termination Date. The Borrower shall be entitled to
terminate or reduce the Total Revolving Credit Commitment or repay the principal
amount of the Revolving Credit Loans provided that the Borrower shall give
notice of such termination, reduction or repayment to the Administrative Agent
as provided in Section 2.2, any repayment or partial reduction of the Total
Revolving Credit Commitment shall be in the minimum aggregate amount of
$3,000,000 and multiples of $1,000,000 in excess thereof, and the Borrower shall
not terminate or reduce the Total Revolving Credit Commitment if, after giving
effect to any concurrent prepayment of

 

26



--------------------------------------------------------------------------------

Loans, the Total Aggregate Exposure would exceed the Total Revolving Credit
Commitment. Any such termination or reduction in the Total Revolving Credit
Commitment shall be permanent and irrevocable. The Borrower may at any time
terminate, or from time to time reduce, the Swing Line Commitment, provided that
the Borrower shall not terminate or reduce the Swing Line Commitment if, after
giving effect to any concurrent prepayment of the Swing Line Loans in accordance
with Section 2.23(c), the aggregate outstanding principal amount of all Swing
Line Loans would exceed the Swing Line Commitment. Any such termination or
reduction in the Swing Line Commitment shall be permanent and irrevocable.

(c) Repayment of a LIBOR Loan on a day other than the last day of the relevant
Interest Period relating thereto shall be subject to the provisions of
Section 2.22; and all repayments of principal (whether mandatory or voluntary)
shall be applied first to Base Rate Loans, then to the fewest number of Types of
LIBOR Loans as possible. Bid Loans may not be voluntarily prepaid at any time
without the prior written consent of the Lender or Lenders making such Bid
Loans.

(d) If the Borrower (or any of its Subsidiaries) shall make any public or
private issuance of Indebtedness or equity (other than in connection with any
dividend reinvestment program(s)), the Borrower shall promptly notify the
Administrative Agent of such issuance and immediately upon receipt thereof shall
repay the Revolving Credit Loans in an amount equal to the aggregate Net
Issuance Proceeds of such issuance.

(e) To the extent the Administrative Agent or any Lender receives payment of any
amount under the Loan Documents, whether by way of payment by the Borrower,
set-off or otherwise, which payment is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, other law or equitable
cause, in whole or in part, then, to the extent of such payment received, the
Obligations or part thereof intended to be satisfied thereby shall be revived
and shall continue in full force and effect.

Section 2.6 Interest.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period commencing on the date of such Loan until such Loan shall be paid
in full, at the following rates per annum:

(i) Revolving Credit Loans shall, in each case, bear interest at:

(A) During such periods that such Revolving Credit Loan is a Base Rate Loan, the
Alternate Base Rate plus the Applicable Margin; and

(B) During such periods that such Revolving Credit Loan is a LIBOR Loan, for
each Interest Period relating thereto, the LIBOR Rate for such Revolving Credit
Loan for such Interest Period plus the Applicable Margin;

 

27



--------------------------------------------------------------------------------

(ii) Swing Line Loans shall, in each case, bear interest at the respective Swing
Line Lender’s cost of funds as quoted to the Borrower plus the Applicable
Margin; and

(iii) Bid Loans shall bear interest at the Absolute Rate quoted by the Lender or
Lenders making such Bid Loans pursuant to Section 2.1(b).

(b) Notwithstanding the foregoing, the Borrower shall pay interest on any Loan
or any installment thereof, and on any other amount payable by the Borrower
hereunder (to the extent permitted by law) which are not paid in full when due
(whether at stated maturity, by acceleration or otherwise) for the period
commencing on the due date thereof until the same is paid in full at the
applicable Post-Default Rate. Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Post-Default Rate.

(c) Except as provided in the next sentence, accrued interest on each Loan shall
be payable: (i) in the case of each Base Rate Loan, quarterly on the Quarterly
Dates, (ii) in the case of a LIBOR Loan and a Bid Loan, on the last day of each
Interest Period for such Loan (and, if such Interest Period exceeds three
months’ duration, quarterly, commencing on the first quarterly anniversary of
the first day of such Interest Period), and (iii) in the case of any Loan, upon
the payment or repayment thereof or the conversion thereof into a Loan of
another Type (but only on the principal so paid, repaid or converted); provided,
however, that (A) Bid Loans may not be continued or converted and (B) this
clause (iii) shall not apply in the case of a conversion of a Base Rate Loan
into a LIBOR Loan. Interest that is payable at the Post-Default Rate shall be
payable from time to time on demand of the Administrative Agent. Promptly after
the establishment of any interest rate provided for herein or any change
therein, the Administrative Agent will notify the Lenders and the Borrower
thereof, provided that the failure of the Administrative Agent to so notify the
Lenders and the Borrower shall not affect the obligations of the Borrower
hereunder or under any of the Notes in any respect.

(d) Anything in this Agreement or any of the Notes to the contrary
notwithstanding, the obligation of the Borrower to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be made to any Lender to the extent that such Lender’s receipt
thereof would not be permissible under the law or laws applicable to such Lender
limiting rates of interest that may be charged or collected by such Lender. Any
such payments of interest that are not made as a result of the limitation
referred to in the preceding sentence shall be made by the Borrower to such
Lender on the earliest interest payment date or dates on which the receipt
thereof would be permissible under the laws applicable to such Lender limiting
rates of interest that may be charged or collected by such Lender. Such deferred
interest shall not bear interest.

Section 2.7 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders, pro rata according to their respective Revolving
Percentages, a facility fee (the “Facility Fee”) on the daily average amount of
such Lender’s Revolving Credit Commitment, for the period from the Effective
Date to and including the earlier of (i) the date

 

28



--------------------------------------------------------------------------------

such Lender’s Revolving Credit Commitment is terminated, and (ii) the Revolving
Credit Commitment Termination Date, at a rate per annum equal to the Facility
Fee Percentage from time to time in effect on the amount of the Total Revolving
Credit Commitment. The accrued Facility Fee shall be payable on the Quarterly
Dates, and on the earlier of (i) the date the Total Revolving Credit Commitment
is terminated, or (ii) the Revolving Credit Commitment Termination Date, and in
the event the Borrower reduces the Total Revolving Credit Commitment as provided
in Section 2.5(b) hereof, on the effective date of such reduction.

(b) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin times the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which (i) the Borrower has provided Cash Collateral
satisfactory to the LC Issuer pursuant to Section 2.27(c)(ii), shall not be
payable by the Borrower, and (ii) the Borrower has not provided Cash Collateral
satisfactory to the LC Issuer pursuant to Section 2.27(c)(ii), shall be payable
to the other Lenders in accordance with the upward adjustments in their
respective Revolving Percentages allocable to such Letter of Credit pursuant to
Section 2.27(c)(i), with the balance of such fee, if any, payable to the LC
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.3. Letter of Credit Fees shall
be (x) due and payable on each Quarterly Date, commencing with the first
Quarterly Date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand, and (y) computed on a
quarterly basis in arrears. If there is any change in the Applicable Margin
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Post-Default Rate.

(c) Fronting Fee and Documentary and Processing Charges Payable to LC Issuer.
The Borrower shall pay directly to the LC Issuer for its own account a fronting
fee (i) with respect to each Letter of Credit, at a rate equal to equal to 1/8
of 1% per annum times the face amount of such Letter of Credit, and payable upon
the issuance thereof, and (ii) with respect to any amendment of a Letter of
Credit increasing the amount of such Letter of Credit, at a rate equal to equal
to 1/8 of 1% per annum times the amount of such increase, and payable upon the
effectiveness of such amendment. In addition, the Borrower shall pay directly to
the LC Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the LC Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(d) Agency Fee. The Borrower shall pay to the Administrative Agent, for its own
account, an annual administrative agency fee (the “Agency Fee”), as set forth in
a separate written agreement.

 

29



--------------------------------------------------------------------------------

(e) The Facility Fee, the Letter of Credit Fee, the fronting fees, and the
Agency Fee are hereinafter sometimes referred to individually as a “Fee” and
collectively as the “Fees”.

Section 2.8 Use of Proceeds of Loans.

The proceeds of the Loans hereunder may be used by the Borrower solely as
follows: (a) for the repayment in full of the outstanding principal amount of,
and all accrued interest on, the outstanding indebtedness of the Borrower under
the Existing Loan Agreement, (b) to acquire Facilities and real estate, whether
developed or undeveloped, that the Borrower intends to principally use for a
Facility, (c) to extend or acquire loans secured by Mortgages, (d) to finance
Construction Investments or for capital improvements to a Facility previously
financed by the Borrower, (e) for investments that are not prohibited under
Section 7.8, (f) for the repayment or refinance of other outstanding
indebtedness of the Borrower reasonably satisfactory to the Administrative
Agent, and (g) for working capital and general corporate purposes.

Section 2.9 Computations.

Interest on all Loans and each Fee shall be computed on the basis of a year of
360 days and actual days elapsed (including the first day but excluding the
last) occurring in the period for which payable.

Section 2.10 Minimum Amounts of Borrowings, Conversions and Repayments.

Except for borrowings, conversions and repayments that exhaust the full
remaining amount of the Revolving Credit Commitments (in the case of borrowings)
or result in the conversion or repayment of all Revolving Credit Loans of a
particular Type (in the case of conversions or repayments) or conversions made
pursuant to Section 2.17, Section 2.18(b) or Section 2.20, each borrowing of a
Revolving Credit Loan from each Lender, each conversion of Revolving Credit
Loans of one Type into Revolving Credit Loans of another Type and each repayment
of principal of Revolving Credit Loans hereunder shall be in a minimum amount of
$1,000,000, in the case of Base Rate Loans, and $3,000,000, in the case of LIBOR
Loans, and in either case if in excess thereof, in integral multiples of
$100,000 (borrowings, conversions and repayments of different Types of Revolving
Credit Loans at the same time hereunder to be deemed separate borrowings,
conversions and repayments for purposes of the foregoing, one for each Type).
The Administrative Agent and the Borrower may make immaterial mutually
convenient adjustments to the thresholds and multiples set forth above in
respect of LIBOR Loans.

Section 2.11 Time and Method of Payments.

All payments of principal, interest, Fees and other amounts (including
indemnities) payable by the Borrower hereunder shall be made in Dollars, in
immediately available funds, to the Administrative Agent at the Principal Office
not later than 11:00 a.m., Cleveland, Ohio time, on the date on which such
payment shall become due (and the Administrative Agent or any Lender for whose
account any such payment is to be made may, but

 

30



--------------------------------------------------------------------------------

shall not be obligated to, debit the amount of any such payment that is not made
by such time to any ordinary deposit account of the Borrower, with the
Administrative Agent or such Lender, as the case may be). Additional provisions
relating to payments are set forth in Section 10.3. Each payment received by the
Administrative Agent hereunder for the account of a Lender shall be paid
promptly to such Lender, in like funds, for the account of such Lender’s Lending
Office for application in respect of which such payment is made.

Section 2.12 Lending Offices.

The Loans of each Type made by each Lender shall be made and maintained at such
Lender’s applicable Lending Office for Loans of such Type.

Section 2.13 Several Obligations.

The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve the other Lenders of their respective
obligations to make their Loans on such date, but no Lender shall be responsible
for the failure of the other Lenders to make Loans to be made by such other
Lenders.

Section 2.14 Pro Rata Treatment Among Lenders.

Except as otherwise provided herein: (a) each borrowing of Revolving Credit
Loans from the Lenders under Section 2.1(a) will be made from the Lenders and
each payment of each Fee (other than the Agency Fee and Fees payable pursuant to
Section 2.7(c)) shall be made for the account of the Lenders pro rata according
to the amount of their respective Revolving Percentages; (b) each partial
reduction of the Total Revolving Credit Commitment shall be applied to the
Revolving Credit Commitments of the Lenders pro rata according to each Lender’s
respective Revolving Percentage; (c) each payment and repayment of principal of
or interest on Revolving Credit Loans will be made to the Administrative Agent
for the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Credit Loans held by such Lenders; (d) each
conversion of Revolving Credit Loans of a particular Type under Section 2.17
(other than conversions provided for by Section 2.20 or 2.21) shall be made pro
rata among the Lenders holding Revolving Credit Loans of such Type according to
the respective principal amounts of such Revolving Credit Loans held by such
Lenders; (e) each payment by the Borrower of principal of Bid Loans made as part
of the same Bid Loan Borrowing shall be made and applied for the account of the
Lenders holding such Bid Loans pro rata according to the respective unpaid
principal amount of such Bid Loans owed to such Lenders and each payment by the
Borrower of interest on Bid Loans shall be made and applied for the account of
the Lenders holding such Bid Loans pro rata according to the respective accrued
but unpaid interest on the Bid Loans owed to such Lenders.

Section 2.15 Non-Receipt of Funds by the Administrative Agent.

Unless the Administrative Agent shall have been notified by a Lender or the
Borrower (the “Payor”) prior to the date on which such Lender is to make payment
to the Administrative Agent of the proceeds of a Loan to be made by it hereunder
or the Borrower is to make a payment to the Administrative Agent for the account
of one or more of the Lenders, as the case may be (such payment being herein
called the “Required Payment”), which notice shall

 

31



--------------------------------------------------------------------------------

be effective upon receipt, that the Payor does not intend to make the Required
Payment to the Administrative Agent, the Administrative Agent may assume that
the Required Payment has been made and may, in reliance upon such assumption
(but shall not be required to), make the amount thereof available to the
intended recipient on such date and, if the Payor has not in fact made the
Required Payment to the Administrative Agent, the recipient of such payment
shall, on demand, repay to the Administrative Agent the amount made available to
it together with interest thereon in respect of each day during the period
commencing on the date such amount was so made available by the Administrative
Agent until the date the Administrative Agent recovers such amount at a rate per
annum equal to (i) when the recipient is a Lender, the Federal Funds Rate for
such day, or (ii) when the recipient is the Borrower, the rate of interest
applicable to such Loan.

Section 2.16 Sharing of Payments and Set-Off Among Lenders.

The Borrower hereby agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option, to offset balances held by it at any of
its offices against any principal of or interest on any of its Loans hereunder
or any Fee payable to it, that is not paid when due (regardless of whether such
balances are then due the Borrower), in which case it shall promptly notify the
Borrower and the Administrative Agent thereof, provided that its failure to give
such notice shall not affect the validity thereof. If a Lender shall effect
payment of any principal of or interest on Revolving Credit Loans held by it
under this Agreement or any Fee through the exercise of any right of set-off,
banker’s lien, counterclaim or similar right, it shall promptly purchase from
the other Lenders participations in the Revolving Credit Loans held by the other
Lenders in such amounts, and make such other adjustments from time to time as
shall be equitable, to the end that all the Lenders shall share the benefit of
such payment pro rata in accordance with the unpaid amount of principal and
interest on the Revolving Credit Loans held by each of them and the Fees due
them. To such end all the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. The Borrower agrees that any Lender
so purchasing a participation in the Revolving Credit Loans held by the other
Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Revolving Credit Loans in the amount of such
participation. If a Lender shall effect payment of any principal of or interest
or fee on Bid Loans made as part of the same Bid Loan Borrowing held by it under
this Agreement through the exercise of any right of set-off, banker’s lien,
counterclaim or similar right, it shall promptly purchase from the other Lenders
holding such Bid Loans participations in such Bid Loans held by the other
Lenders holding such Bid Loans in such amounts, and make such other adjustments
from time to time as shall be equitable, to the end that all the Lenders holding
such Bid Loans shall share the benefit of such payment pro rata in accordance
with the unpaid amount of principal and interest or fee on Bid Loans of the same
Bid Loan Borrowing held by each of them. To such end all such Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation in Bid Loans of
the same Bid Loan Borrowing held by other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of such Bid Loans
in the amount of such participation. Nothing contained herein

 

32



--------------------------------------------------------------------------------

shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 2.17 Conversion of Loans.

The Borrower shall have the right to convert Revolving Credit Loans of one Type
into Revolving Credit Loans of another Type from time to time, provided that:
(i) the Borrower shall give the Administrative Agent notice of each such
conversion as provided in Section 2.2; (ii) LIBOR Loans may be converted only on
the last day of an Interest Period for such Loans; and (iii) no Base Rate Loan
may be converted into a LIBOR Loan or LIBOR Loan continued as or converted into
another LIBOR Loan if on the proposed date of conversion a Default or an Event
of Default exists. The Administrative Agent shall use its best efforts to notify
the Borrower of the effectiveness of such conversion, and the new interest rate
to which the converted Revolving Credit Loans are subject, as soon as
practicable after the conversion; provided, however, that any failure to give
such notice shall not affect the Borrower’s obligations, or the Administrative
Agent’s or the Lenders’ rights and remedies, hereunder in any way whatsoever.
Notwithstanding the foregoing, (a) Swing Line Loans shall be based solely on the
respective Swing Line Lender’s cost of funds as set forth in Section 2.6(a)(ii)
and shall not be made or converted to LIBOR Loans or Base Rate Loans, and
(b) Bid Loans may not be continued or converted but instead must be repaid in
full at the end of the applicable Interest Period therefor.

Section 2.18 Additional Costs; Capital Requirements.

(a) In the event that any Change in Law shall impose, modify or deem applicable
or result in the application of, any capital maintenance, capital ratio or
similar requirement against commitments made by any Lender hereunder, and the
result of any event referred to above is to impose upon any Lender or any
corporation controlling any Lender or increase any capital requirement
applicable as a result of the making or maintenance of such Lender’s commitments
(including its Revolving Credit Commitment and/or its commitment to issue and
maintain or participate in Letters of Credit) or the obligation of the Borrower
hereunder with respect to such commitments (which imposition of capital
requirements may be determined by each Lender’s reasonable allocation of the
aggregate of such capital increases or impositions), then, within ten Business
Days of demand made by such Lender as promptly as practicable after it obtains
knowledge that such Change in Law exists and determines to make such demand, the
Borrower shall pay to such Lender from time to time as specified by such Lender
additional amounts which shall be sufficient to compensate such Lender or such
controlling corporation for such imposition of or increase in capital
requirements together with interest on each such amount from the date demanded
until payment in full thereof at the Post-Default Rate. A certificate setting
forth in reasonable detail the amount necessary to compensate such Lender or
such controlling corporation as a result of an imposition of or increase in
capital requirements submitted by such Lender to the Borrower shall be
conclusive, absent manifest error, as to the amount thereof. All references to
any “Lender” shall be deemed to include any participant of such Lender.

 

33



--------------------------------------------------------------------------------

(b) In the event that any Change in Law shall: (i) change the basis of taxation
of any amounts payable to any Lender under this Agreement in respect of any
Obligations including, without limitation, LIBOR Loans and the issuance and
maintenance of and participations in Letters of Credit (other than taxes imposed
on the overall net income of such Lender for any such Loans or in respect of any
Letters of Credit (or participations therein) by the United States of America or
the jurisdiction in which such Lender has its principal office); or (ii) impose
or modify any reserve, Federal Deposit Insurance Corporation premium or
assessment, special deposit or similar requirements relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, such
Lender (including any of such Loans, any Letters of Credit (or participations
therein) or any deposits referred to in the definition of “LIBOR Base Rate” in
Article 1); or (iii) impose any other conditions affecting this Agreement in
respect of extensions of credit, including, without limitation, LIBOR Loans and
the issuance and maintenance of and participations in Letters of Credit (or any
of such extensions of credit, assets, deposits or liabilities); and the result
of any event referred to in clause (i), (ii) or (iii) above shall be to increase
such Lender’s costs of making or maintaining any extensions of credit including,
without limitation, LIBOR Loans and Letters of Credit (and participations
therein), or its commitments (including its Revolving Credit Commitment and/or
its commitment to issue and maintain or participate in Letters of Credit), or to
reduce any amount receivable by such Lender hereunder in respect of any such
commitment (such increases in costs and reductions in amounts receivable are
hereinafter referred to as “Additional Costs”) in each case, only to the extent,
with respect to LIBOR Loans, that such Additional Costs are not included in the
LIBOR Base Rate applicable to LIBOR Loans, then, within ten Business Days of
demand made by such Lender as promptly as practicable after it obtains knowledge
that such a Change in Law exists and determines to make such demand (a copy of
which demand shall be delivered to the Administrative Agent), the Borrower shall
pay to such Lender from time to time as specified by such Lender, additional
amounts which shall be sufficient to compensate such Lender for such increased
cost or reduction in amounts receivable by such Lender from the date of such
Change in Law, together with interest on each such amount from the date demanded
until payment in full thereof at the Post-Default Rate. All references to any
“Lender” shall be deemed to include any participant of such Lender.

(c) Without limiting the effect of the foregoing provisions of this
Section 2.18, in the event that, by reason of any Change in Law, any Lender
either: (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender which includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender which includes LIBOR Loans,
or (ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender so elects by notice
to the Borrower (with a copy to the Administrative Agent), the obligation of
such Lender to make or continue, and to convert Loans of any other Type into,
Loans of such Type hereunder shall be suspended until the date such Change in
Law ceases to be in effect (and all Loans of such Type then outstanding shall be
converted into Base Rate Loans or into LIBOR Loans of another duration, as the
case may be, in accordance with Sections 2.17 and 2.21).

(d) Determinations by any Lender for purposes of this Section 2.18 of the effect
of any Change in Law on its costs of making or maintaining Loans or issuing and

 

34



--------------------------------------------------------------------------------

maintaining or participating in Letters of Credit or on amounts receivable by it
in respect thereof, and of the additional amounts required to compensate such
Lender in respect of any Additional Costs, shall be set forth in writing in
reasonable detail describing the Additional Costs together with a calculation
demonstrating the allocation to the Borrower of such Additional Costs which
shall be conclusive, absent manifest error. The obligations of the Borrower
under this Section 2.18 shall survive the payment of the Obligations and the
termination of this Agreement.

Section 2.19 Limitation on Types of Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of an interest rate for any LIBOR Loans for any Interest Period
therefor, the Required Lenders determine (which determination shall be
conclusive):

(a) by reason of any event affecting the money markets in the United States of
America or the London interbank market, quotations of interest rates for the
relevant deposits are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining the rate of interest for such
Loans under this Agreement; or

(b) the rates of interest referred to in the definition of “LIBOR Base Rate” in
Article 1 upon the basis of which the rate of interest on any LIBOR Loans for
such period is determined, do not accurately reflect the cost to the Lenders of
making or maintaining such Loans for such period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof (and shall thereafter give the Borrower and each Lender prompt
notice of the cessation, if any, of such condition), and so long as such
condition remains in effect, the Lenders shall be under no obligation to make or
continue Loans of such Type or to convert Loans of any other Type into Loans of
such Type and the Borrower shall, on the last day(s) of the then current
Interest Period(s) for the outstanding Loans of the affected Type either repay
such Loans in accordance with Section 2.5 or convert such Loans into Loans of
another Type in accordance with Section 2.17.

Section 2.20 Illegality.

Notwithstanding any other provision in this Agreement, in the event that it
becomes unlawful for any Lender or its applicable Lending Office to: (a) honor
its obligation to make LIBOR Loans hereunder or (b) maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Administrative Agent), describing such illegality in reasonable
detail (and shall thereafter promptly notify the Borrower and the Administrative
Agent of the cessation, if any, of such illegality), and such Lender’s
obligation to make or continue LIBOR Loans and to convert Base Rate Loans into
LIBOR Loans hereunder shall, upon written notice given by such Lender to the
Borrower, be suspended until such time as such Lender may again make and
maintain LIBOR Loans and such Lender’s outstanding LIBOR Loans shall be
converted into Base Rate Loans, in accordance with Sections 2.17 and 2.21.

 

35



--------------------------------------------------------------------------------

Section 2.21 Certain Conversions pursuant to Sections 2.18 and 2.20.

If the Loans of any Lender of a particular Type (Loans of such Type are
hereinafter referred to as “Affected Loans” and such Type is hereinafter
referred to as the “Affected Type”) are to be converted pursuant to Section 2.18
or 2.20, such Lender’s Affected Loans shall be converted into Base Rate Loans,
or LIBOR Loans of another Type, as the case may be (the “New Type Loans”), on
the last day(s) of the then current Interest Period(s) for the Affected Loans
(or, in the case of a conversion required by Section 2.18(b) or Section 2.20, on
such earlier date as such Lender may specify to the Borrower with a copy to the
Administrative Agent) and, until such Lender gives notice as provided below that
the circumstances specified in Section 2.18 or 2.20 which gave rise to such
conversion no longer exist:

(a) to the extent that such Lender’s Affected Loans have been so converted, all
repayments of principal which would otherwise be applied to such Affected Loans
shall be applied instead to its New Type Loans; and

(b) all Loans which would otherwise be made by such Lender as Loans of the
Affected Type shall be made instead as New Type Loans and all Loans of such
Lender which would otherwise be converted into Loans of the Affected Type shall
be converted instead into (or shall remain as) New Type Loans.

Section 2.22 Indemnification.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of such Lender through the Administrative Agent, such
amount or amounts as shall compensate such Lender for any loss (including loss
of profit), cost or expense incurred by such Lender (as reasonably determined by
such Lender) as a result of:

(a) any payment or repayment or conversion of a LIBOR Loan held by such Lender
on a date other than the last day of an Interest Period for such LIBOR Loan
except pursuant to Sections 2.18 or 2.20;

(b) any failure by the Borrower to borrow or continue, or convert into, a LIBOR
Loan held by such Lender on the date for such borrowing, continuation or
conversion specified in the relevant Borrowing Notice under Section 2.2 or 2.17;
or

(c) any prepayment of a Bid Loan due to acceleration pursuant to Article 8 or
otherwise,

such compensation to include, without limitation, an amount equal to: (i) any
loss or expense suffered by such Lender during the period from the date of
receipt of such early payment or repayment or prepayment or the date of such
conversion or the date of such failure to the last day of such Interest Period
if the rate of interest obtainable by such Lender upon the redeployment of an
amount of funds equal to such Lender’s pro rata share of such payment,
prepayment or conversion or failure to borrow, continue or convert is less than
the rate of interest applicable to such LIBOR Loan for such Interest Period, and
(ii) any loss or expense suffered by such Lender in liquidating deposits prior
to maturity which correspond to such Lender’s pro rata share of such payment,
repayment, prepayment, conversion, failure to borrow, failure to continue or
failure to

 

36



--------------------------------------------------------------------------------

convert. The determination by each such Lender of the amount of any such loss or
expense, when set forth in a written notice to the Borrower, containing such
Lender’s calculation thereof in reasonable detail, shall be presumed correct, in
the absence of manifest error. The obligations of the Borrower under this
Section 2.22 shall survive the payment of the Obligations and the termination of
this Agreement.

Section 2.23 Swing Line Loans.

(a) Subject to the terms and conditions hereof, each Swing Line Lender agrees,
in reliance upon the agreements of the other Lenders set forth in
Section 2.23(d), to make swing line loans (each a “Swing Line Loan” and,
collectively, the “Swing Line Loans”), ratably in accordance with their
respective Swing Line Percentages, to the Borrower from time to time on any
Business Day during the period from the date of this Agreement to the sixth
Business Day preceding the Revolving Credit Commitment Termination Date, in an
aggregate amount with respect to all Swing Line Lenders not to exceed at any
time outstanding the amount of the Swing Line Commitment, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Revolving Percentage
of the outstanding amount of Revolving Credit Loans, the Bid Loans and the LC
Exposure of a Swing Line Lender, may exceed the amount of such Swing Line
Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan (i) the Total Aggregate Exposure will not exceed
the Total Revolving Credit Commitment, and (ii) with respect to each individual
Lender, such Lender’s Revolving Exposure shall not exceed such Lender’s
Revolving Credit Commitment. The Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loans.

(b) To request a Swing Line Loan, the Borrower shall notify the Administrative
Agent and each Swing Line Lender by the delivery of a Borrowing Notice, which
shall be sent by facsimile and shall be irrevocable (confirmed promptly by hand
delivery to the Administrative Agent of a written Borrowing Notice in a form
approved by the Administrative Agent signed by the Borrower), no later than:
11:00 a.m., Cleveland, Ohio time, on the requested borrowing date, specifying
(i) the aggregate principal amount to be borrowed and (ii) the requested
borrowing date, which shall be a Business Day. Each Swing Line Lender will,
subject to its determination that the terms and conditions of this Agreement
have been satisfied, make its Swing Line Percentage of the requested amount
available promptly on that same day to the Administrative Agent (for the account
of the Borrower) which, thereupon, will promptly make such amount available to
the Borrower by crediting the account of the Borrower pursuant to Section 2.3.
Each borrowing of a Swing Line Loan shall be in a minimum amount of $1,000,000
and if in excess thereof, in integral multiples of $1,000,000, or, if less, the
unused portion of the Swing Line Commitment.

(c) Neither Swing Line Lender shall be obligated to make any Swing Line Loan at
a time when any Lender shall be a Defaulting Lender unless arrangements to
eliminate such Swing Line Lender’s risk (substantially similar to those provided
in Section 2.27(c)) with respect to such Defaulting Lender’s participation in
such Swing Line Loan shall have been made for the benefit of such Swing Line
Lender and such arrangements are satisfactory to such Swing Line Lender and the
Administrative Agent. Neither Swing Line Lender will make a Swing Line Loan if
the Administrative Agent, or any Lender by notice to the Swing Line Lenders and
the Borrower no later than one Business Day prior to the borrowing

 

37



--------------------------------------------------------------------------------

date with respect to such Swing Line Loan, shall have determined that the
conditions set forth in Section 4.2 shall not be satisfied and such conditions
remain unsatisfied as of the requested time of the making of such Swing Line
Loan. Each Swing Line Loan shall be due and payable on the earliest to occur of
(i) the fifteenth day after the borrowing date thereof, (ii) the fifth Business
Day prior to the Revolving Credit Commitment Termination Date, (iii) the date on
which the Swing Line Commitment shall have been terminated by the Borrower or
the Swing Line Lenders in accordance with Section 2.5(b), or (iv) the date on
which the Swing Line Loans shall become due and payable pursuant to the
provisions hereof, whether by acceleration or otherwise. No more than five
(5) Swing Line Loans shall be outstanding at the same time.

(d) Upon each receipt by a Lender of notice of an Event of Default from the
Administrative Agent pursuant to Article 9, such Lender shall purchase
unconditionally, irrevocably, and severally from the Swing Line Lenders a
participation in the outstanding Swing Line Loans (including accrued interest
thereon) in an amount equal to the product of its Revolving Percentage and the
outstanding amount of the Swing Line Loans (the “Swing Line Participation
Amount”). Each Lender shall also be liable for an amount equal to the product of
its Revolving Percentage and any amounts paid by the Borrower pursuant to this
Section 2.23(d) that are subsequently rescinded or avoided, or must otherwise be
restored or returned. Such liabilities shall be unconditional and without regard
to the occurrence of any Default or Event of Default or the compliance by the
Borrower with any of its obligations under the Loan Documents. In furtherance of
this Section 2.23(d), upon each receipt by a Lender of notice of an Event of
Default from the Administrative Agent, such Lender shall promptly make available
to the Administrative Agent for the account of the Swing Line Lenders, as
applicable, its Swing Line Participation Amount, in lawful money of the United
States of America and in immediately available funds. The Administrative Agent
shall deliver the payments made by each Lender pursuant to the immediately
preceding sentence to the Swing Line Lenders, as applicable, promptly upon
receipt thereof in like funds as received. If a Lender does not make its Swing
Line Participation Amount so available, such Lender shall be required to pay
interest to the Administrative Agent for the account of the Swing Line Lenders,
as applicable, from the date such amount was due until paid in full, on the
unpaid portion thereof, at the rate set forth in Section 2.15, payable upon
demand by the Swing Line Lenders, as applicable. The Administrative Agent shall
distribute such interest payments to the Swing Line Lenders, as applicable, upon
receipt thereof in like funds as received. Whenever the Administrative Agent is
reimbursed by the Borrower, for the account of the Swing Line Lenders, as
applicable, for any payment in connection with Swing Line Loans and such payment
relates to an amount previously paid by a Lender pursuant to this Section 2.23,
the Administrative Agent will promptly pay over such payment to such Lender.

Section 2.24 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each LC Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.24, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit in Dollars for the account of the Borrower (which may be in support of
obligations of the Borrower or in support of obligations of

 

38



--------------------------------------------------------------------------------

a Subsidiary), and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any LC Credit Extension with respect to any
Letter of Credit, (x) the Total Aggregate Exposure shall not exceed the Total
Revolving Credit Commitment, (y) with respect to each individual Lender, such
Lender’s Revolving Exposure shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the LC Exposure shall not exceed the Letter of Credit
Commitment. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
LC Credit Extension so requested complies with the conditions set forth in the
provisos to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The LC Issuer shall not issue any Letter of Credit if the expiry date of
such requested Letter of Credit would occur (A) more than one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) or (B) after the
Letter of Credit Expiration Date (except that a Letter of Credit may expire up
to one year beyond the Revolving Credit Commitment Termination Date so long as
the Borrower Cash Collateralizes (as provided in Section 2.28) the LC Exposure
with respect to such Letter of Credit no later than 30 days prior to the Letter
of Credit Expiration Date).

(iii) The LC Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
Letter of Credit, or any Law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the LC Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the LC Issuer any unreimbursed loss, cost
or expense which was not applicable on the Effective Date and which the LC
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the LC Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the LC Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

 

39



--------------------------------------------------------------------------------

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the LC Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the LC Issuer (in its sole discretion) with the Borrower.

(iv) The LC Issuer shall not amend any Letter of Credit if the LC Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The LC Issuer shall be under no obligation to amend any Letter of Credit if
(A) the LC Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the LC Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a duly authorized executive officer of the
Borrower. Such Letter of Credit Application must be received by the LC Issuer
and the Administrative Agent not later than 11:00 a.m., Cleveland, Ohio time, at
least five Business Days prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the LC Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
LC Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the LC Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the LC Issuer may reasonably require. Additionally, the Borrower shall furnish
to LC Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the LC Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the LC Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the LC Issuer will provide the Administrative
Agent with a copy thereof. Unless the LC Issuer has received written notice from
any Lender, the Administrative Agent or the Borrower, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article 4 shall

 

40



--------------------------------------------------------------------------------

not be satisfied, then, subject to the terms and conditions hereof, the LC
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the LC Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the LC Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Revolving Percentage times the amount of such
Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the LC Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. On a
monthly basis, each LC Issuer shall deliver to the Administrative Agent a
complete list of all outstanding Letters of Credit issued by the LC Issuer as
provided in Section 2.24(j).

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the LC Issuer shall notify the Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m., Cleveland, Ohio
time, on the date of any payment by the LC Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse the LC Issuer through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse the LC Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the Unreimbursed Amount with respect to such Letter of Credit, and the
amount of such Lender’s Revolving Percentage thereof. In such event, the
Borrower shall be deemed to have requested Revolving Credit Loans that are Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.10 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 4.2 (other than the delivery of a Borrowing
Notice) and provided that, after giving effect to such Borrowing, the Total
Aggregate Exposure shall not exceed the Revolving Credit Commitment. Any notice
given by the LC Issuer or the Administrative Agent pursuant to this
Section 2.24(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.24(c)(i) make funds
available for the account of the LC Issuer at the Administrative Agent’s Office
in an amount equal to its Revolving Percentage of the Unreimbursed Amount not
later than 1:00 p.m., Cleveland, Ohio time, on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.24(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the LC Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
borrowing of Revolving Credit Loans that are Base Rate Loans because the
conditions set forth in Section 4.2 cannot be satisfied or for any other reason,
the Borrower shall

 

41



--------------------------------------------------------------------------------

be deemed to have incurred from the LC Issuer an LC Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Post-Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the LC Issuer pursuant to
Section 2.24(c)(ii) shall be deemed payment in respect of its participation in
such LC Borrowing and shall constitute an LC Advance from such Lender in
satisfaction of its participation obligation under this Section 2.24.

(iv) Until each Lender funds its Revolving Credit Loan or LC Advance pursuant to
this Section 2.24(c) to reimburse the LC Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Percentage of
such amount shall be solely for the account of the LC Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or LC Advances to
reimburse the LC Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.24(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the LC Issuer, the Borrower or any other Person for any reason
whatsoever; (B) solely with respect to LC Advances, the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing (other than the
issuance of a Letter of Credit after a Lender has given the notice described in
Section 2.24(b)(ii)); provided, however, that each Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.24(c) is subject to the
conditions set forth in Section 4.2 (other than delivery by the Borrower of a
Borrowing Notice). No such making of an LC Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the LC Issuer for the amount
of any payment made by the LC Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the LC Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.24(c) by the time specified in
Section 2.24(c)(ii), then, without limiting the other provisions of this
Agreement, the LC Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the LC Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the LC Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the LC Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in the relevant borrowing or LC Advance in
respect of the relevant LC Borrowing, as the case may be, as of the date of such
borrowing or LC Borrowing. A certificate of the LC Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the LC Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LC Advance in respect of
such payment in accordance with Section 2.24(c), if the LC Issuer or the
Administrative Agent receives for the account of the LC Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise), the LC Issuer shall turn over such payment to
the Administrative Agent for distribution to such Lender and the Administrative
Agent will distribute to such Lender, in each case, its Revolving Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the LC Issuer or the Administrative Agent for
the account of the LC Issuer and distributed to the Lenders pursuant to
Section 2.24(c)(i) is required to be returned under any of the circumstances
described in Section 2.5(e), each Lender shall pay to the Administrative Agent
for the account of the LC Issuer its Revolving Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the LC
Issuer for each drawing under each Letter of Credit and to repay each LC
Borrowing and each Revolving Credit Loan made pursuant to Section 2.24(c)(i)
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the LC Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any similar proceeding under any
other applicable Law; or

 

43



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the LC Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the LC Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of LC Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties or any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against such beneficiary or transferee at law or under any other agreement. None
of the LC Issuer, the Administrative Agent, any Lender, any of their respective
Related Parties or any correspondent, participant or assignee of the LC Issuers
shall be liable or responsible for any of the matters described in clauses
(i) through (v) of Section 2.24(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the LC Issuer, and the LC Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which (as determined by a court of competent
jurisdiction) were caused by the LC Issuer’s willful misconduct or gross
negligence or the LC Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit (other than as a result of an order of a court of competent
jurisdiction). In furtherance and not in limitation of the foregoing, the LC
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the LC Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

44



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the LC
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.

(h) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of a
Subsidiary, the Borrower shall be obligated to reimburse the LC Issuer hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

(j) Letters of Credit Reports. For so long as any Letter of Credit issued by the
LC Issuer is outstanding, the LC Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
LC Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit F, appropriately completed with the information for every
outstanding Letter of Credit issued by the LC Issuer.

Section 2.25 Extension of Revolving Credit Commitment Termination Date.

Subject to the following provisions, the Borrower shall have the option to
extend the initial Revolving Credit Commitment Termination Date to July 27,
2016. By written notice to the Administrative Agent delivered at least 30 days,
but not more than 90 days, prior to the initial Revolving Credit Commitment
Termination Date, so long as no Default or Event of Default has occurred since
the date of this Agreement, the Borrower may request such extension of the
initial Revolving Credit Commitment Termination Date (which request shall be
accompanied by a Compliance Certificate). Promptly upon receipt of such written
notice, the Administrative Agent shall deliver a copy to each Lender and the
initial Revolving Credit Commitment Termination Date shall be deemed so
extended. In the event that the Borrower shall have delivered an extension
notice under this Section 2.25, the Borrower shall pay to the Administrative
Agent for the ratable benefit of the Lenders on the initial Revolving Credit
Commitment Termination Date, a non-refundable extension fee in an amount equal
to 25 basis points multiplied by the Total Revolving Credit Commitment, as then
in effect.

Section 2.26 Increase in Total Revolving Credit Commitment.

(a) The Borrower may at its sole expense and effort and after consulting with
the Administrative Agent, request: (i) one or more Lenders acceptable to the
Administrative Agent to increase (in the sole and absolute discretion of each
such Lender) the

 

45



--------------------------------------------------------------------------------

amount of their respective Revolving Credit Commitments, and/or (ii) one or more
other lending institutions acceptable to the Administrative Agent (each, a “New
Lender”) to become “Lenders” and extend Revolving Credit Commitments hereunder
(each such existing Lender and each New Lender being referred to as a “Proposed
Lender”). To request an increase pursuant to this Section 2.26 (the “Commitment
Increase”), the Borrower shall submit to the Administrative Agent a written
increase request signed by the Borrower and in form approved by the
Administrative Agent (the “Increase Request”), which shall specify, as the case
may be: (A) each such existing Lender and the amount of the proposed increase to
its Revolving Credit Commitment, or (B) the proposed Revolving Credit Commitment
for each New Lender. Promptly following receipt of the Increase Request, the
Administrative Agent shall advise each Proposed Lender of the details thereof.

(b) If one or more Proposed Lender(s) shall have unconditionally agreed to such
Increase Request in a writing delivered to the Borrower and the Administrative
Agent at any time prior to the 30th day following the date of the delivery to
such Proposed Lenders(s) of the Increase Request (each such Proposed Lender
being hereinafter referred to as an “Incremental Lender”), then: (x) each such
Incremental Lender which shall then be an existing Lender shall have its
Revolving Credit Commitment increased by the amount set forth in the Increase
Request, and (y) each such Incremental Lender which shall then be a New Lender
shall be and become a “Lender” hereunder having a Revolving Credit Commitment
equal to the amount set forth in such Increase Request, provided, however, that
(1) immediately before and after giving effect thereto, no Default or Event of
Default shall or would exist, (2) each such Incremental Lender shall have
executed and delivered to the Administrative Agent a supplement to this
Agreement providing for its increased Revolving Credit Commitment or its
Revolving Credit Commitment, as applicable, in form approved by the
Administrative Agent, (3) immediately after giving effect thereto, the aggregate
amount of the Total Revolving Credit Commitment shall not exceed $2,500,000,000
less the amount of any permanent reductions under Section 2.5(b), (4) the
increase of the Total Revolving Credit Commitment specified in the Increase
Request shall be not less than $25,000,000 or an integral multiple thereof,
(5) the minimum Revolving Credit Commitment extended by each Incremental Lender
which is a New Lender shall be in an amount of not less than $15,000,000 or an
integral multiple of $1,000,000 in excess thereof, and (6) the minimum increase
to the Revolving Credit Commitment extended by each Incremental Lender which is
an existing Lender shall be in an amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof. Any increase in the Total
Revolving Credit Commitment shall not increase the Letter of Credit Commitment
or Swing Line Commitment.

(c) Simultaneously with each Commitment Increase under this Section 2.26, each
Incremental Lender shall, to the extent necessary, purchase from each other
existing Lender, and each other existing Lender shall sell to each Incremental
Lender, in each case at par and without representation, warranty, or recourse
(in accordance with and subject to the restrictions contained in Section 10.13),
such principal amount of Revolving Credit Loans of such other existing
Lender(s), together with all accrued and unpaid interest thereon, as will
result, after giving effect to such transaction, in each Lender’s pro rata share
of Revolving Credit Loans outstanding being equal to such Lender’s pro rata
share of the Total Revolving Credit Commitment, provided that each such assignor
Lender shall have received (to the extent of the interests, rights and
obligations assigned) payment then due and owing of the outstanding

 

46



--------------------------------------------------------------------------------

principal amount of its Revolving Credit Loans, accrued interest thereon,
accrued fees, commissions and all other amounts payable to it under the Loan
Documents from the applicable assignee Lenders (to the extent of such
outstanding principal and accrued interest, fees and commissions) or the
Borrower (in the case of all other amounts).

Section 2.27 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees under Section 2.7(a) shall cease to accrue for any period during which
such Lender is a Defaulting Lender on that portion of such Defaulting Lender’s
Revolving Credit Commitment that exceeds the outstanding amount of the Loans
funded by it;

(b) the Revolving Credit Commitment and the Revolving Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.6, other than in
respect of an increase in the amount of such Defaulting Lender’s Revolving
Credit Commitment or an extension of the Revolving Credit Commitment Termination
Date), provided that any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender which adversely affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

(c) if any Swing Line Loans or LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:

(i) all or any part of the contingent obligations of the Lenders in respect of
such Swing Line Exposure and LC Exposure shall, provided that no Event of
Default has occurred and is continuing at such time, be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent the sum of all non-Defaulting Lenders’ Revolving
Exposures plus such Defaulting Lender’s LC Exposure and Swing Line Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, (A) prepay the Swing Line Loans and (B) Cash
Collateralize such Defaulting Lender’s Revolving Percentage of the LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in a manner satisfactory to the Administrative Agent for so long as such LC
Exposure is outstanding;

(iii) if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.27(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to 2.7 with respect
to such Cash Collateralized portion of such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is Cash Collateralized;

 

47



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.27(c), then the fees payable to the Lenders pursuant to
Section 2.7 shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and

(v) if any Defaulting Lender’s LC Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.27(c), then, without prejudice to any
rights or remedies of the Administrative Agent or any Lender hereunder, all fees
payable to the Lenders pursuant to Section 2.7 with respect to such Defaulting
Lender’s LC Exposure that is neither Cash Collateralized nor reallocated shall
be payable to the LC Issuer until such LC Exposure is fully Cash Collateralized
and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, (i) a Swing Line Lender shall
not be required to fund any Swing Line Loan and (ii) the LC Issuer shall not be
required to issue, amend, renew, increase or extend any Letter of Credit unless
such Swing Line Lender or the LC Issuer, respectively, is satisfied, in its sole
discretion, that the related exposure will be 100% covered by the Revolving
Credit Commitments of the non-Defaulting Lenders and/or Cash Collateral will be
provided by the Borrower in accordance with Section 2.27(c), and participating
interests in any such newly issued, amended, renewed, increased or extended
Letter of Credit or newly made Swing Line Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.27(c)(i) (and
Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated account and subject to any applicable requirements of law, be applied
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, to the Cash Collateralization of
any participating interest in any Letter of Credit in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, (iii) third, if so
determined by the Administrative Agent and the Borrower, held in such account as
Cash Collateral for future funding obligations of any Defaulting Lender under
this Agreement, (iv) fourth, pro rata, to the payment of any amounts owing to
the Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (v) fifth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided that if such payment is (x) a
prepayment of the principal amount of any Loan and (y) made at a time when the
conditions set forth in Article 4 are satisfied, such payment shall be applied
solely to prepay the Loans of all non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loan of any Defaulting Lender.

(f) In the event that the Administrative Agent and the Borrower each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date the LC Exposure and Swing Line
Exposure of Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Credit Commitment and on such date such Lender shall purchase
at par such of the Revolving Credit Loans of the other

 

48



--------------------------------------------------------------------------------

Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Credit Loans in accordance with its
Revolving Percentage. Except as expressly modified by this Section 2.27, the
performance by the Borrower under any Loan Documents shall not be excused or
otherwise modified as a result of this Section 2.27.

(g) In the event that any Lender becomes a Defaulting Lender, the Borrower shall
have the right, at its own expense, upon notice to such Lender and the
Administrative Agent, to require such Lender to transfer and assign without
recourse (in accordance with and subject to the restrictions contained in
Section 10.6) all its interest, rights and obligations under this Agreement to
one or more other financial institutions acceptable to (i) the Borrower (unless
an Event of Default has occurred and is continuing) and (ii) the Administrative
Agent, which consent, in each case shall not be unreasonably withheld, which
financial institution shall assume such obligations; provided that (A) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority, and (B) the Borrower or the assignee or assignees, as
the case may be, shall pay to such Defaulting Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder. Upon receipt by such Defaulting
Lender of all amounts required to be paid to such Lender pursuant to this
Section 2.27, the Administrative Agent shall be entitled (but not obligated) and
authorized to execute an Assignment and Assumption on behalf of such Defaulting
Lender, and any such Assignment and Assumption so executed by the Administrative
Agent and the assignee shall be effective for purposes of this Section 2.27 and
Section 10.13. A Defaulting Lender shall not be required to make any such
assignment if, prior to the Administrative Agent’s approval of such assignment,
the circumstances entitling the Borrower to require such assignment cease to
apply.

Section 2.28 Cash Collateral.

(a) Upon the request of the Administrative Agent or the LC Issuer (i) if the LC
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an LC Borrowing, or (ii) if, as of 30
days prior to the Letter of Credit Expiration Date, any portion of the LC
Exposure for any reason remains outstanding (including, without limitation, as a
result of the issuance of a Letter of Credit with, or an amendment of a Letter
of Credit that results in, an expiration date after the Letter of Credit
Expiration Date as provided in Section 2.24(a)(ii)(B)), the Borrower shall, in
each case, immediately Cash Collateralize the then outstanding amount of the LC
Exposure. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the LC Issuer or the Swing Line
Lenders, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.27(c)(i)).

(b) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent. The Borrower hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the LC Issuer and the Lenders (including the Swing Line
Lenders), and agrees to maintain, a first priority security interest in all Cash
Collateral provided as collateral pursuant hereto, and in all proceeds of the
foregoing, all as

 

49



--------------------------------------------------------------------------------

security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.28(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.28 or otherwise under this Agreement in
respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific LC Exposure, Swing Line Loans, obligations to
fund participations therein and other obligations for which the Cash Collateral
was so provided, prior to any other application of such Cash Collateral as may
be provided for in this Section 2.28.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender) or (ii) upon the Borrower’s request if there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default.

Article 3. Representations and Warranties.

The Borrower hereby represents and warrants to the Lenders and the
Administrative Agent that:

Section 3.1 Organization.

(a) Each of the Borrower and the Subsidiaries is duly organized and validly
existing under the laws of its state of organization and has the power to own
its assets and to transact the business in which it is presently engaged.

(b) Each of the Borrower and the Subsidiaries is in good standing in its state
of organization and in each state in which the character of the properties owned
or the business transacted requires qualification, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 3.2 Power, Authority, Consents.

The Borrower has the power to execute, deliver and perform the Loan Documents to
be executed by it. The Borrower has the power to request extensions of credit
hereunder and has taken all necessary action, corporate or otherwise, to
authorize the extensions of credit hereunder on the terms and conditions of this
Agreement. The Borrower has taken all necessary action, corporate or otherwise,
to authorize the execution, delivery and performance of the Loan Documents to be
executed by it. No consent or approval of any Person (including, without
limitation, any stockholder of the Borrower), no consent or approval of any
landlord or

 

50



--------------------------------------------------------------------------------

mortgagee, no waiver of any Lien or right of distraint or other similar right
and no consent, license, certificate of need, approval, authorization or
declaration of any governmental authority, bureau or agency, is or will be
required in connection with the execution, delivery or performance by the
Borrower of, the extensions of credit under, or the validity or enforceability
of, the Loan Documents, except as set forth on Schedule 3.2 hereto, each of
which either has been duly and validly obtained on or prior to the date hereof
and is now in full force and effect, or is designated on Schedule 3.2 as waived
by the Required Lenders.

Section 3.3 No Violation of Law or Agreements.

The execution and delivery by the Borrower of each Loan Document to which it is
a party, the performance by it thereunder and the extensions of credit
hereunder, will not violate any provision of law and will not conflict with or
result in a breach of any order, writ, injunction, ordinance, resolution,
decree, or other similar document or instrument of any court or governmental
authority, bureau or agency, domestic or foreign, or any certificate of
incorporation or by-laws or other organizational document of the Borrower, or
create (with or without the giving of notice or lapse of time, or both) a
default under or breach of any agreement, bond, note or indenture to which the
Borrower is a party, or by which the Borrower is bound or any of its properties
or assets is affected, except for such defaults and breaches which in the
aggregate could not have a Material Adverse Effect, or result in the imposition
of any Lien of any nature whatsoever upon any of the properties or assets owned
by or used in connection with the business of the Borrower.

Section 3.4 Due Execution, Validity, Enforceability.

This Agreement and each other Loan Document to which the Borrower is a party has
been duly executed and delivered by the Borrower and each constitutes the valid
and legally binding obligation of the Borrower, enforceable in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting the enforcement of creditors’ rights
generally and except that the remedy of specific performance and other equitable
remedies are subject to judicial discretion.

Section 3.5 Title to Properties.

Each of the Borrower and the Subsidiaries has good and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary course of its business, except for such defects in title as
could not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.6 Judgments, Actions, Proceedings.

Except as set forth on Schedule 3.6 hereto, there are no outstanding judgments,
investigations, actions or proceedings, including, without limitation, any
Environmental Proceeding, pending before any court or governmental authority,
bureau or agency, with respect to or, to the best of the Borrower’s knowledge,
threatened against or affecting the Borrower or any of the Subsidiaries or any
of their respective assets involving, in the case of any court proceeding, a
claim in excess of $2,000,000, nor, to the best of the Borrower’s knowledge, is

 

51



--------------------------------------------------------------------------------

there any reasonable basis for the institution of any such action or proceeding
that is probable of assertion, nor are there any pending actions or proceedings
in which the Borrower or any of the Subsidiaries is a plaintiff or complainant,
involving, in the case of any court proceeding, a claim in excess of $2,000,000.

Section 3.7 No Defaults, Compliance With Laws.

Except as set forth on Schedule 3.7 hereto, none of the Borrower or any of the
Subsidiaries is in default under any agreement, ordinance, resolution, decree,
bond, note, indenture, order or judgment to which it is a party or by which it
is bound, or any other agreement or other instrument by which any of the
properties or assets owned by it or used in the conduct of its business is
affected, which default could have a Material Adverse Effect. Each of the
Borrower and the Subsidiaries has complied and is in compliance in all respects
with all applicable laws, ordinances and regulations, resolutions, ordinances,
decrees, executive orders, judgments and other similar documents and instruments
of all courts and governmental authorities, bureaus and agencies, domestic and
foreign, including, without limitation, all applicable provisions of the
Americans with Disabilities Act (42 U.S.C. §12101-12213) and the regulations
issued thereunder and all applicable Environmental Laws and Regulations,
non-compliance with which could have a Material Adverse Effect.

Section 3.8 Burdensome Documents.

Except as set forth on Schedule 3.8 hereto, neither the Borrower nor any of the
Subsidiaries is a party to or bound by, nor are any of the properties or assets
owned by any of them used in the conduct of its businesses affected by, any
agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment, including, without limitation, any of the foregoing relating to any
Environmental Liability, that materially and adversely affects their respective
businesses, assets or conditions, financial or otherwise.

Section 3.9 Financial Statements; Projections.

(a) Each of the Financial Statements is complete and presents fairly the
consolidated financial position of the Borrower and its Subsidiaries as at its
date and the consolidated results of operations of the Borrower and its
Subsidiaries for the fiscal year of the Borrower ended on such date, and has
been prepared in accordance with GAAP. Neither the Borrower nor any of the
Subsidiaries has any material obligation, liability or commitment, direct or
contingent (including, without limitation, any Environmental Liability), that is
not reflected in the Financial Statements. There has been no material adverse
change in the financial position or operations of the Borrower or any of the
Subsidiaries since the date of the latest balance sheet included in the
Financial Statements (the “Latest Balance Sheet”). The Borrower’s fiscal year is
the twelve-month period ending on December 31 in each year.

(b) The Projections have been prepared on the basis of the assumptions
accompanying them and reflect as of the date thereof the Borrower’s good faith
projections, after reasonable analysis, of the matters set forth therein, based
on such assumptions.

 

52



--------------------------------------------------------------------------------

Section 3.10 Tax Returns.

Each of the Borrower and the Subsidiaries has filed all federal, state and local
tax returns required to be filed by it and has not failed to pay any taxes, or
interest and penalties relating thereto, on or before the due dates thereof,
except where such failure to file or failure to pay could not, individually or
in the aggregate, have a Material Adverse Effect. Except to the extent that
reserves therefor are reflected in the Financial Statements: (i) there are no
material federal, state or local tax liabilities of the Borrower or any of the
Subsidiaries, due or to become due for any tax year ended on or prior to the
date of the Latest Balance Sheet relating to such entity, whether incurred in
respect of or measured by the income of such entity, that are not properly
reflected in the Latest Balance Sheet relating to such entity, and (ii) there
are no material claims pending or, to the knowledge of the Borrower, proposed or
threatened against the Borrower or any of the Subsidiaries for past federal,
state or local taxes, except those, if any, as to which proper reserves are
reflected in the Financial Statements.

Section 3.11 Intangible Assets.

Each of the Borrower and the Subsidiaries possesses all patents, trademarks,
service marks, trade names, and copyrights, and rights with respect to the
foregoing, necessary to conduct its business as now conducted and as proposed to
be conducted, without any conflict with the patents, trademarks, service marks,
trade names, and copyrights and rights with respect to the foregoing, of any
other Person.

Section 3.12 Regulation U.

No part of the proceeds received by the Borrower from the Loans, and no Letter
of Credit, will be used directly or indirectly for: (a) any purpose other than
as set forth in Section 2.8, or (b) the purpose of purchasing or carrying, or
for payment in full or in part of Indebtedness that was incurred for the
purposes of purchasing or carrying, any “margin stock”, as such term is defined
in §221.3 of Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R., Chapter II, Part 221.

Section 3.13 Name Changes, Mergers, Acquisitions.

Except as set forth on Schedule 3.13 hereto, the Borrower has not within the
six-year period immediately preceding the date of this Agreement changed its
name, been the surviving entity of a merger or consolidation, or, except in the
ordinary course of business, acquired all or substantially all of the assets of
any Person.

Section 3.14 Full Disclosure.

Neither the Financial Statements nor any certificate, opinion, or any other
statement made or furnished in writing to the Administrative Agent or any Lender
by or on behalf of the Borrower in connection with this Agreement or the
transactions contemplated herein or pursuant hereto, contains any untrue
statement of a material fact, or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading, as of
the date such statement was made. There is no fact known to the Borrower that
has, or would in the now foreseeable future have, a Material Adverse Effect,
which fact has not

 

53



--------------------------------------------------------------------------------

been set forth herein, in the Financial Statements, in filings with the
Securities and Exchange Commission or in any certificate, opinion or other
written statement so made or furnished to the Administrative Agent or the
Lenders.

Section 3.15 Licenses and Approvals.

(a) Each of the Borrower and the Subsidiaries has all necessary licenses,
permits and governmental authorizations, including, without limitation,
licenses, permits and authorizations arising under or relating to Environmental
Laws and Regulations, to own and operate its properties and to carry on its
business as now conducted, the absence of which would have a Material Adverse
Effect.

(b) To the best of the Borrower’s knowledge, no violation exists of any
applicable law pertaining to the ownership or operation of any Facility of the
Borrower or any Operator that would have a reasonable likelihood of leading to
revocation of any license necessary for the operation of such Facility.

Section 3.16 ERISA.

(a) Except as set forth on Schedule 3.16 hereto, no Employee Benefit Plan is
maintained or has ever been maintained by any Loan Party or any ERISA Affiliate,
nor has any Loan Party or any ERISA Affiliate ever contributed to a
Multiemployer Plan.

(b) There are no agreements which will provide payments to any officer,
employee, shareholder or highly compensated individual which will be “parachute
payments” under 280G of the Code that are nondeductible to any Loan Party and
which will be subject to tax under Section 4999 of the Code for which any Loan
Party will have a material withholding liability.

Section 3.17 REIT Status.

The Borrower currently has REIT Status and has maintained REIT Status on a
continuous basis since its formation. None of the Subsidiaries of the Borrower
currently has REIT Status.

Section 3.18 OFAC.

None of the Borrower or any Subsidiary: (i) is a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person. None of the proceeds from any Loan, and no Letter of Credit, will be
used to finance any operations, investments or activities in, or make any
payments to, any such country, agency, organization, or person.

 

54



--------------------------------------------------------------------------------

Article 4. Conditions to Extensions of Credit.

Section 4.1 Conditions to Initial Loan(s) and Initial Letters of Credit.

The obligations of the Lenders to make Loans and of the LC Issuer to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.6):

(a) The Administrative Agent shall have received:

(i) from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party, or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement; and

(ii) any promissory note requested by a Lender pursuant to Section 2.4(a)
payable to the order of each such requesting Lender.

(b) The Borrower shall have paid all fees and expenses due and owing pursuant to
the terms of, and in connection with, this Agreement for which the Borrower
shall have been billed on or before the Effective Date, including, but not
limited to, payment of the Agency Fee to the Administrative Agent.

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) from
Shumaker, Loop & Kendrick, LLP, counsel to the Borrower, covering such matters
relating to the Borrower and this Agreement as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.

(d) The Administrative Agent shall have received complete copies of the
Financial Statements and the Projections, each certified as such in a
certificate executed by an executive officer of the Borrower.

(e) The Administrative Agent shall have received copies of the following:

(i) All of the consents, approvals and waivers referred to on Schedule 3.2
hereto (except only those which, as stated on Schedule 3.2, shall not be
delivered);

(ii) The certificate of incorporation (or other organizational documents) of the
Borrower, certified by the Secretary of State of its state of organization;

(iii) The by-laws (or other organizational documents) of the Borrower, certified
by its secretary;

 

55



--------------------------------------------------------------------------------

(iv) All action taken by the Borrower, corporate or otherwise, to authorize the
execution, delivery and performance of each of the Loan Documents to which it is
a party and the transactions contemplated thereby, certified by its secretary;

(v) Good standing certificates as of a recent date, with respect to the Borrower
from the Secretary of State of its state of organization and each state in which
it is qualified to do business; and

(vi) An incumbency certificate (with specimen signatures) with respect to the
Borrower.

(f)    (i) The Borrower shall have complied and shall then be in compliance with
all of the terms, covenants and conditions of this Agreement;

(ii) After giving effect to the initial Loan and the issuance, if any, of the
initial Letter of Credit, there shall exist no Default or Event of Default; and

(iii) The representations and warranties contained in Article 3 shall be true
and correct on the Effective Date;

and the borrowing by the Borrower of the initial Loan hereunder or the issuance
of the initial Letter of Credit hereunder shall constitute a representation and
warranty by the Borrower as of the Effective Date that the conditions set forth
in this Section 4.1(f) have been satisfied.

(g) The Existing Loan Agreement shall have been terminated (except as to any
provisions thereof that survive such termination) and all amounts owing
thereunder, if any, shall have been paid in full.

(h) The Borrower shall have delivered to the Administrative Agent such
reasonable documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act, to the
extent reasonably requested by the Administrative Agent or any Lender.

(i) All legal matters incident to the initial Loans and if issued, the initial
Letter of Credit, shall be satisfactory to counsel to the Administrative Agent.

Section 4.2 Conditions to Subsequent Loans and Letters of Credit.

The obligation of each Lender to make a Loan, and of the LC Issuer to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following additional conditions:

(a) The Borrower shall have delivered to the Administrative Agent (and the LC
Issuer, if applicable) a Borrowing Notice in accordance with Section 2.2 or a
Letter of Credit Application in accordance with Section 2.24, as applicable.

(b) The Borrower shall have complied and shall then be in compliance with all of
the terms, covenants and conditions of this Agreement;

 

56



--------------------------------------------------------------------------------

(i) At the time of and immediately after giving effect to such requested Loan or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, there shall exist no Default or Event of Default; and

(ii) The representations and warranties contained in Article 3 shall be true and
correct on and as of such date as if made on and as of such date (provided
(A) Section 3.6 shall relate only to claims in excess of $5,000,000 as of such
date and (B) for purposes of this Section 4.2, the representations and
warranties contained in Section 3.9(a), other than the penultimate sentence
thereof, shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 5.1 and 5.2);

Each borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof that the matters specified in this Section 4.2(b)
have been satisfied.

(c) All legal matters incident to such Loan or Letter of Credit, as applicable,
shall be satisfactory to counsel for the Administrative Agent.

Article 5. Delivery of Financial Reports, Documents and Other Information.

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Credit Exposure shall have been extinguished or reimbursed, the Borrower
shall deliver to each Lender:

Section 5.1 Annual Financial Statements.

Annually, as soon as available, but in any event within 90 days after the last
day of each of its fiscal years, a consolidated balance sheet of the Borrower
and its Subsidiaries as at such last day of the fiscal year, and consolidated
statements of income and retained earnings and statements of cash flow, for such
fiscal year, each prepared in accordance with generally accepted accounting
principles consistently applied, in reasonable detail, and certified without
qualification by a nationally recognized independent public accounting firm or
by any other certified public accounting firm satisfactory to the Administrative
Agent as fairly presenting the financial position and results of operations of
the Borrower and its Subsidiaries as at and for the year ending on its date and
as having been prepared in accordance with GAAP; provided, however, the Borrower
may satisfy its obligations to deliver the financial statements described in
this Section 5.1 by furnishing to the Lenders a copy of its annual report on
Form 10-K in respect of such fiscal year together with the financial statements
required to be attached thereto, provided the Borrower is required to file such
annual report on Form 10-K with the Securities and Exchange Commission and such
filing is actually made.

Section 5.2 Quarterly Financial Statements.

As soon as available, but in any event within 45 days after the end of each of
the Borrower’s fiscal quarters, a consolidated balance sheet of the Borrower and
the Subsidiaries as of the last day of such quarter and consolidated statements
of income and retained earnings and statements of cash flow, for such quarter,
and on a comparative basis figures for the

 

57



--------------------------------------------------------------------------------

corresponding date or period of the immediately preceding fiscal year, all in
reasonable detail, each such statement to be certified in a certificate of the
chief financial officer of the Borrower as accurately presenting the financial
position and the results of operations of the Borrower and its Subsidiaries as
at its date and for such quarter and as having been prepared in accordance with
GAAP (subject to year-end audit adjustments); provided, however, the Borrower
may satisfy its obligations to deliver the financial statements described in
this Section 5.2 by furnishing to the Lenders a copy of its quarterly report on
Form 10-Q in respect of such fiscal quarter together with the financial
statements required to be attached thereto, provided the Borrower is required to
file such quarterly report on Form 10-Q with the Securities and Exchange
Commission and such filing is actually made.

Section 5.3 Compliance Information.

Promptly after a written request therefor, such other financial data or
information evidencing compliance with the requirements of this Agreement, the
Notes and the other Loan Documents, as any Lender may reasonably request from
time to time.

Section 5.4 Compliance Certificate.

At the same time as it delivers the financial statements required under the
provisions of Sections 5.1 and 5.2, a certificate of the chief executive officer
or chief financial officer of the Borrower to the effect that no Default or
Event of Default and that no default under any other agreement to which the
Borrower is a party or by which it is bound, or by which, to the best knowledge
of the Borrower, any of its properties or assets, taken as a whole, may be
materially affected, and no event which, with the giving of notice or the lapse
of time, or both, would constitute such an Event of Default or default, exists,
or, if such cannot be so certified, specifying in reasonable detail the
exceptions, if any, to such statement. Such certificate shall be accompanied by
a detailed calculation indicating compliance with the covenants contained in
Sections 6.9, 7.1(f), 7.8(d), and 7.14 in the form annexed hereto as Exhibit C.

Section 5.5 Business Plan and Projections.

Not later than January 31st in each year, copies of the Borrower’s business plan
and financial projections for the upcoming three (3) fiscal years (together with
a copy in writing of the assumptions on which such business plan and projections
were based), each certified by the Borrower’s chief financial officer and
illustrating the projected income statements, balance sheets and statements of
changes in cash flow on a consolidated basis.

Section 5.6 Portfolio Information.

(a) As soon as available but in any event not less than 45 days after the end of
each fiscal quarter of the Borrower, (i) a copy of the quarterly “HCN
Supplemental Information” posted on the Borrower’s website (which includes
financial information relating to the Borrower’s portfolio), or (ii) if such
“HCN Supplemental Information” is not available, a report, with respect to the
quarterly period immediately prior to the fiscal quarter for which such report
is submitted, containing financial information with respect to the Borrower’s
portfolio in a form substantially similar to that set forth in the most recently
posted “HCN Supplemental Information”.

 

58



--------------------------------------------------------------------------------

(b) Such other information regarding the financial condition of the Operators as
the Administrative Agent may from time to time reasonably request, subject to
each of their agreement that all such information shall be and remain
confidential and none of such information may be distributed to any other Person
without the Borrower’s prior consent.

Section 5.7 Accountants’ Reports.

Promptly upon receipt thereof, copies of all material reports submitted to the
Borrower by its independent accountants in connection with any annual or interim
audit of the books of the Borrower or its Subsidiaries made by such accountants
which material reports are a necessary part of such annual or interim audit.

Section 5.8 Copies of Documents.

Promptly upon their becoming available, copies of any: (i) financial statements,
non-routine reports and notices (other than routine correspondence), any of
which are of a material nature, requests for waivers and proxy statements, in
each case, delivered by the Borrower or any of its Subsidiaries to any of their
respective existing lending institutions or creditors; (ii) correspondence or
notices received by the Borrower from any federal, state or local governmental
authority that regulates the operations of the Borrower or any of its
Subsidiaries, relating to an actual or threatened change or development that
would be materially adverse to the Borrower or any Subsidiary;
(iii) registration statements and any amendments and supplements thereto, and
any regular and periodic reports, if any, filed by the Borrower or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental authority succeeding to any or all of the
functions of the said Commission; and (iv) at the request of the Administrative
Agent, any appraisals received by the Borrower or any of its Subsidiaries with
respect to the properties or assets of the Borrower or its Subsidiaries during
the term of this Agreement.

Section 5.9 Notices of Defaults.

Promptly, notice of the occurrence of any Default or Event of Default, or any
event that would constitute or cause a Material Adverse Effect.

Section 5.10 ERISA Notices and Requests.

(a) Concurrently with such filing, a copy of each Form 5500 that is filed with
respect to each Plan with the IRS; and

(b) Promptly, upon their becoming available, copies of: (i) all correspondence
with the PBGC, the Secretary of Labor or any representative of the Internal
Revenue Service with respect to any Plan, relating to an actual or threatened
change or development that would be materially adverse to the Borrower; (ii) all
actuarial valuations received by the Borrower with respect to any Plan; and
(iii) any notices of Plan termination filed by any Plan Administrator (as those
terms are used in ERISA) with the PBGC and of any notices from the PBGC to the
Borrower with respect to the intent of the PBGC to institute involuntary
termination proceedings.

 

59



--------------------------------------------------------------------------------

Section 5.11 Additional Information.

Such other material additional information regarding the business, affairs and
condition of the Borrower as the Administrative Agent may from time to time
request, including, without limitation, as soon as available but in any event
not less than 45 days after the end of each fiscal quarter of the Borrower,
schedules, in form and substance satisfactory to the Administrative Agent, with
respect to the Borrower on a consolidated basis, of recorded liabilities,
unfunded commitments, contingent liabilities, any off balance sheet financings
including synthetic lease transactions and sale-leaseback arrangements and other
similar material items, in each case, covering such quarter.

Article 6. Affirmative Covenants.

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Credit Exposure shall have been extinguished or reimbursed, the Borrower
shall, and if applicable shall cause the Subsidiaries to:

Section 6.1 Books and Records.

Keep proper books of record and account in a manner reasonably satisfactory to
the Administrative Agent in which full and true entries shall be made of all
dealings or transactions in relation to its business and activities.

Section 6.2 Inspections and Audits.

Permit the Administrative Agent to make or cause to be made (prior to an Event
of Default, at the Lenders’ expense and after the occurrence of and during the
continuance of an Event of Default, at the Borrower’s expense), inspections and
audits of any books, records and papers of the Borrower or any Subsidiary and to
make extracts therefrom and copies thereof, or to make appraisals, inspections
and examinations of any properties and facilities of the Borrower or any
Subsidiary, on reasonable notice, at all such reasonable times and as often as
any Lender may reasonably require, in order to assure that the Borrower is and
will be in compliance with its obligations under the Loan Documents or to
evaluate the investment in the then Aggregate Exposures. Notwithstanding the
foregoing, the Borrower agrees that the Administrative Agent shall be permitted
to conduct or cause to be conducted an annual field audit at the Borrower’s
expense.

Section 6.3 Maintenance and Repairs.

Cause to be maintained in good repair, working order and condition, subject to
normal wear and tear, all material properties and assets from time to time owned
by the Borrower or any Subsidiary and used in or necessary for the operation of
its businesses, and make or cause to be made all reasonable repairs,
replacements, additions and improvements thereto.

 

60



--------------------------------------------------------------------------------

Section 6.4 Continuance of Business.

Do, or cause to be done, all things reasonably necessary to preserve and keep in
full force and effect the corporate existence of the Borrower or any Subsidiary
and all permits, rights and privileges necessary for the proper conduct of its
business, and continue to engage in the same line of business and comply in all
material respects with all applicable laws, regulations and orders.

Section 6.5 Copies of Corporate Documents.

Subject to the prohibitions set forth in Section 7.6, promptly deliver to the
Administrative Agent copies of any amendments or modifications to the
certificate of incorporation (or other applicable organizational documents) and
by-laws of the Borrower or any Subsidiary, certified with respect to the
certificate of incorporation (or other organizational documents) by the
Secretary of State of its state of incorporation and, with respect to the
by-laws, by the secretary or assistant secretary of such corporation.

Section 6.6 Perform Obligations.

Pay and discharge all of the obligations and liabilities of the Borrower or any
Subsidiary, including, without limitation, all taxes, assessments and
governmental charges upon its income and properties when due, unless and to the
extent only that such obligations, liabilities, taxes, assessments and
governmental charges shall be contested in good faith and by appropriate
proceedings and that, to the extent required by GAAP, proper and adequate book
reserves relating thereto are established by the Borrower or any Subsidiary, and
then only to the extent that a bond is filed in cases where the filing of a bond
is necessary to avoid the creation of a Lien against any of its properties.

Section 6.7 Notice of Litigation.

Promptly notify the Administrative Agent (which shall promptly notify each of
the Lenders) in writing of any litigation, legal proceeding or dispute, other
than disputes in the ordinary course of business or, whether or not in the
ordinary course of business, involving amounts in excess of $2,500,000,
affecting the Borrower or any Subsidiary whether or not fully covered by
insurance, and regardless of the subject matter thereof (excluding, however, any
actions relating to workers’ compensation claims or negligence claims relating
to use of motor vehicles, if fully covered by insurance, subject to
deductibles).

Section 6.8 Insurance.

(a) (i) Maintain or cause to be maintained with responsible insurance companies
reasonably acceptable to the Administrative Agent such insurance on the
properties of the Borrower or any Subsidiary, in such amounts and against such
risks as is customarily maintained by similar businesses and cause each Operator
to do so; (ii) file with the Administrative Agent upon its request a detailed
list of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby; and (iii) within 10 days
after notice in writing from the Administrative Agent, obtain such additional
insurance as the Administrative Agent may reasonably request; and

 

61



--------------------------------------------------------------------------------

(b) Carry all insurance available through the PBGC or any private insurance
companies covering its obligations to the PBGC.

Section 6.9 Financial Covenants.

Have or maintain, with respect to the Borrower, on a consolidated basis, as at
the last day of each fiscal quarter of the Borrower:

(a) a ratio of Funded Indebtedness to the sum of (x) Tangible Net Worth, plus
(y) Funded Indebtedness (the “Leverage Ratio”) of not more than 0.60:1.00;
provided, however, from and after the consummation of a Significant Acquisition,
so long as no Default or Event of Default shall then exist or would exist after
giving effect to such Significant Acquisition, the Leverage Ratio may be
increased to not more than 0.65:1.00 for the full fiscal quarter in which such
Significant Acquisition is consummated and the two consecutive full fiscal
quarters immediately succeeding such fiscal quarter.

(b) Tangible Net Worth of not less than $5,500,000,000.

(c) a Fixed Charge Coverage of not less than 150%.

(d) a ratio of unsecured Indebtedness to Unencumbered Assets of not more than
0.60 to 1.00; provided, however, from and after the consummation of a
Significant Acquisition, so long as no Default or Event of Default shall then
exist or would exist after giving effect to such Significant Acquisition, such
ratio may be increased to not more than 0.65:1.00 for the full fiscal quarter in
which such Significant Acquisition is consummated and the two consecutive full
fiscal quarters immediately succeeding such fiscal quarter.

Section 6.10 Notice of Certain Events.

(a) Promptly notify the Administrative Agent in writing of the occurrence of any
Reportable Event, as defined in Section 4043 of ERISA, if a notice of such
Reportable Event is required under ERISA to be delivered to the PBGC within 30
days after the occurrence thereof, together with a description of such
Reportable Event and a statement of the action the Borrower or the applicable
ERISA Affiliate intends to take with respect thereto, together with a copy of
the notice thereof given to the PBGC.

(b) Promptly notify the Administrative Agent in writing if the Borrower or an
ERISA Affiliate receives an assessment of withdrawal liability in connection
with a complete or partial withdrawal with respect to any Multiemployer Plan,
together with a statement of the action that the Borrower or such ERISA
Affiliate intends to take with respect thereto.

(c) Promptly notify the Administrative Agent in writing if the Borrower
receives: (i) any notice of any violation or administrative or judicial
complaint or order having been filed or about to be filed against the Borrower
alleging violations of any

 

62



--------------------------------------------------------------------------------

Environmental Law and Regulation, or (ii) any notice from any governmental body
or any other Person alleging that the Borrower is or may be subject to any
Environmental Liability; and promptly upon receipt thereof, provide the
Administrative Agent with a copy of such notice together with a statement of the
action the Borrower intends to take with respect thereto.

Section 6.11 Comply with ERISA.

Comply with all applicable provisions of ERISA and the Code now or hereafter in
effect, the failure to comply with which would cause a Material Adverse Effect.

Section 6.12 Environmental Compliance.

Operate or cause to be operated all property owned, operated or leased by the
Borrower and the Subsidiaries in compliance with all Environmental Laws and
Regulations, such that no Environmental Liability arises under any Environmental
Laws and Regulations, which would result in a Lien on any property of any of
them.

 

Section 6.13   Maintenance of REIT Status;   Listing on National Securities
Exchange.

Maintain its REIT Status and continue to list the common stock of the Borrower
for trading on a U.S. national securities exchange.

Article 7. Negative Covenants.

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Credit Exposure shall have been extinguished or reimbursed, the Borrower
shall not and shall not permit any of its Subsidiaries to do, agree to do, or
permit to be done, any of the following:

Section 7.1 Indebtedness.

Create, incur, permit to exist or have outstanding any Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Taxes, assessments and governmental charges, non-interest bearing accounts
payable and accrued liabilities, in any case not more than 90 days past due from
the original due date thereof (unless the failure to satisfy such obligations is
pursuant to a good faith contest by appropriate dispute or other proceedings as
set forth in Section 6.6), and non-interest bearing deferred liabilities other
than for borrowed money (e.g., deferred compensation and deferred taxes), in
each case incurred and continuing in the ordinary course of business;

(c) Indebtedness secured by the security interests referred to in
Section 7.2(b);

(d) Intentionally Omitted;

 

63



--------------------------------------------------------------------------------

(e) Unsecured Indebtedness;

(f) In addition to the Indebtedness otherwise permitted under this Section 7.1,
Indebtedness secured by Liens provided that (x) no Default or Event of Default
then exists, and (y) immediately after giving effect to the incurrence of such
Indebtedness, (i) no Default or Event of Default will occur, and (ii) the total
outstanding amount of such Indebtedness of the Borrower, on a consolidated
basis, plus the total outstanding amount of Indebtedness permitted under
Section 7.1(c), does not exceed 30% of Consolidated Total Assets as of any date
of determination thereof; and

(g) As set forth on Schedule 7.1 hereto.

Section 7.2 Liens.

Create, or assume or permit to exist, any Lien on any of the properties or
assets of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, except:

(a) Permitted Liens;

(b) Purchase money Liens on property acquired or held by the Borrower or its
Subsidiaries in the ordinary course of business, securing Indebtedness incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
such property; provided that (i) any such Lien attaches to such property
concurrently with or within 20 days after the acquisition thereof, (ii) such
Lien attaches solely to the property so acquired in such transaction, (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such property, and (iv) the aggregate amount of all such Indebtedness on a
consolidated basis for the Borrower and its Subsidiaries shall not at any time
exceed $1,000,000.00;

(c) Liens securing Indebtedness created after the Effective Date and permitted
under Section 7.1(f); and

(d) As set forth on Schedule 7.2 hereto.

Section 7.3 Intentionally Omitted.

Section 7.4 Mergers, Acquisitions.

Merge or consolidate with any Person, or acquire all or substantially all of the
assets or any of the capital stock or other equity interests of any Person,
unless (a) immediately after giving effect thereto, the Borrower is the
surviving entity or the merger or consolidation is a Merger with No Actual
Change in Control, (b) no Default or Event of Default exists or will occur after
giving effect thereto, and (c) the approval of the stockholders of the Borrower
is not required under Section 312.03(c) of the New York Stock Exchange’s Listed
Company Manual or any successor provision of such manual.

Section 7.5 Distributions.

Declare or pay any dividends or make any distribution of any kind on the
Borrower’s outstanding stock, or set aside any sum for any such purpose, except
that:

(a) the Borrower may declare and make dividend payments or other distributions
payable solely in its common stock;

 

64



--------------------------------------------------------------------------------

(b) the Borrower may declare and pay cash dividends if, and only if at the time
of such payment and after giving effect thereto, no Event of Default shall exist
hereunder; and

(c) if a Default or an Event of Default exists or will occur as a result of the
dividend payment, the Borrower may declare and pay dividends to the minimum
extent necessary (taking into account any dividends or distributions otherwise
made including under Section 7.5(b)) to generate the minimum deduction for
dividends paid during each year that would be required to satisfy
Section 857(a)(1) of the Code.

Section 7.6 Changes in Structure.

Amend, supplement or modify the certificate of incorporation or by-laws (or
other applicable organizational documents) of the Borrower or any Subsidiary in
a manner which would be reasonably likely to cause a Material Adverse Effect.

Section 7.7 Disposition of Assets.

Make any Disposition of Property, or enter into any agreement to do so, unless
at the time of the Disposition and after giving effect thereto, no Default or
Event of Default exists.

Section 7.8 Investments.

Make, or suffer to exist, any Investment in any Person, including, without
limitation, any shareholder, director, officer or employee of the Borrower or
any of its Subsidiaries, except:

(a) Investments in:

(i) direct obligations of the United States of America or of any agency or
instrumentality thereof whose obligations constitute full faith and credit
obligations of the United States of America, provided that any such obligations
shall mature within one year of the date of issuance thereof;

(ii) commercial paper rated at least P-1 by Moody’s and at least A-1 by S&P
maturing within one year of the date of issuance thereof;

(iii) certificates of deposit issued by any Lender or by any United States
commercial bank having capital and surplus of not less than $500,000,000 which
have a maturity of one year or less;

(iv) repurchase obligations with a term of not more than 7 days for underlying
securities of the types described in subsection (i) above entered into with any
bank meeting the qualifications specified in subsection (iii) above, provided
all such agreements require physical delivery of the securities securing such
repurchase agreement, except those delivered through the Federal Reserve Book
Entry System; and

 

65



--------------------------------------------------------------------------------

(v) money market funds that invest solely, and which are restricted by their
respective charters to invest solely, in investments of the type described in
the immediately preceding subsections (i), (ii), (iii), and (iv).

(b) Investments by the Borrower in any Subsidiary, and by any Subsidiary in the
Borrower or another Subsidiary.

(c) The acquisition by the Borrower and its Subsidiaries, on a consolidated
basis, of Facilities and Mortgages and any real estate, whether developed or
undeveloped, that the Borrower intends to principally use for a Facility, and
subject to Section 7.8(d), Investments in Operators in the ordinary course of
business.

(d) Investments not otherwise permitted by this Agreement in any Person provided
that the aggregate Cash portion of all such Investments does not exceed an
amount equal to 25% of Consolidated Total Assets as at any date of determination
thereof, prior to giving effect to any such Investment.

For purposes of Section 7.8(a)-(d) and Section 7.12, “Investments” shall mean,
by any Person:

(i) the amount paid or committed to be paid, or the value of property or
services contributed or committed to be contributed, by such Person for or in
connection with the acquisition by such Person of any stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person; and

(ii) the amount of any advance, loan or extension of credit by such Person, to
any other Person, or guaranty or other similar obligation of such Person with
respect to any Indebtedness of such other Person, and (without duplication) any
amount committed to be advanced, loaned, or extended by such Person to any other
Person, or any amount the payment of which is committed to be assured by a
guaranty or similar obligation by such Person for the benefit of, such other
Person.

Section 7.9 Fiscal Year.

Change its fiscal year.

Section 7.10 ERISA Obligations.

Permit the establishment of any Employee Benefit Plan or amend any Employee
Benefit Plan which establishment or amendment could result in liability to any
Loan Party or increase the obligation for post-retirement welfare benefits of
any Loan Party which liability or increase, individually or together with all
similar liabilities and increases, has a Material Adverse Effect.

Section 7.11 Intentionally Omitted.

 

66



--------------------------------------------------------------------------------

Section 7.12 Transactions with Affiliates.

Except as expressly permitted by this Agreement, directly or indirectly:
(a) make any Investment in an Affiliate; (b) transfer, sell, lease, assign or
otherwise dispose of any assets to an Affiliate; (c) merge into or consolidate
with or purchase or acquire assets from an Affiliate; or (d) enter into any
other transaction directly or indirectly with or for the benefit of any
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided, however, that: (i) payments on
Investments expressly permitted by Section 7.8 may be made, (ii) any Affiliate
who is a natural person may serve as an employee or director of the Borrower or
any Subsidiary and receive reasonable compensation for his services in such
capacity, and (iii) the Borrower or any Subsidiary may enter into any
transaction with an Affiliate providing for the leasing of property, the
rendering or receipt of services or the purchase or sale of product, inventory
and other assets in the ordinary course of business if the monetary or business
consideration arising therefrom would be substantially as advantageous to the
Borrower or a Subsidiary as the monetary or business consideration that would
obtain in a comparable arm’s length transaction with a Person not an Affiliate.

Section 7.13 Hazardous Material.

Cause or permit: (i) any Hazardous Material to be placed, held, located or
disposed of on, under or at any Facility or any part thereof, except for such
Hazardous Materials that are necessary for the Borrower’s or any Subsidiary’s or
any Operator’s operation of its business thereon and which shall be used,
stored, treated and disposed of in compliance with all applicable Environmental
Laws and Regulations or (ii) such Facility or any part thereof to be used as a
collection, storage, treatment or disposal site for any Hazardous Material. The
Borrower and each Subsidiary acknowledges and agrees that the Administrative
Agent and the Lenders shall have no liability or responsibility for either:

(i) damage, loss or injury to human health, the environment or natural resources
caused by the presence, disposal, release or threatened release of Hazardous
Materials on any part of such Facility; or

(ii) abatement and/or clean-up required under any applicable Environmental Laws
and Regulations for a release, threatened release or disposal of any Hazardous
Materials located at any Facility or used by or in connection with the
Borrower’s or any Subsidiary’s or any Operator’s business.

Section 7.14 Construction Investments.

Permit the outstanding principal amount, accrued interest on and related fees in
connection with its Construction Investments to exceed an amount equal to 35% of
Consolidated Total Assets; provided, the Borrower shall not make a Construction
Investment for a Facility unless (i) there is included in the terms thereof an
agreement for the conversion of the Borrower’s interests in such Facility upon
the completion thereof into full ownership or a mortgage interest, and (ii) if a
mortgage interest, the Borrower shall retain a first Lien on such Facility.

 

67



--------------------------------------------------------------------------------

Article 8. Events of Default.

If any one or more of the following events (“Events of Default”) shall occur and
be continuing, the Revolving Credit Commitments shall terminate and the entire
unpaid balance of the principal of and interest on the Loans outstanding and all
other Obligations and Indebtedness of the Borrower to the Lenders and the
Administrative Agent arising hereunder and under the other Loan Documents shall
immediately become due and payable upon written notice to that effect given to
the Borrower by the Administrative Agent (except that in the case of the
occurrence of any Event of Default described in Section 8.6 no such notice shall
be required), without presentment or demand for payment, notice of non-payment,
protest or further notice or demand of any kind, all of which are expressly
waived by the Borrower:

Section 8.1 Payments.

Failure by the Borrower to make any payment or mandatory prepayment of principal
of or interest on any Loan or any reimbursement obligation in respect of any
Letter of Credit or to make any payment of any Fee, in each case, when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise; or

Section 8.2 Certain Covenants.

Failure by the Borrower to perform or observe any of the agreements of the
Borrower contained in Section 5.9, Section 6.9 or Article 7; or

Section 8.3 Other Covenants.

Failure by the Borrower to perform or observe any other term, condition or
covenant of this Agreement or of any of the other Loan Documents to which it is
a party, which shall remain unremedied for a period of 30 days after notice
thereof shall have been given to the Borrower by the Administrative Agent; or

Section 8.4 Other Defaults.

(a) the Borrower or any Subsidiary shall fail (after giving effect to any notice
or grace periods) to make any payment when due (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness; or

(b) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
redemption date; or

 

68



--------------------------------------------------------------------------------

Section 8.5 Representations and Warranties.

Any representation or warranty made in writing or deemed made (pursuant to
Section 4.2(b)) to the Lenders or the Administrative Agent in any of the Loan
Documents or in connection with the making of the Loans, or any certificate,
statement or report made or delivered in compliance with this Agreement, shall
have been false or misleading in any material respect when made, deemed made or
delivered; or

Section 8.6 Bankruptcy.

(a) The Borrower shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, be adjudicated insolvent, petition or apply to any
tribunal for the appointment of a receiver, custodian, or any trustee for it or
a substantial part of its assets, or shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, or the Borrower shall take any corporate action to authorize any of the
foregoing actions; or there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against it, that
remains undismissed for a period of 60 days or more; or any order for relief
shall be entered in any such proceeding; or the Borrower by any act or omission
shall indicate its consent to, approval of or acquiescence in any such petition,
application or proceeding or the appointment of a custodian, receiver or any
trustee for it or any substantial part of its properties, or shall suffer any
custodianship, receivership or trusteeship to continue undischarged for a period
of 30 days or more; or

(b) The Borrower shall generally not pay its debts as such debts become due; or

(c) The Borrower shall have concealed, removed, or permitted to be concealed or
removed, any part of its property, with intent to hinder, delay or defraud its
creditors or any of them or made or suffered a transfer of any of its property
that may be fraudulent under any bankruptcy, fraudulent conveyance or similar
law; or shall have made any transfer of its property to or for the benefit of a
creditor at a time when other creditors similarly situated have not been paid;
or shall have suffered or permitted, while insolvent, any creditor to obtain a
Lien upon any of its property through legal proceedings or distraint that is not
vacated within 30 days from the date thereof; or

Section 8.7 Judgments.

Any judgment against the Borrower or any Subsidiary or any attachment, levy or
execution against any of its properties for any amount in excess of $10,000,000
shall remain unpaid, unstayed on appeal, undischarged, unbonded or undismissed
for a period of 30 days or more; or

Section 8.8 ERISA.

(a) The termination of any Plan or the institution by the PBGC of proceedings
for the involuntary termination of any Plan, in either case, by reason of, or
that results or could result in, a “material accumulated funding deficiency”
under Section 412 of the Code; or

 

69



--------------------------------------------------------------------------------

(b) Failure by the Borrower or any Subsidiary to make required contributions, in
accordance with the applicable provisions of ERISA, to each of the Plans
hereafter established or assumed by it; or

Section 8.9 Material Adverse Effect.

There shall occur a Material Adverse Effect; or

Section 8.10 Ownership.

(i) Any Person, or a group of related Persons, shall acquire, except in the case
of a Merger with No Actual Change in Control, (A) beneficial ownership in excess
of 25% of the outstanding stock of the Borrower or other voting interest having
ordinary voting powers to elect a majority of the directors, managers or
trustees of the Borrower (irrespective of whether at such time stock of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency), or (B) all or substantially all of the
Investments of the Borrower, or (ii) a majority of the Board of Directors of the
Borrower, at any time, shall be composed of Persons other than (A) Persons who
were members of the Board of Directors on the date of this Agreement, or
(B) Persons who subsequently become members of the Board of Directors and who
either (1) are appointed or recommended for election with the affirmative vote
of a majority of the directors in office as of the date of this Agreement, or
(2) are appointed or recommended for election with the affirmative vote of a
majority of the Board of Directors of the Borrower then in office; or

Section 8.11 REIT Status, Etc.

The Borrower shall at any time fail to maintain its REIT Status, or the Borrower
or any Subsidiary shall lose, through suspension, termination, impoundment,
revocation, failure to renew or otherwise, any material license or permit; or

Section 8.12 Environmental.

The Borrower or any Subsidiary or any of their respective Facilities shall
become subject to one or more Liens for costs or damages in excess of $1,000,000
individually or in the aggregate under any Environmental Laws and Regulations,
such Liens shall remain in place for 30 days after the creation thereof and such
Liens are reasonably likely to cause a Material Adverse Effect; or

Section 8.13 Default by Operator.

Thirty (30) days after the acceleration by the Borrower or any Subsidiary of the
obligations of an Operator as a result of any default in the payment of amounts
which are due and owing under any lease, note, mortgage or related security
documents in connection with any Facility of such Operator (such Facility,
herein referred to as the “Defaulted Facility”), in the event the Lease Rental
Expense and/or Mortgage Expense arising from the Defaulted Facility

 

70



--------------------------------------------------------------------------------

accounts for 20% or more of the aggregate amount of all Lease Rental Expense
and/or Mortgage Expense owing to the Borrower and the Subsidiaries from all
Operators during the immediately preceding four calendar quarters.

Article 9. The Administrative Agent.

Section 9.1 Appointment, Powers and Immunities.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to act as its agent hereunder and under the other Loan Documents with such
powers as are specifically delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents together with such other powers as
are reasonably incidental thereto. The Administrative Agent shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Loan Documents and shall not be a trustee for any Lender. The
Administrative Agent shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement or the
other Loan Documents in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or the other
Loan Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the other Loan Documents or
any other document referred to or provided for herein or therein or for the
collectability of the Loans or for any failure by the Borrower to perform any of
its obligations hereunder or under the other Loan Documents. The Administrative
Agent may employ agents and attorneys-in-fact and shall not be answerable,
except as to money or securities received by it or its authorized agents, for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it with reasonable care. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable or responsible for any
action taken or omitted to be taken by it or them hereunder or the other Loan
Documents or in connection herewith or therewith, except for its or their own
gross negligence or willful misconduct.

Section 9.2 Reliance by Agent.

The Administrative Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper person or persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by the Administrative Agent. As to any matters not expressly provided
for by this Agreement or the other Loan Documents, the Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or the other Loan Documents in accordance with instructions signed by
the Required Lenders, and such instructions of the Required Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.

Section 9.3 Events of Default.

The Administrative Agent shall not be deemed to have knowledge of the occurrence
of a Default or Event of Default (other than the non-payment of principal of or
interest on Loans) unless the Administrative Agent has received notice from a
Lender or the

 

71



--------------------------------------------------------------------------------

Borrower specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default or an Event of Default,
the Administrative Agent shall give notice thereof to the Lenders (and shall
give each Lender notice of each such non-payment). The Administrative Agent
shall (subject to Section 9.7) take such action with respect to such Default or
Event of Default as shall be directed in writing by the Required Lenders (or all
of the Lenders, if required by the terms of this Agreement).

Section 9.4 Rights as a Lender.

With respect to its Revolving Credit Commitment and the Loans made by it, the
Person serving as the Administrative Agent in its capacity as a Lender hereunder
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as though it were not acting as the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Person serving as the Administrative Agent in its individual
capacity. The Person serving as the Administrative Agent and its Affiliates may
(without having to account therefor to any Lender) accept deposits from, lend
money to and generally engage in any kind of banking, trust or other business
with the Borrower or its Affiliates, as if it were not acting as the
Administrative Agent, and the Person serving as the Administrative Agent may
accept fees and other consideration from the Borrower or its Affiliates, for
services in connection with this Agreement or any of the other Loan Documents or
otherwise without having to account for the same to the Lenders.

Section 9.5 Indemnification.

The Lenders shall indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower under Sections 10.1 and 10.2), ratably in accordance
with the aggregate principal amount of the Loans made by the Lenders (or, if no
Loans are at the time outstanding, ratably in accordance with their respective
Revolving Credit Commitments), for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any of the other Loan Documents or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated by or referred to herein or therein or the transactions
contemplated hereby and thereby (including, without limitation, the costs and
expenses that the Borrower is obligated to pay under Sections 10.1 and 10.2, but
excluding normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
of any such other documents, provided that no Lender shall be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

Section 9.6 Non-Reliance on Agent and other Lenders.

Each Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Borrower and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative

 

72



--------------------------------------------------------------------------------

Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or the other Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower of this Agreement
or the other Loan Documents or any other document referred to or provided for
herein or therein or to inspect the properties or books of the Borrower. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent hereunder or under the
other Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower, that
may come into the possession of the Administrative Agent or any of its
Affiliates.

Section 9.7 Failure to Act.

Except for action expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or thereunder unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability and expense (other
than any liability or expense that results from its gross negligence or willful
misconduct) that may be incurred by it by reason of taking or continuing to take
any such action.

Section 9.8 Resignation or Removal of Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by giving not
less than 30 days’ prior written notice thereof to the Lenders and the Borrower
and the Administrative Agent may be removed at any time with or without cause by
the Required Lenders subject to the approval (not to be unreasonably withheld or
delayed) of the Borrower (unless an Event of Default has occurred and is
continuing). Upon any such resignation or removal, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, after consultation with the Borrower,
appoint a successor Administrative Agent which shall be a bank with a combined
capital and surplus of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article 9 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent.

 

73



--------------------------------------------------------------------------------

Section 9.9 Sharing of Payments.

(a) Prior to any acceleration by the Administrative Agent and the Lenders of the
Obligations:

(i) in the event that any Lender shall obtain payment in respect of a Revolving
Credit Loan, or interest thereon, whether voluntarily or involuntarily, and
whether through the exercise of a right of banker’s lien, set-off or
counterclaim against the Borrower or otherwise, in a greater proportion than any
such payment obtained by any other Lender in respect of the corresponding
Revolving Credit Loan held by it, then the Lender so receiving such greater
proportionate payment shall purchase for cash from the other Lender or Lenders
such portion of each such other Lender’s or Lenders’ Revolving Credit Loans as
shall be necessary to cause such Lender receiving the proportionate overpayment
to share the excess payment with each Lender; and

(ii) in the event that any Lender shall obtain payment in respect of any Bid
Loan or Interest Rate Contract to which such Lender is a party, whether
voluntarily or involuntarily, and whether through the exercise of a right of
banker’s lien, set-off or counterclaim against the Borrower or otherwise, such
Lender shall (subject to Section 2.16(a) with respect to Bid Loans made as part
of the same Bid Loan Borrowing of other Lenders) be permitted to retain the full
amount of such payment and shall not be required to share such payment with any
other Lender.

(b)    (i) Upon or following any acceleration by the Administrative Agent and
the Lenders of the Obligations, in the event that any Lender shall obtain
payment in respect of a Revolving Credit Loan, or interest thereon or Fees, or
in respect of an Interest Rate Contract to which such Lender is a party, whether
voluntarily or involuntarily, and whether through the exercise of a right of
banker’s lien, set-off or counterclaim against the Borrower or otherwise, in a
greater proportion than any such payment obtained by any other Lender in respect
of the aggregate amount of the corresponding Revolving Credit Loan held by such
Lender and any Interest Rate Contract to which such Lender is a party, then the
Lender so receiving such greater proportionate payment shall purchase for cash
from the other Lender or Lenders such portion of each such other Lender’s or
Lenders’ Loans as shall be necessary to cause such Lender receiving the
proportionate overpayment to share the excess payment with each Lender. For the
purposes of this Section 9.9(b), payments on Revolving Credit Loans received by
each Lender shall be in the same proportion as the proportion of: (A) the sum
of: (x) the Revolving Exposure of such Lender, plus (y) the Obligations owing to
such Lender in respect of Interest Rate Contracts to which such Lender is party,
if any, to (B) the sum of: (x) the Total Revolving Exposure, plus (y) the
Obligations owing to all of the Lenders in respect of all Interest Rate
Contracts to which any Lender is a party; provided, however, that, with respect
to Sections 9.9(a)(i) and (b), if all or any portion of such excess payment or
benefits is thereafter recovered from the Lender that received the proportionate
overpayment, such purchase of Revolving Credit Loans or payment of benefits, as
the case may be, shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(ii) Upon or following any acceleration by the Administrative Agent and the
Lenders of the Obligations in the event that any Lender shall obtain payment in

 

74



--------------------------------------------------------------------------------

respect of any Bid Loan, whether voluntarily or involuntarily, and whether
through the exercise of a right of banker’s lien, set-off or counterclaim
against the Borrower or otherwise, such Lender shall (subject to Section 2.16(a)
with respect to Bid Loans made as part of the same Bid Loan Borrowing of other
Lenders) be permitted to retain the full amount of such payment and shall not be
required to share such payment with any other Lender.

Section 9.10 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Article 10. Miscellaneous Provisions.

Section 10.1 Fees and Expenses; Indemnity.

(a) The Borrower will promptly pay all costs of the Administrative Agent in
preparing the Loan Documents and all costs and expenses of the issue of the
Notes and of the Borrower’s performance of and compliance with all agreements
and conditions contained herein on its part to be performed or complied with and
the reasonable fees and expenses and disbursements of counsel to the
Administrative Agent in connection with the preparation, execution and delivery,
administration, interpretation and enforcement of this Agreement, the other Loan
Documents and all other agreements, instruments and documents relating to this
transaction, the consummation of the transactions contemplated by all such
documents, the preservation of all rights of the Lenders and the Administrative
Agent, the negotiation, preparation, execution and delivery of any amendment,
modification or supplement of or to, or any consent or waiver under, any such
document (or any such instrument that is proposed but not executed and
delivered) and with any claim or action threatened, made or brought against any
of the Lenders or the Administrative Agent arising out of or relating to any
extent to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby (other than a claim or action resulting from the
gross negligence, willful misconduct, or intentional violation of law by the
Administrative Agent and or the Lenders).

(b) In addition, the Borrower will promptly pay all costs and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
suffered or incurred by each Lender in connection with its enforcement of the
payment of the Notes held by it or any other sum due it under this Agreement or
any of the other Loan Documents or any of its other rights hereunder or
thereunder. In addition to the foregoing, the Borrower shall indemnify each
Lender and the Administrative Agent and each of their respective Related Parties
against, and hold each of them harmless from, any losses, liabilities, damages,
penalties, claims, costs and expenses (including reasonable attorneys’ fees and
disbursements) suffered or incurred by any of them arising out of, resulting
from or in any manner connected with, the execution, delivery and performance of
each of the Loan Documents, the Loans and any and all transactions related to or
consummated in connection with the Loans (other than as a result of the gross
negligence, willful misconduct or intentional violation of law by the party
seeking

 

75



--------------------------------------------------------------------------------

indemnification), including, without limitation, losses, liabilities, damages,
penalties, claims, costs and expenses suffered or incurred by any Lender or the
Administrative Agent or any of their respective Related Parties arising out of
or related to any Environmental Liability or Environmental Proceeding, or in
investigating, preparing for, defending against, or providing evidence,
producing documents or taking any other action in respect of any commenced or
threatened litigation, administrative proceeding or investigation under any
federal securities law or any other statute of any jurisdiction, or any
regulation, or at common law or otherwise against the Administrative Agent, the
Lenders or any of their Related Parties, that is alleged to arise out of or is
based upon: (i) any untrue statement or alleged untrue statement of any material
fact of the Borrower and its affiliates in any document or schedule filed with
the Securities and Exchange Commission or any other Governmental Authority;
(ii) any omission or alleged omission to state any material fact required to be
stated in such document or schedule, or necessary to make the statements made
therein, in light of the circumstances under which made, not misleading;
(iii) any acts, practices or omission or alleged acts, practices or omissions of
the Borrower or its agents related to the making of any acquisition, purchase of
shares or assets pursuant thereto, financing of such purchases or the
consummation of any other transactions contemplated by any such acquisitions
that are alleged to be in violation of any federal securities law or of any
other statute, regulation or other law of any jurisdiction applicable to the
making of any such acquisition, the purchase of shares or assets pursuant
thereto, the financing of such purchases or the consummation of the other
transactions contemplated by any such acquisition; or (iv) any withdrawals,
termination or cancellation of any such proposed acquisition for any reason
whatsoever. The indemnity set forth herein shall be in addition to any other
obligations or liabilities of the Borrower to the Administrative Agent and the
Lenders hereunder, at common law or otherwise. The provisions of this
Section 10.1 shall survive the payment of the Obligations and the termination of
this Agreement.

Section 10.2 Taxes.

If, under any law in effect on the date of the extension of any credit
hereunder, or under any retroactive provision of any law subsequently enacted,
it shall be determined that any federal, state or local tax is payable in
respect of the issuance of any Note, or in connection with the filing or
recording of any assignments, mortgages, financing statements, or other
documents (whether measured by the amount of Indebtedness secured or otherwise)
as contemplated by this Agreement, then the Borrower will pay any such tax and
all interest and penalties, if any, and will indemnify the Lenders and the
Administrative Agent against and save each of them harmless from any loss or
damage resulting from or arising out of the nonpayment or delay in payment of
any such tax. If any such tax or taxes shall be assessed or levied against any
Lender or any other holder of a Note, such Lender, or such other holder, as the
case may be, may notify the Borrower and make immediate payment thereof,
together with interest or penalties in connection therewith, and shall thereupon
be entitled to and shall receive immediate reimbursement therefor from the
Borrower. Notwithstanding any other provision contained in this Agreement, the
covenants and agreements of the Borrower in this Section 10.2 shall survive
payment of the Obligations and the termination of this Agreement.

 

76



--------------------------------------------------------------------------------

Section 10.3 Payments.

As set forth in Article 2, all payments by the Borrower on account of principal,
interest, fees and other charges (including any indemnities) shall be made to
the Administrative Agent at the Principal Office (or, in the case of payments
made pursuant to Section 2.18, as specified by the applicable Lender) in lawful
money of the United States of America in immediately available funds, by wire
transfer or otherwise, not later than 11:00 a.m., Cleveland, Ohio time, on the
date such payment is due. Any such payment made on such date but after such time
shall, if the amount paid bears interest, be deemed to have been made on, and
interest shall continue to accrue and be payable thereon until, the next
succeeding Business Day. If any payment of principal or interest becomes due on
a day other than a Business Day, such payment may be made on the next succeeding
Business Day and such extension shall be included in computing interest in
connection with such payment. All payments hereunder and under the Notes shall
be made without set-off or counterclaim and in such amounts as may be necessary
in order that all such payments shall not be less than the amounts otherwise
specified to be paid under this Agreement and the Notes (without regard to
withholding for or on account of: (i) any present or future taxes, levies,
imposts, duties or other similar charges of whatever nature imposed by any
government or any political subdivision or taxing authority thereof, other than
any tax (except those referred to in clause (ii) below) on or measured by the
net income of the Lender to which any such payment is due pursuant to applicable
federal, state and local income tax laws, and (ii) deduction of amounts equal to
the taxes on or measured by the net income of such Lender payable by such Lender
with respect to the amount by which the payments required to be made under this
sentence exceed the amounts otherwise specified to be paid in this Agreement and
the Notes). Upon payment in full of any Note, the Lender holding such Note shall
mark the Note “Paid” and return it to the Borrower.

Section 10.4 Survival of Agreements and Representations; Construction.

All agreements, representations and warranties made herein shall survive the
delivery of this Agreement and the Notes. The headings used in this Agreement
and the table of contents are for convenience only and shall not be deemed to
constitute a part hereof. All uses herein of the masculine gender or of singular
or plural terms shall be deemed to include uses of the feminine or neuter
gender, or plural or singular terms, as the context may require.

Section 10.5 Lien on and Set-off of Deposits.

As security for the due payment and performance of all the Obligations, the
Borrower hereby grants to the Administrative Agent for the ratable benefit of
the Lenders a Lien on any and all deposits or other sums at any time credited by
or due from the Administrative Agent or any Lender to the Borrower, whether in
regular or special depository accounts or otherwise, and any and all monies,
securities and other property of the Borrower, and the proceeds thereof, now or
hereafter held or received by or in transit to any Lender or the Administrative
Agent from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and any such deposits, sums, monies,
securities and other property, may at any time after the occurrence and during
the continuance of any Event of Default be set-off, appropriated and applied by
any Lender or the Administrative Agent against any of the Obligations, whether
or not any of such Obligations is then due or is secured by any collateral.

 

77



--------------------------------------------------------------------------------

Section 10.6 Modifications, Consents and Waivers; Entire Agreement.

No modification, amendment or waiver of or with respect to any provision of this
Agreement, any Notes, or any of the other Loan Documents and all other
agreements, instruments and documents delivered pursuant hereto or thereto, nor
consent to any departure by the Borrower from any of the terms or conditions
hereof or thereof, shall in any event be effective unless it shall be in writing
and signed by the Administrative Agent and each Lender except that: (i) any
modification or amendment of, or waiver or consent with respect to, Article 4
shall be required to be signed only by the Administrative Agent and the Required
Lenders, and (ii) any modification or amendment of, or waiver or consent with
respect to, Articles 1 (other than the definition of “Required Lenders” or any
other defined term which is used in the application of any of the provisions of
Article 2), 5, 6, 7, 8 (other than Section 8.1 and Section 8.4) and 10 (other
than this Section 10.6 and Section 10.12) may be signed only by the
Administrative Agent and the Required Lenders; provided, however, that
notwithstanding anything herein to the contrary and for the avoidance of doubt,
no such modification, amendment or waiver, or consent to any departure by the
Borrower, may be made which shall (A) extend the expiration date or increase the
amount of the Revolving Commitment of any Lender without the written consent of
such Lender, (B) postpone any date fixed by this Agreement for any payment or
mandatory prepayment of principal, interest, fees or other amounts due any
Lender hereunder without the written consent of each Lender adversely affected
thereby, (C) reduce the principal of, or the rate of interest specified herein
on, any Loan or LC Borrowing, or (other than the Agency Fee) any fees or other
amounts payable hereunder without the written consent of each Lender adversely
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to (1) amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate, and
(2) waive any obligation of the Borrower to pay Letter of Credit Fees at the
Default Rate, (D) change Section 2.14 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby or (E) change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender. Any such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
consent to or demand on the Borrower in any case shall, of itself, entitle it to
any other or further notice or demand in similar or other circumstances.
Notwithstanding anything to the contrary contained herein, no modification,
amendment or waiver of or with respect to any provision of this Agreement, any
Notes, or any of the other Loan Documents and all other agreements, instruments
and documents delivered pursuant hereto or thereto, nor consent to any departure
by the Borrower from any of the terms or conditions thereof, shall in any event
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the LC Issuer or the Swing Line Lenders hereunder without the prior
written consent of the Administrative Agent, the LC Issuer or the Swing Line
Lenders, as the case may be. This Agreement and the other Loan Documents embody
the entire agreement and understanding among the Lenders, the Administrative
Agent, the Swing Line Lenders, the LC Issuer and the Borrower and supersede all
prior agreements and understandings relating to the subject matter hereof.

 

78



--------------------------------------------------------------------------------

Section 10.7 Remedies Cumulative; Counterclaims.

Each and every right granted to the Administrative Agent and the Lenders
hereunder or under any other document delivered hereunder or in connection
herewith, or allowed them by law or equity, shall be cumulative and may be
exercised from time to time. No failure on the part of the Administrative Agent
or any Lender or the holder of any Note to exercise, and no delay in exercising,
any right shall operate as a waiver thereof, nor shall any single or partial
exercise of any right preclude any other or future exercise thereof or the
exercise of any other right. The due payment and performance of the Obligations
shall be without regard to any counterclaim, right of offset or any other claim
whatsoever that the Borrower may have against any Lender or the Administrative
Agent and without regard to any other obligation of any nature whatsoever that
any Lender or the Administrative Agent may have to the Borrower, and no such
counterclaim or offset shall be asserted by the Borrower (unless such
counter-claim or offset would, under applicable law, be permanently and
irrevocably lost if not brought in such action) in any action, suit or
proceeding instituted by any Lender or the Administrative Agent for payment or
performance of the Obligations.

Section 10.8 Further Assurances.

At any time and from time to time, upon the request of the Administrative Agent,
the Borrower shall execute, deliver and acknowledge or cause to be executed,
delivered and acknowledged, such further documents and instruments and do such
other acts and things as the Administrative Agent may reasonably request in
order to fully effect the purposes of this Agreement, the other Loan Documents
and any other agreements, instruments and documents delivered pursuant hereto or
in connection with the Loans.

Section 10.9 Notices.

All notices, requests, reports and other communications pursuant to this
Agreement shall be in writing, either by letter (delivered by hand or commercial
messenger service or sent by certified mail, return receipt requested, except
for routine reports delivered in compliance with Article 5 which may be sent by
ordinary first-class mail) or facsimile, addressed as follows:

 

  (a) If to the Borrower:

Health Care REIT, Inc.

4500 Dorr Street

Toledo, Ohio 43615-4040

Attention: Mr. George L. Chapman

                 Chairman of the Board and

                 Chief Executive Officer

Facsimile No: (419) 247-2826

 

79



--------------------------------------------------------------------------------

with a copy to:

Shumaker, Loop & Kendrick, LLP

North Courthouse Square

1000 Jackson Street

Toledo, Ohio 43604-5573

Attention: Mary Ellen Pisanelli, Esq.

Facsimile No.: (419) 241-6894

 

  (b) If to any Lender:

To its address set forth below its

name on the signature pages hereof,

with a copy to the Administrative Agent; and

 

  (c) If to the Administrative Agent:

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Laura Conway

                 Vice President

Facsimile No.: (216) 689-5970

with a copy (other than in the case

of Borrowing Notices and reports

and other documents delivered in

compliance with Article 5) to:

Emmet, Marvin & Martin, LLP

120 Broadway

New York, New York 10271

Attention: Richard S. Talesnick, Esq.

Facsimile No.: (212) 238-3100

Any notice, request, demand or other communication hereunder shall be deemed to
have been given on: (x) the day on which it is telecopied to such party at its
facsimile number specified above (provided such notice shall be effective only
if followed by one of the other methods of delivery set forth herein) or
delivered by receipted hand or such commercial messenger service to such party
at its address specified above, or (y) on the third Business Day after the day
deposited in the mail, postage prepaid, if sent by mail. Any party hereto may
change the Person, address or facsimile number to whom or which notices are to
be given hereunder, by notice duly given hereunder; provided, however, that any
such notice shall be deemed to have been given hereunder only when actually
received by the party to which it is addressed.

 

80



--------------------------------------------------------------------------------

Section 10.10 Counterparts.

This Agreement may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.

Section 10.11 Severability.

The provisions of this Agreement are severable, and if any clause or provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision in this Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Agreement is independent
and compliance by the Borrower with any of them shall not excuse non-compliance
by the Borrower with any other. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 10.12 Binding Effect; No Assignment or Delegation by Borrower.

This Agreement shall be binding upon and inure to the benefit of the Borrower
and its successors and to the benefit of the Lenders and the Administrative
Agent and their respective successors and assigns. The rights and obligations of
the Borrower under this Agreement shall not be assigned or delegated without the
prior written consent of the Administrative Agent and the Lenders, and any
purported assignment or delegation without such consent shall be void.

Section 10.13 Assignments and Participations by Lenders.

(a) Each Lender may assign to one or more banks or other entities all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment and the
Revolving Credit Loans (including participations in LC Exposures and in Swing
Line Loans) owing to it, and the Revolving Credit Note(s), if any, held by it);
provided, however, that: (i) (A) the Borrower and the Administrative Agent must
give prior written consent to such assignment (unless such assignment is to an
Affiliate of such Lender or to another Lender), which consent shall not be
unreasonably withheld, (B) the LC Issuer must give prior written consent to any
assignment of a Revolving Credit Commitment that increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding), which consent shall not be unreasonably withheld, and
(C) the Swing Line Lenders must give prior written consent to any assignment in
respect of Revolving Credit Loans and Revolving Credit Commitments, which
consent shall not be unreasonably withheld, (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, and a processing fee of $3,500.00, (iii) each partial assignment
shall be of a constant, and not a varying, percentage of all of the assigning
Lenders’ rights and obligations under this Agreement, except that this clause
(iii) shall not apply to rights in respect of Bid Loans or any Swing Line
Lender’s rights and

 

81



--------------------------------------------------------------------------------

obligations in respect of Swing Line Loans, (iv) the amount of the Revolving
Credit Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than $5,000,000 and shall
be an integral multiple of $1,000,000, and (v) each such assignment shall be to
an Eligible Assignee and no such assignment shall be to a Defaulting Lender or
to any Person who, upon becoming a Lender hereunder, would constitute a
Defaulting Lender. Upon such execution, delivery and acceptance, from and after
the effective date specified in each Assignment and Assumption, which effective
date shall be at least five Business Days after the execution thereof: (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder, and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto), except that an assigning Lender
shall retain the benefit of Sections 2.18, 10.1 and 10.2 for the period prior to
the effective date of such Assignment and Assumption. Notwithstanding anything
to the contrary in clause (a)(i) above, (1) no consent of the Borrower shall be
required for an assignment if an Event of Default has occurred and is
continuing, and (2) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof from the Administrative Agent.

(b) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other instrument or document furnished pursuant hereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of such financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

82



--------------------------------------------------------------------------------

(c) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with each Note, if any, subject to such assignment, the Administrative Agent
shall: (i) accept such Assignment and Assumption, and (ii) give prompt notice
thereof to the Borrower. Within five Business Days after its receipt of such
notice, the Borrower, at its own expense, shall, if requested by such Eligible
Assignee, execute and deliver to the Administrative Agent in exchange for each
surrendered Note a new Note to the order of such Eligible Assignee in an amount
equal to the Revolving Credit Commitment (or Swing Line Commitment or Bid Loan,
as applicable) assumed by it pursuant to such Assignment and Assumption and, if
the assigning Lender has retained a Revolving Credit Commitment hereunder, a new
Revolving Credit Note to the order of the assigning Lender (if requested) in an
amount equal to the Revolving Credit Commitment retained by it hereunder. Such
new Note shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Note, shall be dated the effective date of
such Assignment and Assumption and shall otherwise be in substantially the form
of Exhibit B hereto.

(d)    (i) Each Lender may, without the prior consent of the Administrative
Agent, the other Lenders or the Borrower, sell participations to one or more
Persons (other than a natural person, a Defaulting Lender or a Person who, if it
were to become a Lender hereunder, would constitute a Defaulting Lender, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Revolving
Credit Commitment, the Loans owing to it, and the Note held by it); provided,
however, that: (A) such Lender’s obligations under this Agreement (including,
without limitation, its Revolving Credit Commitment hereunder) shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) such Lender shall remain the
holder of any such Note for all purposes of this Agreement, and the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification that would change the amount, interest rate or maturity of the
Revolving Credit Loans or any other matter that requires unanimous consent of
all of the Lenders. Subject to subsection (iii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.18
and 2.22 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (a) of this Section.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Non-U.S. Lender if it were a Lender shall
not be entitled to the benefits of Section 2.18 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 10.14 as though it were a
Lender.

 

83



--------------------------------------------------------------------------------

(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.13, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender.

(f) Anything in this Section 10.13 to the contrary notwithstanding, any Lender
may at any time pledge and assign, or grant a security interest in, all or any
portion of its rights under this Agreement (including under its Note(s), if any)
to secure obligations of such Lender, including any pledge or assignment, or
grant of a security interest, to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment, or grant of a security interest,
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee or grantee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as LC Issuer or a Swing Line Lender assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (a) above,
such Lender may, as applicable, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as LC Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as a Swing Line Lender. In the event of any such resignation as LC Issuer
or a Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor LC Issuer or Swing Line Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as LC Issuer or a Swing Line Lender, as the case may
be. If a Lender resigns as LC Issuer, it shall retain all the rights, powers,
privileges and duties of LC Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as LC Issuer and
all LC Exposure with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.24(c)). If a Lender resigns as a Swing Line Lender, it
shall retain all the rights of a Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.23(d). Upon
the acceptance by a successor LC Issuer and/or Swing Line Lender, as the case
may be, of its appointment as a successor LC Issuer and/or Swing Line Lender, as
applicable, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring LC Issuer or Swing
Line Lender, as the case may be, and (2) the successor LC Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning LC Issuer to effectively assume the obligations of the resigning LC
Issuer with respect to such Letters of Credit, whereupon such substitute letters
of credit or other arrangements shall be deemed to be, and the Letters of Credit
issued by the retiring L/C Issuer shall cease to be, Letters of Credit
hereunder.

 

84



--------------------------------------------------------------------------------

Section 10.14 Delivery of Tax Forms.

(a) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Administrative Agent, prior to the receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Non-U.S. Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Non-U.S. Lender
by the Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Non-U.S. Lender by the
Borrower pursuant to this Agreement) or such other evidence satisfactory to the
Administrative Agent that such Non-U.S. Lender is entitled to an exemption from,
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Non-U.S. Lender shall (i) upon the written request of the Administrative Agent
promptly submit to the Administrative Agent such additional duly completed and
signed copies of one of such forms (or such successor forms as shall be adopted
from time to time by the relevant United States taxing authorities) as may then
be available under the then current United States laws and regulations to avoid,
or such evidence as is satisfactory to the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Non-U.S. Lender by the Borrower pursuant to this
Agreement and (ii) promptly notify the Administrative Agent of any change in
circumstance which would modify or render invalid any claimed exemption or
reduction. Each Non-U.S. Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Non-U.S. Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to United States
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any sums payable to such Lender. The
Borrower shall not be required to pay any additional amount to any Non-U.S.
Lender under this Section 10.14(a)(i) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with an IRS Form W-8IMY pursuant to this
Section 10.14(a) or (ii) if such Lender shall have failed to satisfy the
provisions of this Section 10.14(a) on the date such Lender became a Lender or
ceases to act for its own account with respect to any payment under any of the
Loan Documents. Nothing in this Section 10.14(a) shall relieve the Borrower of
its obligation to pay any amounts otherwise due pursuant to this Section 10.14
in the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums

 

85



--------------------------------------------------------------------------------

payable under any of the Loan Documents is not subject to withholding or is
subject to withholding at a reduced rate. The Administrative Agent may, without
reduction, withhold any Taxes required to be deducted and withheld from any
payment under any of the Loan Documents with respect to which the Borrower is
not required to pay additional amounts under this Section 10.14(a).

(b) If a payment made to any Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

Section 10.15   GOVERNING LAW; CONSENT TO   JURISDICTION; WAIVER OF TRIAL BY
JURY.

(a) THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH AND THEREWITH, SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING TO CONFLICTS OF
LAWS.

(b) THE BORROWER IRREVOCABLY CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING
AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT,
AND EACH OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY COURT OF THE STATE OF NEW
YORK, COUNTY OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK. THE BORROWER, BY THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE
NONEXCLUSIVE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDING. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY
COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS RELATING TO ANY SUCH ACTION OR
PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR BY MAIL IN THE MANNER PROVIDED
FOR IN SECTION 10.9. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY
CLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON ANY ALLEGED LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS OR ANY SIMILAR
BASIS. THE BORROWER SHALL NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO
ASSERT ANY DEFENSE

 

86



--------------------------------------------------------------------------------

GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK
UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW
YORK. NOTHING IN THIS SECTION 10.15 SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO
ANY EXTENT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION OR THE RIGHT, IN CONNECTION WITH ANY LEGAL ACTION OR PROCEEDING
WHATSOEVER, TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(c) THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT WAIVE TRIAL BY JURY
IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING
OUT OF, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY INSTRUMENT OR
DOCUMENT DELIVERED PURSUANT TO THIS AGREEMENT, OR THE VALIDITY, INTERPRETATION,
COLLECTION OR ENFORCEMENT THEREOF.

Section 10.16 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) with the consent of the
Borrower, (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section, or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower, or (h) to any prospective assignee or participant in
connection with any contemplated transfer pursuant to Section 10.13 or to any
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the obligations under
this Agreement, provided that such prospective assignee, participant or
counterparty shall have been made aware of this Section 10.16 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement.
For the purposes of this Section, “Information” means all information received
from Borrower relating to Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower; provided that, in the
case of information received from Borrower after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

87



--------------------------------------------------------------------------------

Section 10.17 USA Patriot Act Notice; Anti-Money Laundering.

(a) Each of the Administrative Agent and each Lender hereby notifies the
Borrower that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and its Subsidiaries, which information includes the name and address of
Borrower and its Subsidiaries and other information that will allow
Administrative Agent and such Lender to identify Borrower and its Subsidiaries
in accordance with the USA Patriot Act.

(b) The Borrower shall ensure that (i) no person who owns a controlling interest
in or otherwise controls the Borrower is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”) or the Department of the
Treasury or included in any Executive Orders of the President of the United
States of America (“Executive Orders”), that prohibits or limits the Lenders
from making any advance or extension of credit to the Borrower or from otherwise
conducting business with the Borrower, and (ii) the proceeds of the Loans shall
not be used to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto. Further, the Borrower
shall comply, and cause its Subsidiaries to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended.

(c) The Borrower shall, following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

(d) The Borrower confirms that it is the beneficiary (within the meaning of the
German Act on the Improvement of the Suppression of Money Laundering and
Combating the Financing of Terrorism of August 8, 2002 (Gesetz über das
Aufspiiren von Gewinnen aus schweren Straftaten (Geldwaschegesetz)) for the
credit made available to it under this Agreement. It will promptly inform the
Administrative Agent (by written notice) if it is not, or ceases to be, the
beneficiary and will then set down in writing the name and the address of the
beneficiary.

Section 10.18 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Joint Lead Arrangers and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) in connection with the process leading to such
transactions, (A) the Administrative Agent, each Joint Lead Arranger and each

 

88



--------------------------------------------------------------------------------

Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as a financial advisor, agent or fiduciary for the Borrower or any of its
Affiliates, and (B) none of the Administrative Agent, any Joint Lead Arranger or
any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the Mandate
Letter, dated as of June 9, 2011; and (iii) the Administrative Agent, the Joint
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and none of the Administrative Agent, any Joint
Lead Arranger or any Lender has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Joint Lead Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty, arising on or before
the date of the Mandate Letter referred to above, in connection with any aspect
of any transactions contemplated hereby.

Section 10.19 Amendment and Restatement.

On the Effective Date, the Existing Loan Agreement is hereby amended and
restated, and superseded in its entirety, by and as set forth in this Agreement.
The parties hereto acknowledge that:

(a) certain of the Lenders made revolving loans to the Borrower and certain of
its subsidiaries pursuant to the Existing Loan Agreement which loans are
evidenced by certain Revolving Credit Notes, each dated August 6, 2007, executed
by such borrowers and payable to such Lenders (collectively, the “Original
Revolving Credit Notes”);

(b) from and after the date hereof, all revolving credit loans heretofore made
by any of the Lenders under the Existing Loan Agreement and all Revolving Credit
Loans made pursuant to this Agreement shall be evidenced only by the Revolving
Credit Notes and shall be governed and controlled by the terms and conditions of
this Agreement;

(c) the Revolving Credit Notes, to the extent necessary, amend and restate the
Original Revolving Credit Notes; and

(d) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, including, without limitation, the
Revolving Credit Notes, (i) are not a novation, or given as payment or
satisfaction, of the Existing Loan Agreement or any Original Revolving Credit
Note and (ii) do not constitute a reborrowing or termination of the
“Obligations” (as defined in the Existing Loan Agreement) under the Existing
Loan Agreement as in effect prior to the Effective Date and such “Obligations”
are in all respects continuing (as amended and restated hereby) with only the
terms thereof being modified as provided in this Agreement.

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first above written.

 

HEALTH CARE REIT, INC. By:  

/s/ Michael A. Crabtree

Name:   Michael A. Crabtree Title:   Senior Vice President and Treasurer

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, as a Swing Line
Lender, as the LC Issuer and as a Lender

By:  

/s/ Laura Conway

  Name:   Laura Conway   Title:   Vice President Lending Office for Base Rate
Loans and LIBOR Loans: KeyBank National Association 4900 Tiedeman Road, 4th
Floor Brooklyn, Ohio 44144

Attention:   Healthcare Servicing Address for Notices: KeyBank National
Association 127 Public Square, MC:OH-01-27-0848 Cleveland, Ohio 44114 Attention:
  Laura Conway Facsimile:   (216) 689-5970

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Zubin Shroff

  Name:   Zubin Shroff   Title:   Director Lending Office for Base Rate Loans
and LIBOR Loans: Bank of America, N.A. 2001 Clayton Road Concord, California
94520 Ref: Credit Services, Health Care REIT

Attention:   Lynne O. Famularcano Address for Notices: Bank of America, N.A. 100
North Tryon Street Charlotte, North Carolina 28255 Attention:   Amie Edwards
Facsimile:   (704) 388-6002

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Marc E. Costantino

  Name:   Marc E. Costantino   Title:   Executive Director Lending Office for
Base Rate Loans and LIBOR Loans: JPMorgan Chase Bank, N.A. 10 South Dearborn,
Floor 07 Chicago, IL, 60603

Attention:   Commercial Loan Operations Address for Notices: JPMorgan Chase
Bank, N.A. 383 Madison Avenue, 24th Floor New York, NY 10179 Attention:   Marc
E. Costantino Facsimile:   (212) 622-8167

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Vice President By:  

/s/ Ed Herko

  Name:   Ed Herko   Title:   Director

Lending Office for Base Rate Loans and LIBOR Loans: 5022 Gate Parkway Suite 100
Jacksonville, FL 32256

Attention:   Lee Joyner Address for Notices: 60 Wall Street New York, NY 10005
Attention:   Ming K. Chu Facsimile:   212-797-4420

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Diane Rolfe

  Name:   Diane Rolfe   Title:   Director

Lending Office for Base Rate Loans and LIBOR Loans: Barclays Capital 70 Hudson
Street Jersey City, NJ 07302

Attention: Vincent Cangiano Phone: (201) 499-2710 Facsimile: (212) 412-7401
Address for Notices: Barclays Capital 70 Hudson Street Jersey City, NJ 07302
Attention:   Vincent Cangiano Phone: (201) 499-2710 Facsimile: (212) 412-7401

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Thomas Randolph

  Name:   Thomas Randolph   Title:   Managing Director By:  

/s/ David Christiansen

  Name:   David Christiansen   Title:   Director

 

Lending Office for Base Rate Loans and LIBOR Loans: Credit Agricole Corporate
and Investment Bank 1301 Avenue of the Americas New York, NY 10019 Attention:
Dawn Evans Phone: (212) 590-7718 Facsimile: (917) 849-5464 Address for Notices:
Credit Agricole Corporate and Investment Bank 1301 Avenue of the Americas New
York, NY 10019

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, NA. By:  

/s/ Sherrese Clarke

  Name:   Sherrese Clarke   Title:   Authorized Signatory

 

Lending Office for Base Rate Loans and LIBOR Loans: 1300 Thames Street Wharf,
4th Floor Baltimore, MD 21231 Attention: Morgan Stanley Loan Servicing Address
for Notices: 1300 Thames Street Wharf, 4th Floor Baltimore, MD 21231 Attention:
Morgan Stanley Loan Servicing Facsimile: (718) 233-2140

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director By:  

/s/ Joselin Fernandes

  Name:   Joselin Fernandes   Title:   Associate Director

 

Lending Office for Base Rate Loans and LIBOR Loans: UBS Loan Finance LLC 677
Washington Blvd. Stamford, CT 06901 Attention: Prateek Luhadiya Address for
Notices: UBS Loan Finance LLC 677 Washington Blvd. Stamford, CT 06901 Attention:
Prateek Luhadiya Facsimile: (203) 719-3888

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Andrea S. Chen

  Name:   Andrea S. Chen   Title:   Director Lending Office for Base Rate Loans
and LIBOR Loans: 1700 Broadway MAC C7300-034 Denver, CO 80217 Attention: Taylor
Barnette Telephone: (303) 863-5768 Facsimile: (303) 863-2729 Address for
Notices: 1700 Broadway MAC C7300-034 Denver, CO 80217 Telephone: (303) 863-5768
Facsimile: (303) 863-2729

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Jeffrey A. Thieman

  Name:   Jeffrey A. Thieman   Title:   Vice President Lending Office for Base
Rate Loans and LIBOR Loans: 5050 Kingsley Drive Cincinnati, OH 45227 MD: 1MOC2A
Attention: Stella Plitsyna Address for Notices: 222 South Riverside Plaza
Chicago, IL 60606 MD: GRVR1A Attention: Mitchell Gruesen Facsimile:
(312) 704-7368

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, an Alabama banking corporation By:  

/s/ Chris Cain

  Name:   Chris Cain   Title:   Senior Vice President Lending Office for Base
Rate Loans and LIBOR Loans: 8333 Douglas Avenue Suite 505 Dallas, TX 75225
Attention: Don Sayaseng Address for Notices: 8080 North Central Expressway Suite
310 Dallas, TX 75206 Attention: Chris Cain Facsimile: (214) 706-8054

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Michael Chlopak

  Name:   Michael Chlopak   Title:   Vice President Lending Office for Base Rate
Loans and LIBOR Loans: Citibank, N.A. 1615 Brett Road Bldg III New Castle, DE
19720 Attention: Citi Loan Operations Address for Notices: Citibank, N.A. 388
Greenwich Street, 23rd Floor New York, NY 10013 Attention: John C. Rowland
Facsimile: (866)838-9234

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Meredith Majesty

  Name:   Meredith Majesty   Title:   Authorized Signatory Lending Office for
Base Rate Loans and LIBOR Loans: Royal Bank of Canada Three World Financial
Center 200 Vesey Street New York, NY 10281 Attention: GLA Administrator
Telephone: (877) 332-7455 Facsimile: (212) 428-2372 Address for Notices: Royal
Bank of Canada New York Branch

Three World Financial Center

200 Vesey Street

New York, NY 10281 Attention: GLA Administrator Telephone: (212) 428-6369
Facsimile: (212) 428-2372

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, successor to National City Bank By:  

/s/ Kirby R. Holman

  Name:   Kirby R. Holman   Title:   Vice President Lending Office for Base Rate
Loans and LIBOR Loans: PNC Bank 755 W. Big Beaver Road, Suite 1400 Troy, MI
48084 Attention: Gay Borden Address for Notices: PNC Bank 755 W. Big Beaver
Road, Suite 1400 Troy, MI 48084 Attention: Gay Borden Facsimile: (248) 729-8822

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

CHARTER ONE BANK, N.A. By:  

/s/ Neran Shaya

  Name:   Neran Shaya   Title:   Senior Vice President Lending Office for Base
Rate Loans and LIBOR Loans: Citizens Bank 20 Cabot Road Medford, MA 02115
Attention: Angela Ravida Address for Notices: Charter One Bank, N.A. 27777
Franklin Road, Suite 1900 Southfield, MI 48034 Attention: Neran Shaya Facsimile:
(248) 228-9401

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By:  

/s/ Kenneth R. McDonnell

  Name:   Kenneth R. McDonnell   Title:   Managing Director

 

Lending Office for Base Rate Loans and LIBOR Loans: The Bank of New York Mellon
One Wall Street New York, NY 10286 Attention: Kenneth R. McDonnell Facsimile:
(212) 809-9526

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Kristy Ahee

  Name:   Kristy Ahee   Title:   Vice President

 

Lending Office for Base Rate Loans and LIBOR Loans: The Huntington National Bank
41 South High Street Columbus, OH 43215 Attention: Debbie Cabungcal Address for
Notices: The Huntingon National Bank 801 West Big Beaver Road MI9192 Troy, MI
48084 Attention: Kristy Ahee Facsimile: (877) 201-8662

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Kyle Rademaker

  Name:   Kyle Rademaker   Title:   Corporate Banking Officer

 

Lending Office for Base Rate Loans and LIBOR Loans: Comerica Bank 500 Woodward
Avenue Detroit, MI 48266 MC: 3266 Ref: Healthcare REIT Attention: Laura
Gigliotti Address for Notices: Comerica Bank 500 Woodward Avenue Detroit, MI
48226 MC: 3266 Attention: Kyle Rademaker Facsimile: (313) 222-3420

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Ahaz A. Armstrong

  Name:   Ahaz A. Armstrong   Title:   Assistant Vice President

 

Lending Office for Base Rate Loans and LIBOR Loans: 200 West 2nd Street 16th
Floor Winston Salem, NC 27101 Attention: Beth Cook Address for Notices: 200 West
2nd Street 16th Floor Winston Salem, NC 27101 Attention: Beth Cook Facsimile:
(336) 733-2740

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

CITY NATIONAL BANK, a National Association By:  

/s/ Christina Pickett

  Name:   Christina Pickett   Title:   Vice President

 

Lending Office for Base Rate Loans and LIBOR Loans: City National Bank 555 South
Flower Street, 25th Floor Los Angeles, CA 90071 Attention: Shawn Patterson,
Servicing Officer Address for Notices: City National Bank 555 S. Flower Street,
25th Floor Los Angeles, CA 90071 Attention: Christina Pickett, Vice President
Facsimile: (213) 673-8894

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK NEW YORK BRANCH, as Lender By:  

/s/ Jason Lee

  Name:   Jason Lee   Title:   V.P. & General Manager

 

Lending Office for Base Rate Loans and LIBOR Loans: First Commercial Bank New
York Branch 750 3rd Avenue, 34th Floor New York, NY 10017 Attention: Morris Hu
Address for Notices: First Commercial Bank New York Branch 750 3rd Avenue, 34th
Floor New York, NY 10017 Attention: Morris Hu Facsimile: (212) 599-6133

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Oklahoma By:  

/s/ Bershunda J. Taylor

  Name:   Bershunda J. Taylor   Title:   Vice President

 

Lending Office for Base Rate Loans and LIBOR Loans: Bank of Oklahoma 1500 S.
Midwest Blvd. Midwest City, OK 73110 Attention: Sharon McLellan Address for
Notices: Bank of Oklahoma P.O. Box 2300 Tulsa, OK 74192 Attention: Bershunda J.
Taylor Facsimile: (918) 295-0400

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF TAIWAN, LOS ANGELES BRANCH By:  

/s/ Chwan-Ming Ho

  Name:   Chwan-Ming Ho   Title:   VP & General Manager

 

Lending Office for Base Rate Loans and LIBOR Loans: Bank of Taiwan, Los Angeles
Branch 601 S. Figueroa Street, 45th Floor, Suite 4525 Los Angeles, CA 90017
Attention: Alice Yu Address for Notices: Bank of Taiwan, Los Angeles Branch 601
S. Figueroa Street, 45th Floor, Suite 4525 Los Angeles, CA 90017 Attention:
Alice Yu Facsimile: (213) 629-6610

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD.

NEW YORK AGENCY

By:  

/s/ Henry Hsieh

  Name:   Henry Hsieh   Title:   Assistant Vice President

 

Lending Office for Base Rate Loans and LIBOR Loans: 330 Madison Avenue, 38th
Floor New York, NY 10017 Attention: Henry Hsieh Address for Notices: 330 Madison
Avenue, 38th Floor New York, NY 10017 Attention: Henry Hsieh Facsimile:
(212) 286-1212

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

LAND BANK OF TAIWAN LOS ANGELES BRANCH By:  

/s/ Juifu Chien

  Name:   Juifu Chien   Title:   Vice President & General Manager

 

Lending Office for Base Rate Loans and LIBOR Loans: Land Bank of Taiwan Los
Angeles Branch 811 Wilshire Blvd., 19th Floor Los Angeles, CA 90017 Attention:
Joseph Chiuwei Telephone: (213) 532-3789 x 129 Facsimile: (213) 532-3766 Address
for Notices: Land Bank of Taiwan Los Angeles Branch 811 Wilshire Blvd., 19th
Floor Los Angeles, CA 90017 Attention: Tony Chen Facsimile: (213) 532-3766

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:  

/s/ James M. Armstrong

  Name:   James M. Armstrong   Title:   Vice President

 

Lending Office for Base Rate Loans and LIBOR Loans: 710 Carillon Parkway St.
Petersburg, FL 33716 Attention: Loan Ops/CML Telephone: (727) 567-1815
Facsimile: (866)597-4002 Address for Notices: 710 Carillon Parkway St.
Petersburg, FL 33716 Attention: James Armstrong Telephone: (727) 567-7919
Facsimile: (866) 205-1396

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH, as a Lender By:  

/s/ Li Hua Huang

  Name:   Li Hua Huang   Title:   VP & General Manager

 

Lending Office for Base Rate Loans and LIBOR

Loans:

Taiwan Cooperative Bank, Los Angeles Branch 601 S. Figueroa Street, 35th Floor,
Suite 3500 Los Angeles, CA 90017 Attention: Kevin Lu (x240) Address for Notices:
Taiwan Cooperative Bank, Los Angeles Branch 601 S. Figueroa Street, 35th Floor,
Suite 3500 Los Angeles, CA 90017 Attention: Kevin Lu (x24) Facsimile:
(213) 489-5195

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

CATHAY UNITED BANK, LTD. By:  

/s/ Grace Chou

  Name:   Grace Chou   Title:   SVP & General Manager

 

Lending Office for Base Rate Loans and LIBOR

Loans:

725 S. Figueroa Street, Suite 4150 Los Angeles, CA 90017 Attention: Richard Chen
Address for Notices: 725 S. Figueroa Street, Suite 4150 Los Angeles, CA 90017
Attention: Clement Au Facsimile: (213) 627-6817

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD. NEW YORK BRANCH By:  

/s/ Eric Y.S. Tsai

  Name:   Eric Y.S. Tsai   Title:   Vice President & General Manager

 

Lending Office for Base Rate Loans and LIBOR

Loans:

Chang Hwa Commercial Bank, Ltd. New York Branch 685 Third Avenue, 29th Floor New
York, NY 10017 Attention: Laura Chen Address for Notices: Chang Hwa Commercial
Bank, Ltd. New York Branch 685 Third Avenue, 29th Floor New York, NY 10017
Attention: Laura Chen Facsimile: (212) 651-9785

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH By:  

/s/ Edward Chen

  Name:   Edward Chen   Title:   VP & General Manager

 

Lending Office for Base Rate Loans and LIBOR

Loans:

17700 Castleton Street, Suite 500 City of Industry, CA 91748 Attention: Jocelyn
Yang Address for Notices: 17700 Castleton Street, Suite 500 City of Industry, CA
91748 Attention: Jocelyn Yang Facsimile: (626) 839-5531/4201

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH By:  

/s/ Priscilla H.T. Hsing

  Name:   Priscilla H.T. Hsing   Title:   VP & Deputy General Manager

 

Lending Office for Base Rate Loans and LIBOR

Loans:

Mega International Commercial Bank Co., Ltd. New York Branch 65 Liberty Street
New York, NY 10005 Attention: Ifen Lee Address for Notices: Mega International
Commercial Bank Co., Ltd. New York Branch 65 Liberty Street New York, NY 10005
Attention: Ifen Lee Facsimile: (212) 766-5006

 

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBITS

 

A-1    Form of Revolving Credit Note

A-2

   Form of Swing Line Note

A-3

   Form of Bid Loan Note

B

   Form of Assignment and Assumption

C

   Form of Compliance Certificate

D

   Form of Bid Loan Quote Request

E

   Form of Bid Loan Quote

F

   Form of Letter of Credit Report

SCHEDULES

 

1.1    Revolving Credit Commitments and Revolving Percentages

3.2

   Consents, Waivers, Approvals; Violation of Agreements

3.6

   Judgments, Actions, Proceedings

3.7

   Defaults; Compliance with Laws, Regulations, Agreements

3.8

   Burdensome Documents

3.13

   Name Changes, Mergers, Acquisitions

3.16

   Employee Benefit Plans

7.1

   Permitted Indebtedness and Guarantees

7.2

   Permitted Security Interests, Liens and Encumbrances



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING CREDIT NOTE

Dated:                     , 2011

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                          (the “Lender”) on the
Revolving Credit Commitment Termination Date, the aggregate unpaid principal
amount of the Revolving Credit Loans made by the Lender to the Borrower
outstanding on the close of business on the Revolving Credit Commitment
Termination Date; and to pay interest on the unpaid principal amount of each
Revolving Credit Loan from time to time outstanding on the dates, at the rates
per annum, and for the periods, set forth in or established by the Loan
Agreement referred to below and calculated as provided therein.

The Borrower shall pay interest on any Revolving Credit Loan or any installment
thereof, which is not paid in full when due (whether at stated maturity, by
acceleration or otherwise) for the period commencing on the due date thereof
until the same is paid in full at the applicable Post-Default Rate, and all of
such interest shall be payable on demand.

Anything herein to the contrary notwithstanding, the obligation of the Borrower
to make payments of interest shall be subject to the limitation that payments of
interest shall not be required to be made to the Lender to the extent that the
Lender’s receipt thereof would not be permissible under the law or laws
applicable to the Lender limiting rates of interest which may be charged or
collected by the Lender. Any such payments of interest which are not made as a
result of the limitation referred to in the preceding sentence shall be made by
the Borrower to the Lender on the earliest interest payment date or dates on
which the receipt thereof would be permissible under the laws applicable to the
Lender limiting rates of interest which may be charged or collected by the
Lender.

Payments of both principal and interest on this Note are to be made to the
office of KeyBank National Association, as Administrative Agent, at 127 Public
Square, Cleveland, Ohio 44114-1306 or such other place as the holder hereof
shall designate to the Borrower in writing, in lawful money of the United States
of America in immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Fifth Amended and Restated Loan Agreement dated as of July 27, 2011 by
and among the Borrower, the Lenders from time to time party thereto (including
the Lender) and KeyBank National Association, as Administrative Agent (as
amended, modified or supplemented from time to time, the “Loan Agreement”).
[This Note supersedes and is given in replacement of the Note dated August 6,
2007 made by the Borrower to the order of the Lender in the original principal
amount of $             but does not constitute a novation, extinguishment or
termination of the obligations evidenced thereby.] Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed thereto
in the Loan Agreement.

The Lender is hereby authorized by the Borrower to record on the schedule to
this Note (or on a supplemental schedule thereto) the amount of each Revolving
Credit Loan made by the



--------------------------------------------------------------------------------

Lender to the Borrower and the amount of each payment or repayment of principal
of such Revolving Credit Loans received by the Lender, it being understood,
however, that failure to make any such notation shall not affect the rights of
the Lender or the obligations of the Borrower hereunder or under the Loan
Agreement. The Lender may, at its option, record such matters in its internal
records rather than on such schedule.

Upon the occurrence of any Event of Default, the principal amount and accrued
interest on this Note may be declared or may become due and payable in the
manner and with the effect provided in the Loan Agreement.

The Borrower shall pay costs and expenses of collection, including, without
limitation, attorneys’ fees and disbursements in the event that any action, suit
or proceeding is brought by the holder hereof to collect this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING TO
CONFLICTS OF LAWS.

 

HEALTH CARE REIT, INC. By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE TO REVOLVING CREDIT NOTE

 

Date Made

   Type and
Amount of Loan    Interest
Period    Interest
Rate    Amount of
Principal Paid
or Prepaid    Unpaid Principal
Amount of Note    Notation
Made By                                                                        
                 



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWING LINE NOTE

Dated:                     , 2011

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                          (the “Lender”) by payment
to the Lender the aggregate unpaid principal amount of the Swing Line Loans made
by the Lender under the Loan Agreement referred to below), in lawful money of
the United States of America and in immediately available funds on the date or
dates determined as provided in the Loan Agreement but in no event later than
six Business Days prior to the Revolving Credit Commitment Termination Date.

The Borrower further promises to pay to the order of the Lender by payment to
the Lender interest on the unpaid principal amount of each Swing Line Loan from
the date such Swing Line Loan is made until paid in full, payable at such rates
and at such times as provided for in the Loan Agreement.

The Lender has been authorized by the Borrower to record on the schedules
annexed to this Swing Line Note (or on any continuation thereof) the amount, due
date and interest rate of each Swing Line Loan made by the Lender under the Loan
Agreement and the amount of each payment of principal and the amount of each
payment of interest of each such Swing Line Loan received by the Lender, it
being understood, however, that failure to make any such notation shall not
affect the rights of the Lender or the obligations of the Borrower hereunder or
under the Loan Agreement. Such notations shall be deemed correct, absent
manifest error.

This Swing Line Note is one of the Swing Line Notes referred to in the Fifth
Amended and Restated Loan Agreement dated as of July 27, 2011 by and among the
Borrower, the Lenders from time to time party thereto (including the Lender) and
KeyBank National Association, as Administrative Agent (as amended, modified or
supplemented from time to time, the “Loan Agreement”), and evidences the Swing
Line Loans made by the Lender thereunder.

Capitalized terms used but not otherwise defined in this Swing Line Note shall
have the respective meanings assigned to them in the Loan Agreement.

Upon the occurrence of an Event of Default, the principal amount and accrued
interest on this Swing Line Note may be declared or may become due and payable
in the manner and with the effect provided in the Loan Agreement.

The Borrower shall pay costs and expenses of collection, including, without
limitation, attorneys’ fees and disbursements in the event that any action, suit
or proceeding is brought by the holder hereof to collect this Swing Line Note.



--------------------------------------------------------------------------------

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES
PERTAINING TO CONFLICTS OF LAWS.

 

HEALTH CARE REIT, INC. By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE TO SWING LINE NOTE

 

Date Made

   Principal
Amount
of Loan    Due Date
of Loan    Interest Rate
on Loan    Amount of
Payment    Balance
Outstanding    Notation
Made By                                                                        
                 



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF BID LOAN NOTE

Dated:                     , 2011

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Bid Loans (the “Bid Loans”) made by the
Lender to the Borrower under the Loan Agreement referred to below, on the dates
and in the amounts set forth in or established by the Loan Agreement. The
Borrower further promises to pay interest on the unpaid principal amount of each
such Bid Loan from time to time outstanding on the dates, at the rates per
annum, and for the periods, set forth in or established by the Loan Agreement
and calculated as provided therein.

The Borrower shall pay interest on any Bid Loan or any installment thereof,
which is not paid in full when due (whether at stated maturity, by acceleration
or otherwise) for the period commencing on the due date thereof until the same
is paid in full at the applicable Post-Default Rate, and all of such interest
shall be payable on demand.

Anything herein to the contrary notwithstanding, the obligation of the Borrower
to make payments of interest shall be subject to the limitation that payments of
interest shall not be required to be made to the Lender to the extent that the
Lender’s receipt thereof would not be permissible under the law or laws
applicable to the Lender limiting rates of interest which may be charged or
collected by the Lender. Any such payments of interest which are not made as a
result of the limitation referred to in the preceding sentence shall be made by
the Borrower to the Lender on the earliest interest payment date or dates on
which the receipt thereof would be permissible under the laws applicable to the
Lender limiting rates of interest which may be charged or collected by the
Lender.

Payments of both principal and interest on this Note are to be made to the
office of KeyBank National Association, as Administrative Agent, at 127 Public
Square, Cleveland, Ohio 44114-1306 or such other place as the holder hereof
shall designate to the Borrower in writing, in lawful money of the United States
of America in immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Fifth Amended and Restated Loan Agreement dated as of July 27, 2011 by
and among the Borrower, the Lenders from time to time party thereto (including
the Lender) and KeyBank National Association, as Administrative Agent (as
amended, modified or supplemented from time to time, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

The Lender is hereby authorized by the Borrower to record on the schedule to
this Note (or on a supplemental schedule thereto) the amount of each Bid Loan
made by the Lender to the Borrower and the amount of each payment or repayment
of principal of such Bid Loans received by the Lender, it being understood,
however, that failure to make any such notation shall not affect the rights of
the Lender or the obligations of the Borrower hereunder or under the Loan
Agreement. The Lender may, at its option, record such matters in its internal
records rather than on such schedule.



--------------------------------------------------------------------------------

Upon the occurrence of any Event of Default, the principal amount and accrued
interest on this Note may be declared or may become due and payable in the
manner and with the effect provided in the Loan Agreement.

The Borrower shall pay costs and expenses of collection, including, without
limitation, attorneys’ fees and disbursements in the event that any action, suit
or proceeding is brought by the holder hereof to collect this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING TO
CONFLICTS OF LAWS.

 

HEALTH CARE REIT, INC. By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

SCHEDULE TO BID LOAN NOTE

 

Date Made

   Type and
Amount of Loan    Interest
Period    Interest
Rate    Amount of
Principal Paid
or  Prepaid    Unpaid Principal
Amount of Note    Notation
Made By                                                                        
                 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]1] 3.   
Borrower:   

 

   4.    Administrative Agent:                                             , as
the administrative agent under the Loan Agreement 5.    Loan Agreement:    [The
[amount] Fifth Amended And Restated Loan Agreement dated as of             
among [name of Borrower], the Lenders parties thereto, [name of Administrative
Agent], as Administrative Agent, and the other parties thereto]

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Facility Assigned2

  Aggregate Amount  of
Commitment/Loans
for all Lenders     Amount of
Commitment/Loans
Assigned     Percentage Assigned
of
Commitment/Loans3     $        $          %      $        $          %      $  
     $          %   

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

2 

Fill in the appropriate terminology for the types of facilities under the Loan
agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent

By  

 

Title:   [Consented to:]5 [NAME OF RELEVANT PARTY] By  

 

Title:  

 

4 

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan agreement.

5 

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, LC Issuer) is required by the terms of the Loan agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

[                     ]1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section              thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Loan Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

1 

Describe Loan agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

OFFICER’S CERTIFICATE

The undersigned hereby certifies that:

(A) Health Care REIT, Inc., on a consolidated basis, is in compliance with the
financial covenants as set forth in the annexed Compliance Certificate pursuant
to the Fifth Amended and Restated Loan Agreement dated as of July 27, 2011 (as
amended, supplemented, replaced, renewed or otherwise modified from time to
time, the “Loan Agreement”) among Health Care REIT, Inc., the banks party
thereto (the “Lenders”) and KeyBank National Association, as Administrative
Agent for itself and the Lenders (in such capacity, the “Administrative Agent”),
and that all the computations of the financial covenants set forth in the
attachments hereto are correct and complete as of the close of business on
[DATE] and are in conformity with the terms and conditions of the Loan
Agreement.

(B) The representations and warranties contained in Article 3 of the Loan
Agreement and in the other Loan Documents (as defined in the Loan Agreement) are
true and correct and with the same effect as though such representations and
warranties were made on the date of this Compliance Certificate (provided
Section 3.6 of the Loan Agreement relates only to claims in excess of $5,000,000
as of the date hereof), except for changes in the ordinary course of business,
none of which either singly or in the aggregate, have a Material Adverse Effect
(as defined in the Loan Agreement).

(C) No Event of Default and no Default (as defined in the Loan Agreement) has
occurred and is continuing.

 

    HEALTH CARE REIT, INC. Date:                                  By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

Health Care REIT, Inc. Fifth Amended and Restated Loan Agreement

Compliance Certificate: Quarter Ended (date)

I. Section 6.9:

 

a) Maximum Funded Indebtedness to the sum of (x) Tangible Net Worth, plus
(y) Funded Indebtedness of Not Greater than 0.60: 1.0 [or Not Greater than
0.65:1.0, as the case may be]:

 

As of: (date) in thousands

       

Funded Indebtedness

      $                  

Shareholders’ Equity

      $                  

less: Goodwill and Noncompete Agreements

  

          

 

 

   

Unamortized Deferred Costs

             

 

 

   

Treasury Stock

             

 

 

   

Tangible Net Worth

      $                  

Sum of Tangible Net Worth and Funded Indebtedness

   $                     

Ratio

                     (%)    COMPLIANCE

**********************************************************************************

 

b) Minimum Tangible Net Worth of Not Less than $5,500,000,000:

 

As of: (date) in thousands

        

Tangible Net Worth

      $                   

Total Tangible Net Worth

   $                    COMPLIANCE

**********************************************************************************

 

c) Minimum EBITDA/Fixed Charges of Not Less than 150% (rolling four quarters
basis):

 

The Borrower:

  

Last Four Quarters EBITDA:

  

March 31, 20    

     $               

December 31, 20    

     $               

September 30, 20    

     $               

June 30, 20    

     $               

Rolling Four Quarter EBITDA

     $       

divided by the sum of (a), (b) and (c):

  

Last Four Quarters Interest Expense on All Indebtedness:

  

March 31, 20    

     $               

December 31, 20    

     $               

September 30, 20    

     $               

June 30, 20    

     $               

(a) Rolling Four Quarter Interest

     $       

Last Four Quarters scheduled principal payments on Funded Indebtedness:

  

March 31, 200  

     $               

December 31, 20    

     $               

September 30, 20    

     $               

June 30, 20    

     $               

(b) Rolling Four Quarter Principal Payments

     $       



--------------------------------------------------------------------------------

Last Four Quarters dividends/distributions re Preferred Stock:

    

March 31, 20    

   $                  

December 31, 2        

   $                  

September 30, 20    

   $                  

June 30, 20    

   $                  

(c) Rolling Four Quarter Preferred Stock Distributions

   $       

Ratio

                  (%)    COMPLIANCE

**************************************************************************

 

d) Unsecured Indebtedness/Unencumbered Assets of Not Greater than 0.60:1.00 [or
Not Greater than 0.65:1.0, as the case may be]:

 

As of: (date) in thousands

        

Net real estate investments (valued at book)

  $                   

Loan loss reserves

     $                    

Depreciation

     $                    

Cash

     $                    

Less: encumbered assets

     ($              )     

Unencumbered Assets:

       $                  

Unsecured Indebtedness:

       $                  

Ratio

                    (%)      COMPLIANCE

****************************************************************************

II. Section 7.1(f):

(i) Total outstanding amount of Indebtedness permitted under Section 7.1(c),
plus (ii) total outstanding amount of additional secured Indebtedness of the
Borrower, on a consolidated basis, does not exceed 30% of Consolidated Total
Assets

 

As of: (date) in thousands

      

Indebtedness permitted under Section 7.1(c)

    $                    

Additional secured Indebtedness

     $              )   

Total:

     $                  

Consolidated Total Assets

    $                    

Ratio

                    (%)    COMPLIANCE

****************************************************************************

III. Section 7.8(d):

Cash portion of additional Investments not to exceed 25% of Consolidated Total
Assets

 

As of: (date) in thousands

      

Cash portion of additional Investments

     $                  

Consolidated Total Assets

    $                    

Ratio

                    (%)    COMPLIANCE

****************************************************************************

 

2



--------------------------------------------------------------------------------

IV. Section 7.14:

Outstanding principal, accrued interest and related fees in connection with
Construction Investments not to exceed 35% of Consolidated Total Assets;

 

As of: (date) in thousands

      

Construction Investments

      

Principal

     $                  

Accrued interest

     $                  

Fees

     $                  

Total

     $                  

Consolidated Total Assets

    $                    

Ratio

                    (%)    COMPLIANCE

 

3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BID LOAN QUOTE REQUEST

 

TO: KeyBank National Association, as Administrative Agent

127 Public Square, MC:OH-01-27-0605

Cleveland, Ohio 44114

Attention: Healthcare Administrative Assistant

Reference is hereby made to the Fifth Amended and Restated Loan Agreement, dated
as of July 27, 2011 (as the same may be amended, supplemented, replaced, renewed
or otherwise modified from time to time, the “Loan Agreement”), by and among
HEALTH CARE REIT, INC., a Delaware corporation (the “Borrower”), each of the
banks and other financial institutions that either now or in the future are
parties thereto as lenders (the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, in its capacity as administrative agent on behalf
of the Lenders (in such capacity, the “Administrative Agent”). Capitalized terms
used herein that are defined in the Loan Agreement but are not otherwise defined
herein shall have the meanings assigned to them in the Loan Agreement.

Pursuant to Section 2.1(b) of the Loan Agreement:

1. The Borrower hereby gives notice that it requests Bid Loan Quotes for the
following proposed Bid Loan Borrowing(s)1:

 

Funding Date2

   Amount3    Interest Period4                  

2. The Borrower hereby represents and warrants as follows:

(a) All of the representations and warranties contained in Article 3 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects on and as of the date hereof and shall be true and correct in all
material respects on and as of each Funding Date proposed herein as though made
on and as of each such date (except, in each case, to the extent that such
representations and warranties expressly were made only as of a specific date);

(b) No Default or Event of Default exists or would result from the Bid Loan
Borrowing(s); and

(c) All other conditions to borrowing set forth in Section 4.2 of the Loan
Agreement are satisfied.

 

1 

Up to three.

2 

Must be a Business Day.

3 

Each amount must be at least $2,000,000 and an integral multiple of $1,000,000
in excess thereof.

4 

A period of not more than 180 days after the funding date thereof and ending on
a Business Day.



--------------------------------------------------------------------------------

Date:                    ,          HEALTH CARE REIT, INC. By:       5 Name:    
    Title:        

 

5 

Must be an executive officer.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BID LOAN QUOTE

 

TO: KeyBank National Association, as Administrative Agent

127 Public Square, MC:OH-01-27-0605

Cleveland, Ohio 44114

Attention: Healthcare Administrative Assistant

Reference is hereby made to the Fifth Amended and Restated Loan Agreement, dated
as of July 27, 2011 (as the same may be amended, supplemented, replaced, renewed
or otherwise modified from time to time, the “Loan Agreement”), by and among
HEALTH CARE REIT, INC., a Delaware corporation (the “Borrower”), each of the
banks and other financial institutions that either now or in the future are
parties thereto as lenders (the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, in its capacity as administrative agent on behalf
of the Lenders (in such capacity, the “Administrative Agent”). Capitalized terms
used herein that are defined in the Loan Agreement but are not otherwise defined
herein shall have the meanings assigned to them in the Loan Agreement.

In response to the Borrower’s Bid Loan Quote Request dated
                            ,          (the “Bid Loan Quote Request”), we hereby
make the following Bid Loan Quote(s) on the following terms:

 

  1. Quoting Bank:                                         

 

  2. Name, address, phone number and facsimile number of person to contact at
Quoting Bank:

 

 

   

 

   

 

   

 

   

 

   

 

  3. We hereby offer to make Bid Loan(s) in the following principal amount(s),
for the following Interest Period(s) and the following rate(s):

 

Funding Date1

   Amount2    Interest Period3    Quote4                           

 

1 

As specified in the Bid Loan Quote Request.

2 

The principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $2,000,000 and an integral
multiple of $1,000,000 in excess thereof.

3 

As specified in the Bid Loan Quote Request.

4 

Specify rate of interest per annum ([quoted on an “all-in” basis] and rounded to
the nearest 1/10,000 of 1%).



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Loan Agreement,
irrevocably obligate(s) us to make the Bid Loan(s) for which any offer(s) are
accepted, in whole or in part, subject to the third sentence of
Section 2.1(b)(ii)(B) of the Loan Agreement.

Date:                    ,         

 

[  

 

  ]

By:       5 Name:         Title:        

 

5 

Must be an authorized officer.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LETTER OF CREDIT REPORT

 

TO: KeyBank National Association, as Administrative Agent

127 Public Square, MC:OH-01-27-0605

Cleveland, Ohio 44114

Attention: Healthcare Administrative Assistant

Reference is hereby made to the Fifth Amended and Restated Loan Agreement, dated
as of July 27, 2011 (as the same may be amended, supplemented, replaced, renewed
or otherwise modified from time to time, the “Loan Agreement”), by and among
HEALTH CARE REIT, INC., a Delaware corporation (the “Borrower”), each of the
banks and other financial institutions that either now or in the future are
parties thereto as lenders (the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, in its capacity as administrative agent on behalf
of the Lenders (in such capacity, the “Administrative Agent”). Capitalized terms
used herein that are defined in the Loan Agreement but are not otherwise defined
herein shall have the meanings assigned to them in the Loan Agreement.

This report is being delivered pursuant to Section 2.24(j) of the Loan
Agreement. Set forth in the table below is a description of each Letter of
Credit issued by the undersigned and outstanding on the date hereof.

 

LC No.

   Maximum
Face
Amount    Current
Face
Amount    Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewed    Date of
Amendment    Amount of
Amendments                                                                     
                          

Date:                     ,         

 

[ISSUER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1

REVOLVING CREDIT COMMITMENTS

AND REVOLVING PERCENTAGES

 

Lender

   Revolving
Credit  Commitment      Revolving
Percentage  

KeyBank National Association

   $ 140,000,000         7.000000000 % 

Bank of America, N.A.

   $ 140,000,000         7.000000000 % 

Deutsche Bank AG New York Branch

   $ 140,000,000         7.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 140,000,000         7.000000000 % 

Barclays Bank PLC

   $ 120,000,000         6.000000000 % 

Credit Agricole Corporate and Investment Bank

   $ 120,000,000         6.000000000 % 

Morgan Stanley Bank, N.A.

   $ 120,000,000         6.000000000 % 

UBS Loan Finance LLC

   $ 120,000,000         6.000000000 % 

Wells Fargo Bank, National Association

   $ 120,000,000         6.000000000 % 

Fifth Third Bank

   $ 100,000,000         5.000000000 % 

Compass Bank

   $ 85,000,000         4.250000000 % 

Citibank, N.A.

   $ 85,000,000         4.250000000 % 

Royal Bank of Canada

   $ 85,000,000         4.250000000 % 

PNC Bank, National Association

   $ 75,000,000         3.750000000 % 

Charter One Bank, N.A.

   $ 75,000,000         3.750000000 % 

The Bank of New York Mellon

   $ 45,000,000         2.250000000 % 

The Huntington National Bank

   $ 45,000,000         2.250000000 % 

Comerica Bank

   $ 40,000,000         2.000000000 % 

Branch Bank and Trust Company

   $ 35,000,000         1.750000000 % 

City National Bank

   $ 20,000,000         1.000000000 % 

First Commercial Bank New York Branch

   $ 20,000,000         1.000000000 % 

BOKF, NA dba Bank of Oklahoma

   $ 15,000,000         0.750000000 % 

Bank of Taiwan, Los Angeles Branch

   $ 15,000,000         0.750000000 % 

Hua Nan Commercial Bank, Ltd. New York Agency

   $ 15,000,000         0.750000000 % 

Land Bank of Taiwan Los Angeles Branch

   $ 15,000,000         0.750000000 % 

Raymond James Bank, FSB

   $ 15,000,000         0.750000000 % 

Taiwan Cooperative Bank, Los Angeles Branch

   $ 15,000,000         0.750000000 % 

Cathay United Bank, Ltd.

   $ 10,000,000         0.500000000 % 

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 10,000,000         0.500000000 % 

E. Sun Commercial Bank, Ltd., Los Angeles Branch

   $ 10,000,000         0.500000000 % 

Mega International Commercial Bank Co., Ltd.

   $ 10,000,000         0.500000000 % 

Total

   $ 2,000,000,000         100.000000000 % 